Name: Commission Regulation (EU) NoÃ 1129/2011 of 11Ã November 2011 amending Annex II to Regulation (EC) NoÃ 1333/2008 of the European Parliament and of the Council by establishing a Union list of food additives Text with EEA relevance
 Type: Regulation
 Subject Matter: foodstuff;  food technology;  health;  marketing
 Date Published: nan

 12.11.2011 EN Official Journal of the European Union L 295/1 COMMISSION REGULATION (EU) No 1129/2011 of 11 November 2011 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council by establishing a Union list of food additives (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 10, Article 30(1) and Article 30(5) thereof, Whereas: (1) Regulation (EC) No 1333/2008 provides for the establishment of a Union list of food additives approved for use in foods and their conditions of use. (2) Food additives which are currently permitted for use in foods under European Parliament and Council Directive 94/35/EC of 30 June 1994 on sweeteners for use in foodstuffs (2), European Parliament and Council Directive 94/36/EC of 30 June 1994 on colours for use in foodstuffs (3) and European Parliament and Council Directive 95/2/EC of 20 February 1995 on food additives other than colours and sweeteners (4), should be included in Annex II to Regulation (EC) No 1333/2008 after a review of their compliance with Articles 6, 7 and 8 thereof. The review should not include a new risk assessment by the European Food Safety Authority (hereinafter the Authority). Food additives and uses which are no longer needed shall not be entered in Annex II to that Regulation. (3) Only food additives included in the Union list set out in Annex II to Regulation (EC) No 1333/2008 may be placed on the market and used in foods under the conditions of use specified therein. The additives should be listed on the basis of the categories of food to which they may be added. In order to facilitate the transfer and to enhance transparency of the authorisation procedure, it is appropriate to develop a new food categorisation system which will form the basis of Annex II. (4) The established Codex Alimentarius General Standard for Food Additives (5), food category system has been used as a starting point for developing the Union system. However, that system needs to be adapted to take into account the specificity of the existing food additive authorisations in the Union. Current sector specific Union provisions on foods have been taken into account. The categories are created with the sole purpose of listing the authorised additives and their conditions of use. (5) For reasons of clarity it is necessary to list food additives in groups of additives for authorisation for certain foods. Guidance should be provided to describe the different categories in order to ensure uniform interpretation. When necessary, interpretation decisions can be adopted in accordance with Article 19 of Regulation (EC) No 1333/2008 in order to clarify whether or not a particular food belongs to a certain category of food. (6) Nitrites (E 249 250) are needed as a preservative in meat products to control the possible growth of harmful bacteria, in particular Clostridium botulinum. The use of nitrites in meat may however lead to formation of nitrosamines which are carcinogenic substances. The current authorisation of nitrites as food additives makes a balance between these effects, taking into account the scientific opinion of the Authority and the need to maintain certain traditional foods on the market. For some traditionally manufactured meat products maximum residual limits were set out in Annex III to Directive 95/2/EC. Those limits should be maintained in adequately specified and identified products; however it should be clarified that the limits apply at the end of the production process. In addition, the Commission will consult Member States, the stakeholders and the Authority to discuss the possibility to reduce the current maximum limits in all meat products and to further simplify the rules for the traditionally manufactured products. Depending on the outcome of such consultation, the Commission will consider whether it is appropriate to propose an adaptation to the maximum levels of nitrites that may be added to certain meat products. (7) For prepared table water covered by category 14.1.1, the only permitted additives should be phosphoric acid and phosphates. Taking into account that Annex II to Regulation (EC) No 1333/2008 is intended to further harmonise the use of food additives in foods in the Union and to ensure the effective functioning of the internal market, mineral salts which are added to prepared waters for standardisation purposes should not be considered as additives and, therefore, should not fall within the scope of this Regulation. (8) All currently authorised food additives are subject to a re-evaluation by the Authority in accordance with Commission Regulation (EU) No 257/2010 (6) that sets up a programme for the re-evaluation of approved food additives. The re-evaluation of food additives is being carried out in accordance with the priorities laid down in that Regulation. (9) In January 2008, the Authority adopted an opinion on lycopene (7) in which it derived an acceptable daily intake (ADI) of 0,5 mg/kg bw/day for lycopene (E 160d) from all sources and that the potential intake might exceed the ADI, particularly for children. The use of lycopene as a food colour should therefore be restricted. (10) In September 2009, the Authority adopted scientific opinions on sunset yellow FCF (E 110) (8), quinoline yellow (E 104) (9) and ponceau 4R (E 124) (10). Based on the dietary exposure assessment in the scientific opinions, the Authority concluded that, in the case of quinoline yellow and ponceau 4R at the maximum levels of use, intake estimates at the mean and the high percentiles are generally above the ADI. Also for sunset yellow exposure may be too high in particular for 1- to 10-year-old children. The intake estimates are calculated based on the use levels provided by the food industry in 2009. The Commission is revising the current authorised uses and use levels in order to verify that the exposure to these substances is safe for the consumer and it plans to prepare a new proposal with the revised levels by July 2011. (11) In its opinion on the safety of aluminium from dietary intake adopted on 22 May 2008 the Authority concluded that the exposure might be too high in a significant part of the European population. The Authority could not conclude on the specific sources contributing to the aluminium content of a particular food, such as the amount inherently present, the contributions from use of food additives, and the amounts released to the food during processing and storage from aluminium-containing foils, containers, or utensils. In order to reduce exposure to aluminium the use of certain aluminium containing food additives should be restricted. The Commission is preparing measures to limit exposure to aluminium containing additives and intend to prepare a proposal with revised levels by September 2011. (12) The stakeholders were requested to provide information about the use and the need to use the food colours as listed in Annex V to Directive 94/36/EC. Some of those food colours are currently not used in some of the food categories listed in that Annex. However, some of those authorised colours should be maintained on the list as they may be needed to replace or partly replace colours that might raise concern to the Authority during re-evaluation. At this stage the number of authorised food colours can be reduced in the following food categories: flavoured processed cheese, preserves of red fruit, fish paste and crustacean paste, precooked crustacean and smoked fish. (13) Food colour ethyl ester of beta-apo-8'-carotenoic acid (C 30) (E 160f) is not offered anymore by the manufacturer and re-evaluation of this substance by the Authority is no longer supported by the business operators. Therefore, this additive should not be included in the Union list. (14) The use of food colour canthaxanthin (E 161g) is authorised only in Saucisses de Strasbourg. The Commission was informed that this food colour is no longer used. Therefore, the authorisation of use of this additive in Saucisses de Strasbourg should not be included in the Union list. However Directive 2009/35/EC of the European Parliament and of the Council of 23 April 2009 on the colouring matters which may be added to medicinal products (11) lays down that Member States shall not authorise, for the colouring of medicinal products for human and veterinary use any colouring matters other than those covered by Annex I to Directive 94/36/EC. Canthaxanthin is currently being used in some medicinal products. The additive should therefore remain on the list of authorised additives. (15) Commission Regulation (EC) No 884/2007 of 26 July 2007 on emergency measures suspending the use of Red 2G (E 128) as food colour (12) suspended the use of the colour and the placing on the market of foods containing this colour. Therefore, Red 2G (E 128) should not be included in the Union list. (16) During the re-evaluation by the Authority it appeared that the food colour, brown FK (E 154) only authorised in kippers, is no longer used. During its re-evaluation, the Authority could not conclude on the safety of this substance due to the deficiencies in the available toxicity data (13). Therefore, this additive should not be included in the Union list. (17) The anti-caking agent silicon dioxide (E 551) is currently authorised under Directive 95/2/EC for a variety of uses. This food additive has been allocated an acceptable daily intake (ADI) not specified by the Scientific Committee on Food in its opinion of 18 May 1990 (14). There is a technological need to extend its uses to a higher level than is currently authorised for salt substitutes. Such use would benefit the consumer by providing anti-caking salt substitutes for sale in hot and humid European countries, since currently caking effects result in an inconvenient and often impossible usage of salt substitutes. Therefore, it is appropriate to authorise an increased maximum limit for salt substitutes. (18) The Authority assessed the information on the safety of basic methacrylate copolymer as a glazing agent/coating agent in solid food supplements. In its opinion of 10 February 2010, the Authority concluded that this uses is of no safety concern, since basic methacrylate copolymer is virtually not absorbed from the gastrointestinal tract after oral administration. The additive is expected to play a technological role by moisture protection and taste masking of various nutrients in combination with a fast release of the nutrient in the stomach. Therefore, it is appropriate to authorise the use of basic methacrylate copolymer as a glazing agent/coating agent in solid food supplements as defined in Article 2 of Directive 2002/46/EC of the European Parliament and of the Council (15) at a level of 100 000 mg/kg. This new food additive should be assigned the E number E 1205. (19) It is necessary to regulate the use of additives in table-top sweeteners as defined in point (g) of Article 3(2) of Regulation (EC) No 1333/2008. Those preparations containing permitted sweeteners are intended for sale to the final consumer as a substitute for sugar. The need for additives may be different depending on the different forms in which they are presented: liquid, powder and tablet form. (20) The transfer of food additives to Annex II of Regulation (EC) No 1333/2008 should be considered as complete in accordance with Article 34 of that Regulation from the date of application of amendments introduced by this Regulation. Until then, the provisions of Article 2(1), (2) and (4) of Directive 94/35/EC, Article 2(1) to (6) and (8) to (10) of Directive 94/36/EC and Articles 2 and 4 of Directive 95/2/EC and Annexes to these Directives should continue to apply. (21) The current uses of additives covered by Articles 6, 7 and 8 of Regulation (EC) No 1333/2008, should not be affected by their transfer to the Union list. However, a transitional period should be provided in order to allow business operators to comply with the provisions of this Regulation. (22) It is necessary to clarify the exception to the carry-over principle in a compound food other than as referred to in Annex II as laid down in point (a) of Article 18(1) of Regulation (EC) No 1333/2008. In Article 3 of Directive 95/2/EC and Article 3 of Directive 94/36/EC this exception applied to the foods that are now listed in Tables 1 and 2 respectively. In other compound foods belonging to the categories listed in part E (such as soups, sauces, salads etc) the carry over principle should continue to apply. (23) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EC) No 1333/2008 Annex II to Regulation (EC) No 1333/2008 is replaced by the text of the Annex to this Regulation. Article 2 Transitional provisions 1. Annex II to Regulation (EC) No 1333/2008, as amended by this Regulation, shall apply from 1 June 2013. 2. By derogation to paragraph 1, the following entries in Annex II to Regulation (EC) No 1333/2008, as amended by this Regulation, shall apply from the date of entry into force of this Regulation: (a) in point 3 of part B, the entry concerning basic methacrylate copolymer (E 1205); (b) in point 12.1.2 of Part E, the entry concerning the use of silicon dioxide (E 551) in salt substitutes; (c) in point 17.1 of Part E, the entry concerning the use of basic methacrylate copolymer (E 1205) in food supplements supplied in solid form. 3. Article 2(1), (2) and (4) of Directive 94/35/EC, Article 2(1) to (6), (8), (9) and (10) of Directive 94/36/EC and Articles 2 and 4 of Directive 95/2/EC and the Annexes to those Directives shall cease to apply from 1 June 2013. 4. By derogation to paragraph 3, the entry in Annex IV to Directive 95/2/EC concerning of use of silicon dioxide (E 551) in salt substitutes shall cease to apply from the date of entry into force of this Regulation. 5. Foods that have been lawfully placed on the market before 1 June 2013, but do not comply with this regulation, may continue to be marketed until their date of minimal durability or use-by-date. Article 3 Regulation (EC) No 884/2007 is repealed as from 1 June 2013. Article 4 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 354, 31.12.2008, p. 16. (2) OJ L 237, 10.9.1994, p. 3. (3) OJ L 237, 10.9.1994, p. 13. (4) OJ L 61, 18.3.1995, p. 1. (5) GSFA, Codex STAN 192-1995. (6) OJ L 80, 26.3.2010, p. 19. (7) EFSA Journal (2008); 674, p. 1. (8) EFSA Journal 2009; 7(11):1330. (9) EFSA Journal 2009; 7(11):1329. (10) EFSA Journal 2009; 7(11):1328. (11) OJ L 109, 30.4.2009, p. 10. (12) OJ L 195, 27.7.2007, p. 8. (13) EFSA Journal 2010; 8(4):1535. (14) Opinion of the Scientific Committee for Food on First Series of Food Additives for various technological functions, Reports of SCF (25th series, 1991). (15) OJ L 183, 12.7.2002, p. 51. ANNEX ANNEX II Union list of food additives approved for use in foods and conditions of use PART A 1. Introduction This Union list includes:  the name of the food additive and its E number,  the foods to which the food additive may be added,  the conditions under which the food additive may be used,  restrictions on the sale of the food additive directly to the final consumer. 2. General provisions on listed food additives and conditions of use 1. Only the substances listed in Part B may be used as additives in foods. 2. Additives may only be used in the foods and under the conditions set out in Part E of this Annex. 3. In Part E of this Annex, foods are listed on the basis of food categories set out in Part D of this Annex and additives are grouped on the basis of definitions set out in Part C of this Annex. 4. Aluminium lakes prepared from the listed colours are authorised. 5. The colours E 123, E 127, E 160b, E 173 and E 180, may not be sold directly to the consumer. 6. The substances listed under numbers E 407, E 407a and E 440 may be standardised with sugars, on condition that this is stated in addition to the number and designation. 7. When labelled for food use , nitrite may be sold only in a mixture with salt or a salt substitute. 8. The carry over principle set out in Article 18(1)(a) of Regulation (EC) No 1333/2008, shall not apply to foods listed in Table 1, as regards food additives in general, and in Table 2, as regards food colours. Table 1 Foods in which the presence of an additive may not be permitted by virtue of the carry over principle set out in Article 18(1)(a) of Regulation (EC) No 1333/2008 1 Unprocessed foods as defined in Article 3 of Regulation (EC) No 1333/2008 2 Honey as defined in Council Directive 2001/110/EC (1) 3 Non-emulsified oils and fats of animal or vegetable origin 4 Butter 5 Unflavoured pasteurised and sterilised (including UHT) milk and unflavoured plain pasteurised cream (excluding reduced fat cream) 6 Unflavoured fermented milk products, not heat-treated after fermentation 7 Unflavoured buttermilk (excluding sterilised buttermilk) 8 Natural mineral water as defined in Directive 2009/54/EC of the European Parliament and of the Council (2) and spring water and all other bottled or packed waters 9 Coffee (excluding flavoured instant coffee) and coffee extracts 10 Unflavoured leaf tea 11 Sugars as defined in Council Directive 2001/111/EC (3) 12 Dry pasta, excluding gluten-free and/or pasta intended for hypoproteic diets, in accordance with Directive 2009/39/EC of the European Parliament and of the Council (4) Table 2 Foods in which the presence of a food colour may not be permitted by virtue of the carry over principle set out in Article 18(1)(a) of Regulation (EC) No 1333/2008 1 Unprocessed foods as defined in Article 3 of Regulation (EC) No 1333/2008 2 All bottled or packed waters 3 Milk, full fat, semi-skimmed and skimmed milk, pasteurised or sterilised (including UHT sterilisation) (unflavoured) 4 Chocolate milk 5 Fermented milk (unflavoured) 6 Preserved milks as mentioned in Council Directive 2001/114/EC (5) (unflavoured) 7 Buttermilk (unflavoured) 8 Cream and cream powder (unflavoured) 9 Oils and fats of animal or vegetable origin 10 Ripened and unripened cheese (unflavoured) 11 Butter from sheep and goats milk 12 Eggs and egg products as defined in Regulation (EC) No 853/2004 13 Flour and other milled products and starches 14 Bread and similar products 15 Pasta and gnocchi 16 Sugar including all mono- and disaccharides 17 Tomato paste and canned and bottled tomatoes 18 Tomato-based sauces 19 Fruit juice and fruit nectar as mentioned in Council Directive 2001/112/EC (6) and vegetable juice and vegetable nectars 20 Fruit, vegetables (including potatoes) and mushrooms  canned, bottled or dried; processed fruit, vegetables (including potatoes) and mushrooms 21 Extra jam, extra jelly, and chestnut purÃ ©e as mentioned in Council Directive 2001/113/EC (7); crÃ ¨me de pruneaux 22 Fish, molluscs and crustaceans, meat, poultry and game as well as their preparations, but not including prepared meals containing these ingredients 23 Cocoa products and chocolate components in chocolate products as mentioned in Directive 2000/36/EC of the European Parliament and of the Council (8) 24 Roasted coffee, tea, herbal and fruit infusions, chicory; extracts of tea and herbal and fruit infusions and of chicory; tea, herbal and fruit infusions and cereal preparations for infusions, as well as mixes and instant mixes of these products 25 Salt, salt substitutes, spices and mixtures of spices 26 Wine and other products covered by Council Regulation (EC) No 1234/2007 (9), as listed in its Annex I, Part XII 27 Spirit drinks defined in Annex II, paragraphs 1-14 of Regulation (EC) No 110/2008 of the European Parliament and of the Council (10), spirits (preceded by the name of the fruit) obtained by maceration and distillation and London gin (Annex II paragraphs 16 and 22 of, respectively) Sambuca, Maraschino, Marrasquino or Maraskino and MistrÃ as defined in Annex II, paragraphs 38, 39 and 43 of Regulation (EC) No 110/2008, respectively 28 Sangria, Clarea and Zurra as mentioned in Council Regulation (EEC) No 1601/91 (11) 29 Wine vinegar covered by Regulation (EC) No 1234/2007, as listed in its Annex I, Part XII 30 Foods for infants and young children as mentioned in Directive 2009/39/EC including foods for special medical purposes for infants and young children 31 Honey as defined in Directive 2001/110/EC 32 Malt and malt products PART B LIST OF ALL ADDITIVES 1. Colours E-number Name E 100 Curcumin E 101 Riboflavins E 102 Tartrazine E 104 Quinoline Yellow E 110 Sunset Yellow FCF/Orange Yellow S E 120 Cochineal, Carminic acid, Carmines E 122 Azorubine, Carmoisine E 123 Amaranth E 124 Ponceau 4R, Cochineal Red A E 127 Erythrosine E 129 Allura Red AC E 131 Patent Blue V E 132 Indigotine, Indigo carmine E 133 Brilliant Blue FCF E 140 Chlorophylls and chlorophyllins E 141 Copper complexes of chlorophylls, chlorophyllins E 142 Green S E 150a Plain caramel (12) E 150b Caustic sulphite caramel E 150c Ammonia caramel E 150d Sulphite ammonia caramel E 151 Brilliant Black BN, Black PN E 153 Vegetable carbon E 155 Brown HT E 160a Carotenes E 160b Annatto, Bixin, Norbixin E 160c Paprika extract, capsanthin, capsorubin E 160d Lycopene E 160e Beta-apo-8 ²-carotenal (C 30) E 161b Lutein E 161g Canthaxanthin (13) E 162 Beetroot Red, betanin E 163 Anthocyanins E 170 Calcium carbonate E 171 Titanium dioxide E 172 Iron oxides and hydroxides E 173 Aluminium E 174 Silver E 175 Gold E 180 Litholrubine BK 2. Sweeteners E-number Name E 420 Sorbitols E 421 Mannitol E 950 Acesulfame K E 951 Aspartame E 952 Cyclamates E 953 Isomalt E 954 Saccharins E 955 Sucralose E 957 Thaumatin E 959 Neohesperidine DC E 961 Neotame E 962 Salt of aspartame-acesulfame E 965 Maltitols E 966 Lactitol E 967 Xylitol E 968 Erythritol 3. Additives other than colours and sweeteners E-number Name E 170 Calcium carbonate E 200 Sorbic acid E 202 Potassium sorbate E 203 Calcium sorbate E 210 Benzoic acid (14) E 211 Sodium benzoate (14) E 212 Potassium benzoate (14) E 213 Calcium benzoate (14) E 214 Ethyl-p-hydroxybenzoate E 215 Sodium ethyl p-hydroxybenzoate E 218 Methyl p-hydroxybenzoate E 219 Sodium methyl p-hydroxybenzoate E 220 Sulphur dioxide E 221 Sodium sulphite E 222 Sodium hydrogen sulphite E 223 Sodium metabisulphite E 224 Potassium metabisulphite E 226 Calcium sulphite E 227 Calcium hydrogen sulphite E 228 Potassium hydrogen sulphite E 234 Nisin E 235 Natamycin E 239 Hexamethylene tetramine E 242 Dimethyl dicarbonate E 249 Potassium nitrite E 250 Sodium nitrite E 251 Sodium nitrate E 252 Potassium nitrate E 260 Acetic acid E 261 Potassium acetate E 262 Sodium acetates E 263 Calcium acetate E 270 Lactic acid E 280 Propionic acid E 281 Sodium propionate E 282 Calcium propionate E 283 Potassium propionate E 284 Boric acid E 285 Sodium tetraborate (borax) E 290 Carbon dioxide E 296 Malic acid E 297 Fumaric acid E 300 Ascorbic acid E 301 Sodium ascorbate E 302 Calcium ascorbate E 304 Fatty acid esters of ascorbic acid E 306 Tocopherol-rich extract E 307 Alpha-tocopherol E 308 Gamma-tocopherol E 309 Delta-tocopherol E 310 Propyl gallate E 311 Octyl gallate E 312 Dodecyl gallate E 315 Erythorbic acid E 316 Sodium erythorbate E 319 Tertiary-butyl hydroquinone (TBHQ) E 320 Butylated hydroxyanisole (BHA) E 321 Butylated hydroxytoluene (BHT) E 322 Lecithins E 325 Sodium lactate E 326 Potassium lactate E 327 Calcium lactate E 330 Citric acid E 331 Sodium citrates E 332 Potassium citrates E 333 Calcium citrates E 334 Tartaric acid (L(+)-) E 335 Sodium tartrates E 336 Potassium tartrates E 337 Sodium potassium tartrate E 338 Phosphoric acid E 339 Sodium phosphates E 340 Potassium phosphates E 341 Calcium phosphates E 343 Magnesium phosphates E 350 Sodium malates E 351 Potassium malate E 352 Calcium malates E 353 Metatartaric acid E 354 Calcium tartrate E 355 Adipic acid E 356 Sodium adipate E 357 Potassium adipate E 363 Succinic acid E 380 Triammonium citrate E 385 Calcium disodium ethylene diamine tetra-acetate (Calcium disodium EDTA) E 392 Extracts of rosemary E 400 Alginic acid E 401 Sodium alginate E 402 Potassium alginate E 403 Ammonium alginate E 404 Calcium alginate E 405 Propane-1, 2-diol alginate E 406 Agar E 407a Processed euchema seaweed E 407 Carrageenan E 410 Locust bean gum E 412 Guar gum E 413 Tragacanth E 414 Gum arabic (acacia gum) E 415 Xanthan gum E 416 Karaya gum E 417 Tara gum E 418 Gellan gum E 422 Glycerol E 425 Konjac E 426 Soybean hemicellulose E 427 Cassia gum E 431 Polyoxyethylene (40) stearate E 432 Polyoxyethylene sorbitan monolaurate (polysorbate 20) E 433 Polyoxyethylene sorbitan monooleate (polysorbate 80) E 434 Polyoxyethylene sorbitan monopalmitate (polysorbate 40) E 435 Polyoxyethylene sorbitan monostearate (polysorbate 60) E 436 Polyoxyethylene sorbitan tristearate (polysorbate 65) E 440 Pectins E 442 Ammonium phosphatides E 444 Sucrose acetate isobutyrate E 445 Glycerol esters of wood rosins E 450 Diphosphates E 451 Triphosphates E 452 Polyphosphates E 459 Beta-cyclodextrin E 460 Cellulose E 461 Methyl cellulose E 462 Ethyl cellulose E 463 Hydroxypropyl cellulose E 464 Hydroxypropyl methyl cellulose E 465 Ethyl methyl cellulose E 466 Carboxy methyl cellulose, Sodium carboxy methyl cellulose, cellulose gum E 468 Cross-linked sodium carboxy methyl cellulose, cross linked cellulose gum E 469 Enzymatically hydrolysed carboxy methyl cellulose, Enzymatically hydrolysed cellulose gum E 470a Sodium, potassium and calcium salts of fatty acids E 470b Magnesium salts of fatty acids E 471 Mono-and diglycerides of fatty acids E 472a Acetic acid esters of mono- and diglycerides of fatty acids E 472b Lactic acid esters of mono- and diglycerides of fatty acids E 472c Citric acid esters of mono- and diglycerides of fatty acids E 472d Tartaric acid esters of mono- and diglycerides of fatty acids E 472e Mono- and diacetyl tartaric acid esters of mono- and diglycerides of fatty acids E 472f Mixed acetic and tartaric acid esters of mono- and diglycerides of fatty acids E 473 Sucrose esters of fatty acids E 474 Sucroglycerides E 475 Polyglycerol esters of fatty acids E 476 Polyglycerol polyricinoleate E 477 Propane-1,2-diol esters of fatty acids E 479b Thermally oxidised soya bean oil interacted with mono- and diglycerides of fatty acids E 481 Sodium stearoyl-2-lactylate E 482 Calcium stearoyl-2-lactylate E 483 Stearyl tartrate E 491 Sorbitan monostearate E 492 Sorbitan tristearate E 493 Sorbitan monolaurate E 494 Sorbitan monooleate E 495 Sorbitan monopalmitate E 500 Sodium carbonates E 501 Potassium carbonates E 503 Ammonium carbonates E 504 Magnesium carbonates E 507 Hydrochloric acid E 508 Potassium chloride E 509 Calcium chloride E 511 Magnesium chloride E 512 Stannous chloride E 513 Sulphuric acid E 514 Sodium sulphates E 515 Potassium sulphates E 516 Calcium sulphate E 517 Ammonium sulphate E 520 Aluminium sulphate E 521 Aluminium sodium sulphate E 522 Aluminium potassium sulphate E 523 Aluminium ammonium sulphate E 524 Sodium hydroxide E 525 Potassium hydroxide E 526 Calcium hydroxide E 527 Ammonium hydroxide E 528 Magnesium hydroxide E 529 Calcium oxide E 530 Magnesium oxide E 535 Sodium ferrocyanide E 536 Potassium ferrocyanide E 538 Calcium ferrocyanide E 541 Sodium aluminium phosphate acidic E 551 Silicon dioxide E 552 Calcium silicate E 553a Magnesium silicate E 553b Talc E 554 Sodium aluminium silicate E 555 Potassium aluminium silicate E 556 Calcium aluminium silicate E 558 Bentonite E 559 Aluminium silicate (Kaolin) E 570 Fatty acids E 574 Gluconic acid E 575 Glucono-delta-lactone E 576 Sodium gluconate E 577 Potassium gluconate E 578 Calcium gluconate E 579 Ferrous gluconate E 585 Ferrous lactate E 586 4-Hexylresorcinol E 620 Glutamic acid E 621 Monosodium glutamate E 622 Monopotassium glutamate E 623 Calcium diglutamate E 624 Monoammonium glutamate E 625 Magnesium diglutamate E 626 Guanylic acid E 627 Disodium guanylate E 628 Dipotassium guanylate E 629 Calcium guanylate E 630 Inosinic acid E 631 Disodium inosinate E 632 Dipotassium inosinate E 633 Calcium inosinate E 634 Calcium 5 ²-ribonucleotides E 635 Disodium 5 ²-ribonucleotides E 640 Glycine and its sodium salt E 650 Zinc acetate E 900 Dimethyl polysiloxane E 901 Beeswax, white and yellow E 902 Candelilla wax E 903 Carnauba wax E 904 Shellac E 905 Microcrystalline wax E 907 Hydrogenated poly-1-decene E 912 Montan acid esters E 914 Oxidised polyethylene wax E 920 L-cysteine E 927b Carbamide E 938 Argon E 939 Helium E 941 Nitrogen E 942 Nitrous oxide E 943a Butane E 943b Isobutane E 944 Propane E 948 Oxygen E 949 Hydrogen E 999 Quillaia extract E 1103 Invertase E 1105 Lysozyme E 1200 Polydextrose E 1201 Polyvinylpyrrolidone E 1202 Polyvinylpolypyrrolidone E 1203 Polyvinyl alcohol (PVA) E 1204 Pullulan E 1205 Basic methacrylate copolymer E 1404 Oxidised starch E 1410 Monostarch phosphate E 1412 Distarch phosphate E 1413 Phosphated distarch phosphate E 1414 Acetylated distarch phosphate E 1420 Acetylated starch E 1422 Acetylated distarch adipate E 1440 Hydroxy propyl starch E 1442 Hydroxy propyl distarch phosphate E 1450 Starch sodium octenyl succinate E 1451 Acetylated oxidised starch E 1452 Starch aluminium octenyl succinate E 1505 Triethyl citrate E 1517 Glyceryl diacetate (diacetin) E 1518 Glyceryl triacetate (triacetin) E 1519 Benzyl alcohol E 1520 Propane-1, 2-diol (propylene glycol) E 1521 Polyethylene glycol PART C DEFINITIONS OF GROUPS OF ADDITIVES (1) Group I E-number Name Specific maximum level E 170 Calcium carbonate quantum satis E 260 Acetic acid quantum satis E 261 Potassium acetate quantum satis E 262 Sodium acetates quantum satis E 263 Calcium acetate quantum satis E 270 Lactic acid quantum satis E 290 Carbon dioxide quantum satis E 296 Malic acid quantum satis E 300 Ascorbic acid quantum satis E 301 Sodium ascorbate quantum satis E 302 Calcium ascorbate quantum satis E 304 Fatty acid esters of ascorbic acid quantum satis E 306 Tocopherol-rich extract quantum satis E 307 Alpha-tocopherol quantum satis E 308 Gamma-tocopherol quantum satis E 309 Delta-tocopherol quantum satis E 322 Lecithins quantum satis E 325 Sodium lactate quantum satis E 326 Potassium lactate quantum satis E 327 Calcium lactate quantum satis E 330 Citric acid quantum satis E 331 Sodium citrates quantum satis E 332 Potassium citrates quantum satis E 333 Calcium citrates quantum satis E 334 Tartaric acid (L(+)-) quantum satis E 335 Sodium tartrates quantum satis E 336 Potassium tartrates quantum satis E 337 Sodium potassium tartrate quantum satis E 350 Sodium malates quantum satis E 351 Potassium malate quantum satis E 352 Calcium malates quantum satis E 354 Calcium tartrate quantum satis E 380 Triammonium citrate quantum satis E 400 Alginic acid quantum satis (15) E 401 Sodium alginate quantum satis (15) E 402 Potassium alginate quantum satis (15) E 403 Ammonium alginate quantum satis (15) E 404 Calcium alginate quantum satis (15) E 406 Agar quantum satis (15) E 407 Carrageenan quantum satis (15) E 407a Processed euchema seaweed quantum satis (15) E 410 Locust bean gum quantum satis (15) (16) E 412 Guar gum quantum satis (15) (16) E 413 Tragacanth quantum satis (15) E 414 Gum arabic (Acacia gum) quantum satis (15) E 415 Xanthan gum quantum satis (15) (16) E 417 Tara gum quantum satis (15) (16) E 418 Gellan gum quantum satis (15) E 422 Glycerol quantum satis E 425 Konjac (i) Konjac gum (ii) Konjac glucomannane 10 g/kg, individually or in combination (15) (17) E 440 Pectins quantum satis (15) E 460 Cellulose quantum satis E 461 Methyl cellulose quantum satis E 462 Ethyl cellulose quantum satis E 463 Hydroxypropyl cellulose quantum satis E 464 Hydroxypropyl methyl cellulose quantum satis E 465 Ethyl methyl cellulose quantum satis E 466 Carboxy methyl cellulose quantum satis E 469 Enzymatically hydrolysed carboxy methyl cellulose quantum satis E 470a Sodium, potassium and calcium salts of fatty acids quantum satis E 470b Magnesium salts of fatty acids quantum satis E 471 Mono- and diglycerides of fatty acids quantum satis E 472a Acetic acid esters of mono- and diglycerides of fatty acids quantum satis E 472b Lactic acid esters of mono- and diglycerides of fatty acids quantum satis E 472c Citric acid esters of mono- and diglycerides of fatty acids quantum satis E 472d Tartaric acid esters of mono- and diglycerides of fatty acids quantum satis E 472e Mono- and diacetyl tartaric acid esters of mono- and diglycerides of fatty acids quantum satis E 472f Mixed acetic and tartaric acid esters of mono- and diglycerides of fatty acids quantum satis E 500 Sodium carbonates quantum satis E 501 Potassium carbonates quantum satis E 503 Ammonium carbonates quantum satis E 504 Magnesium carbonates quantum satis E 507 Hydrochloric acid quantum satis E 508 Potassium chloride quantum satis E 509 Calcium chloride quantum satis E 511 Magnesium chloride quantum satis E 513 Sulphuric acid quantum satis E 514 Sodium sulphates quantum satis E 515 Potassium sulphates quantum satis E 516 Calcium sulphate quantum satis E 524 Sodium hydroxide quantum satis E 525 Potassium hydroxide quantum satis E 526 Calcium hydroxide quantum satis E 527 Ammonium hydroxide quantum satis E 528 Magnesium hydroxide quantum satis E 529 Calcium oxide quantum satis E 530 Magnesium oxide quantum satis E 570 Fatty acids quantum satis E 574 Gluconic acid quantum satis E 575 glucono-delta-lactone quantum satis E 576 Sodium gluconate quantum satis E 577 Potassium gluconate quantum satis E 578 Calcium gluconate quantum satis E 640 Glycine and its sodium salt quantum satis E 920 L-cysteine quantum satis E 938 Argon quantum satis E 939 Helium quantum satis E 941 Nitrogen quantum satis E 942 Nitrous oxide quantum satis E 948 Oxygen quantum satis E 949 Hydrogen quantum satis E 1103 Invertase quantum satis E 1200 Polydextrose quantum satis E 1404 Oxidised starch quantum satis E 1410 Monostarch phosphate quantum satis E 1412 Distarch phosphate quantum satis E 1413 Phosphated distarch phosphate quantum satis E 1414 Acetylated distarch phosphate quantum satis E 1420 Acetylated starch quantum satis E 1422 Acetylated distarch adipate quantum satis E 1440 Hydroxy propyl starch quantum satis E 1442 Hydroxy propyl distarch phosphate quantum satis E 1450 Starch sodium octenyl succinate quantum satis E 1451 Acetylated oxidised starch quantum satis E 620 Glutamic acid 10 g/kg, individually or in combination, expressed as glutamic acid E 621 Monosodium glutamate E 622 Monopotassium glutamate E 623 Calcium diglutamate E 624 Monoammonium glutamate E 625 Magnesium diglutamate E 626 Guanylic acid 500 mg/kg, individually or in combination, expressed as guanylic acid E 627 Disodium guanylate E 628 Dipotassium guanylate E 629 Calcium guanylate E 630 Inosinic acid E 631 Disodium inosinate E 632 Dipotassium inosinate E 633 Calcium inosinate E 634 Calcium 5 ²-ribonucleotides E 635 Disodium 5 ²-ribonucleotides E 420 Sorbitols Quantum satis (for purpose other than sweetening) E 421 Mannitol E 953 Isomalt E 965 Maltitols E 966 Lactitol E 967 Xylitol E 968 Erythritol (2) Group II: Food colours authorised at quantum satis E-number Name E 101 Riboflavins E 140 Chlorophylls, Chlorophyllins E 141 Copper complexes of chlorophylls and chlorophyllins E 150a Plain caramel E 150b Caustic sulphite caramel E 150c Ammonia caramel E 150d Sulphite ammonia caramel E 153 Vegetable carbon E 160a Carotenes E 160c Paprika extract, capsanthin, capsorubin E 162 Beetroot Red, betanin E 163 Anthocyanins E 170 calcium carbonate E 171 Titanium dioxide E 172 Iron oxides and hydroxides (3) Group III: Food colours with combined maximum limit E-number Name E 100 Curcumin E 102 Tartrazine E 104 Quinoline Yellow E 110 Sunset yellow FCF/Orange yellow S E 120 Cochineal, Carminic acid, Carmines E 122 Azorubine, Carmoisine E 124 Ponceau 4R, Cochineal red A E 129 Allura red AC E 131 Patent Blue V E 132 Indigotine, Indigo carmine E 133 Brilliant Blue FCF E 142 Green S E 151 Brilliant black BN, Black BN E 155 Brown HT E 160e Beta-apo-8 ²-carotenal (C 30) E 161b Lutein (4) Group IV: Polyols E-number Name E 420 Sorbitols E 421 Mannitol E 953 Isomalt E 965 Maltitols E 966 Lactitol E 967 Xylitol E 968 Erythritol (5) Other additives that may be regulated combined (a) E 200 203: Sorbic acid  sorbates (SA) E-number Name E 200 Sorbic acid E 202 Potassium sorbate E 203 Calcium sorbate (b) E 210 213: Benzoic acid  benzoates (BA) E-number Name E 210 Benzoic acid E 211 Sodium benzoate E 212 Potassium benzoate E 213 Calcium benzoate (c) E 200 213: Sorbic acid  sorbates; Benzoic acid  benzoates (SA + BA) E-number Name E 200 Sorbic acid E 202 Potassium sorbate E 203 Calcium sorbate E 210 Benzoic acid E 211 Sodium benzoate E 212 Potassium benzoate E 213 Calcium benzoate (d) E 200 219: Sorbic acid  sorbates; Benzoic acid  benzoates; p-hydroxybenzoates (SA + BA + PHB) E-number Name E 200 Sorbic acid E 202 Potassium sorbate E 203 Calcium sorbate E 210 Benzoic acid E 211 Sodium benzoate E 212 Potassium benzoate E 213 Calcium benzoate E 214 Ethyl-p-hydroxybenzoate E 215 Sodium ethyl p-hydroxybenzoate E 218 Methyl p-hydroxybenzoate E 219 Sodium methyl p-hydroxybenzoate (e) E 200 203; 214 219: Sorbic acid  sorbates; p-hydroxybenzoates (SA + PHB) E-number Name E 200 Sorbic acid E 202 Potassium sorbate E 203 Calcium sorbate E 214 Ethyl-p-hydroxybenzoate E 215 Sodium ethyl p-hydroxybenzoate E 218 Methyl p-hydroxybenzoate E 219 Sodium methyl p-hydroxybenzoate (f) E 214 219: p-hydroxybenzoates (PHB) E-number Name E 214 Ethyl-p-hydroxybenzoate E 215 Sodium ethyl p-hydroxybenzoate E 218 Methyl p-hydroxybenzoate E 219 Sodium methyl p-hydroxybenzoate (g) E 220 228: Sulphur dioxide  sulphites E-number Name E 220 Sulphur dioxide E 221 Sodium sulphite E 222 Sodium hydrogen sulphite E 223 Sodium metabisulphite E 224 Potassium metabisulphite E 226 Calcium sulphite E 227 Calcium hydrogen sulphite E 228 Potassium hydrogen sulphite (h) E 249 250: Nitrites E-number Name E 249 Potassium nitrite E 250 Sodium nitrite (i) E 251 252: Nitrates E-number Name E 251 Sodium nitrate E 252 Potassium nitrate (j) E 280 283: Propionic acid  propionates E-number Name E 280 Propionic acid E 281 Sodium propionate E 282 Calcium propionate E 283 Potassium propionate (k) E 310 320: Gallates, TBHQ and BHA E-number Name E 310 Propyl gallate E 311 Octyl gallate E 312 Dodecyl gallate E 319 Tertiary-butyl hydroquinone (TBHQ) E 320 Butylated hydroxyanisole (BHA) (l) E 338 341, E 343 and E 450  452: Phosphoric acid  phosphates  di-, tri- and polyphosphates E-number Name E 338 Phosphoric acid E 339 Sodium phosphates E 340 Potassium phosphates E 341 Calcium phosphates E 343 Magnesium phosphates E 450 Diphosphates E 451 Triphosphates E 452 Polyphosphates (m) E 355 357: Adipic acid  adipates E-number Name E 355 Adipic acid E 356 Sodium adipate E 357 Potassium adipate (n) E 432 436: Polysorbates E-number Name E 432 Polyoxyethylene sorbitan monolaurate (polysorbate 20) E 433 Polyoxyethylene sorbitan monooleate (polysorbate 80) E 434 Polyoxyethylene sorbitan monopalmitate (polysorbate 40) E 435 Polyoxyethylene sorbitan monostearate (polysorbate 60) E 436 Polyoxyethylene sorbitan tristearate (polysorbate 65) (o) E 473 474: Sucrose esters of fatty acids, Sucroglycerides E-number Name E 473 Sucrose esters of fatty acids E 474 Sucroglycerides (p) E 481 482: Stearoyl-2-lactylates E-number Name E 481 Sodium stearoyl-2-lactylate E 482 Calcium stearoyl-2-lactylate (q) E 491 495: Sorbitan esters E-number Name E 491 Sorbitan monostearate E 492 Sorbitan tristearate E 493 Sorbitan monolaurate E 494 Sorbitan monooleate E 495 Sorbitan monopalmitate (r) E 520 523: Aluminium sulphates E-number Name E 520 Aluminium sulphate E 521 Aluminium sodium sulphate E 522 Aluminium potassium sulphate E 523 Aluminium ammonium sulphate (s) E 551 559: Silicon dioxide  silicates E-number Name E 551 Silicon dioxide E 552 Calcium silicate E 553a Magnesium silicate E 553b Talc E 554 Sodium aluminium silicate E 555 Potassium aluminium silicate E 556 Calcium aluminium silicate E 559 Aluminium silicate (Kaolin) (t) E 620 625: Glutamic acid  glutamates E-number Name E 620 Glutamic acid E 621 Monosodium glutamate E 622 Monopotassium glutamate E 623 Calcium diglutamate E 624 Monoammonium glutamate E 625 Magnesium diglutamate (u) E 626 635: Ribonucleotides E-number Name E 626 Guanylic acid E 627 Disodium guanylate E 628 Dipotassium guanylate E 629 Calcium guanylate E 630 Inosinic acid E 631 Disodium inosinate E 632 Dipotassium inosinate E 633 Calcium inosinate E 634 Calcium 5 ²-ribonucleotides E 635 Disodium 5 ²-ribonucleotides PART D FOOD CATEGORIES Number Name 0. All categories of foods 01. Dairy products and analogues 01.1 Unflavoured pasteurised and sterilised (including UHT) milk 01.2 Unflavoured fermented milk products, including natural unflavoured buttermilk (excluding sterilised buttermilk) non-heat-treated after fermentation 01.3 Unflavoured fermented milk products, heat-treated after fermentation 01.4 Flavoured fermented milk products including heat-treated products 01.5 Dehydrated milk as defined by Directive 2001/114/EC 01.6 Cream and cream powder 01.6.1 Unflavoured pasteurised cream (excluding reduced fat creams) 01.6.2 Unflavoured live fermented cream products and substitute products with a fat content of less than 20 % 01.6.3 Other creams 01.7 Cheese and cheese products 01.7.1 Unripened cheese excluding products falling in category 16 01.7.2 Ripened cheese 01.7.3 Edible cheese rind 01.7.4 Whey cheese 01.7.5 Processed cheese 01.7.6 Cheese products (excluding products falling in category 16) 01.8 Dairy analogues, including beverage whiteners 02. Fats and oils and fat and oil emulsions 02.1 Fats and oils essentially free from water (excluding anhydrous milkfat) 02.2 Fat and oil emulsions mainly of type water-in-oil 02.2.1 Butter and concentrated butter and butter oil and anhydrous milkfat 02.2.2 Other fat and oil emulsions including spreads as defined by Regulation (EC) No 1234/2007 and liquid emulsions 02.3 Vegetable oil pan spray 03. Edible ices 04. Fruit and vegetables 04.1 Unprocessed fruit and vegetables 04.1.1 Entire fresh fruit and vegetables 04.1.2 Peeled, cut and shredded fruit and vegetables 04.1.3 Frozen fruit and vegetables 04.2 Processed fruit and vegetables 04.2.1 Dried fruit and vegetables 04.2.2 Fruit and vegetables in vinegar, oil, or brine 04.2.3 Canned or bottled fruit and vegetables 04.2.4 Fruit and vegetable preparations, excluding products covered by 5.4 04.2.4.1 Fruit and vegetable preparations excluding compote 04.2.4.2 Compote, excluding products covered by category 16 04.2.5 Jam, jellies and marmalades and similar products 04.2.5.1 Extra jam and extra jelly as defined by Directive 2001/113/EC 04.2.5.2 Jam, jellies and marmalades and sweetened chestnut puree as defined by Directive 2001/113/EC 04.2.5.3 Other similar fruit or vegetable spreads 04.2.5.4 Nut butters and nut spreads 04.2.6 Processed potato products 05. Confectionery 05.1 Cocoa and chocolate products as covered by Directive 2000/36/EC 05.2 Other confectionery including breath refreshening microsweets 05.3 Chewing gum 05.4 Decorations, coatings and fillings, except fruit based fillings covered by category 4.2.4 06. Cereals and cereal products 06.1 Whole, broken, or flaked grain 06.2 Flours and other milled products and starches 06.2.1 Flours 06.2.2 Starches 06.3 Breakfast cereals 06.4 Pasta 06.4.1 Fresh pasta 06.4.2 Dry pasta 06.4.3 Fresh pre-cooked pasta 06.4.4 Potato gnocchi 06.4.5 Fillings of stuffed pasta (ravioli and similar) 06.5 Noodles 06.6 Batters 06.7 Pre-cooked or processed cereals 07. Bakery wares 07.1 Bread and rolls 07.1.1 Bread prepared solely with the following ingredients: wheat flour, water, yeast or leaven, salt 07.1.2 Pain courant franÃ §ais; Friss bÃ ºzakenyÃ ©r, fehÃ ©r Ã ©s fÃ ©lbarna kenyerek 07.2 Fine bakery wares 08. Meat 08.1 Unprocessed meat 08.1.1 Unprocessed meat other than meat preparations as defined by Regulation (EC) No 853/2004 08.1.2 Meat preparations as defined by Regulation (EC) No 853/2004 08.2 Processed meat 08.2.1 Non-heat-treated processed meat 08.2.2 Heat-treated processed meat 08.2.3 Casings and coatings and decorations for meat 08.2.4 Traditionally cured meat products with specific provisions concerning nitrites and nitrates 08.2.4.1 Traditional immersion cured products (Meat products cured by immersion in a curing solution containing nitrites and/or nitrates, salt and other components) 08.2.4.2 Traditional dry cured products. (Dry curing process involves dry application of curing mixture containing nitrites and/or nitrates, salt and other components to the surface of the meat followed by a period of stabilisation/maturation). 08.2.4.3 Other traditionally cured products. (Immersion and dry cured processes used in combination or where nitrite and/or nitrate is included in a compound product or where the curing solution is injected into the product prior to cooking) 09. Fish and fisheries products 09.1 Unprocessed fish and fisheries products 09.1.1 Unprocessed fish 09.1.2 Unprocessed molluscs and crustaceans 09.2 Processed fish and fishery products including mollusks and crustaceans 09.3 Fish roe 10. Eggs and egg products 10.1 Unprocessed eggs 10.2 Processed eggs and egg products 11. Sugars, syrups, honey and table-top sweeteners 11.1 Sugars and syrups as defined by Directive 2001/111/EC 11.2 Other sugars and syrups 11.3 Honey as defined in Directive 2001/110/EC 11.4 Table-top sweeteners 11.4.1 Table-top sweeteners in liquid form 11.4.2 Table-top sweeteners in powder form 11.4.3 Table-top sweeteners in tablets 12. Salts, spices, soups, sauces, salads and protein products 12.1 Salt and salt substitutes 12.1.1 Salt 12.1.2 Salt substitutes 12.2 Herbs, spices, seasonings 12.2.1 Herbs and spices 12.2.2 Seasonings and condiments 12.3 Vinegars 12.4 Mustard 12.5 Soups and broths 12.6 Sauces 12.7 Salads and savoury based sandwich spreads 12.8 Yeast and yeast products 12.9 Protein products, excluding products covered in category 1.8 13. Foods intended for particular nutritional uses as defined by Directive 2009/39/EC 13.1 Foods for infants and young children 13.1.1 Infant formulae as defined by Commission Directive 2006/141/EC (18) 13.1.2 Follow-on formulae as defined by Directive 2006/141/EC 13.1.3 Processed cereal-based foods and baby foods for infants and young children as defined by Commission Directive 2006/125/EC (19) 13.1.4 Other foods for young children 13.1.5 Dietary foods for infants and young children for special medical purposes as defined by Commission Directive 1999/21/EC (20) and special formulae for infants 13.1.5.1 Dietary foods for infants for special medical purposes and special formulae for infants 13.1.5.2 Dietary foods for babies and young children for special medical purposes as defined in Directive 1999/21/EC 13.2 Dietary foods for special medical purposes defined in Directive 1999/21/EC (excluding products from food category 13.1.5) 13.3 Dietary foods for weight control diets intended to replace total daily food intake or an individual meal (the whole or part of the total daily diet) 13.4 Foods suitable for people intolerant to gluten as defined by Commission Regulation (EC) No 41/2009 (21) 14. Beverages 14.1 Non-alcoholic beverages 14.1.1 Water, including natural mineral water as defined in Directive 2009/54/EC and spring water and all other bottled or packed waters 14.1.2 Fruit juices as defined by Directive 2001/112/EC and vegetable juices 14.1.3 Fruit nectars as defined by Directive 2001/112/EC and vegetable nectars and similar products 14.1.4 Flavoured drinks 14.1.5 Coffee, tea, herbal and fruit infusions, chicory; tea, herbal and fruit infusions and chicory extracts; tea, plant, fruit and cereal preparations for infusions, as well as mixes and instant mixes of these products 14.1.5.1 Coffee, coffee extracts 14.1.5.2 Other 14.2 Alcoholic beverages, including alcohol-free and low-alcohol counterparts 14.2.1 Beer and malt beverages 14.2.2 Wine and other products defined by Regulation (EEC) No 1234/2007, and alcohol-free counterparts 14.2.3 Cider and perry 14.2.4 Fruit wine and made wine 14.2.5 Mead 14.2.6 Spirit drinks as defined in Regulation (EC) No 110/2008 14.2.7 Aromatised wine-based products as defined by Regulation (EEC) No 1601/91 14.2.7.1 Aromatised wines 14.2.7.2 Aromatised wine-based drinks 14.2.7.3 Aromatised wine-product cocktails 14.2.8 Other alcoholic drinks including mixtures of alcoholic drinks with non-alcoholic drinks and spirits with less than 15 % of alcohol 15. Ready-to-eat savouries and snacks 15.1 Potato-, cereal-, flour- or starch-based snacks 15.2 Processed nuts 16. Desserts excluding products covered in categories 1, 3 and 4 17. Food supplements as defined in Directive 2002/46/EC of the European Parliament and of the Council (22) excluding food supplements for infants and young children 17.1 Food supplements supplied in a solid form including capsules and tablets and similar forms, excluding chewable forms 17.2 Food supplements supplied in a liquid form 17.3 Food supplements supplied in a syrup-type or chewable form 18. Processed foods not covered by categories 1 to 17, excluding foods for infants and young children PART E AUTHORISED FOOD ADDITIVES AND CONDITIONS OF USE IN FOOD CATEGORIES Category number E-number Name Maximum level (mg/l or mg/kg as appropriate) Footnotes Restrictions/exceptions 0. Food additives permitted in all categories of foods E 290 Carbon dioxide quantum satis E 938 Argon quantum satis E 939 Helium quantum satis E 941 Nitrogen quantum satis E 942 Nitrous oxide quantum satis E 948 Oxygen quantum satis E 949 Hydrogen quantum satis E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 10 000 (1) (4) (57) only foods in dried powdered form (i.e. foods dried during the production process, and mixtures thereof), excluding foods listed in table 1 of Part A of this Annex E 551-559 Silicon dioxide  silicates 10 000 (1) (57) only foods in dried powdered form (i.e. foods dried during the production process, and mixtures thereof), excluding foods listed in table 1 of Part A of this Annex E 459 Beta-cyclodextrin quantum satis only foods in tablet and coated tablet form, excluding the foods listed in table 1 of Part A of this Annex E 551-559 Silicon dioxide  silicates quantum satis (1) only foods in tablet and coated tablet form, excluding the foods listed in table 1 of Part A of this Annex (1): The additives may be added individually or in combination (4): The maximum level is expressed as P2O5 (57): The maximum level shall apply unless a different maximum level is specified in points 01 to 18 of this Annex in relation to individual foods or categories of foods 01 Dairy products and analogues 01.1 Unflavoured pasteurised and sterilised (including UHT) milk E 331 Sodium citrates 4 000 only UHT goat milk E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 1 000 (1) (4) only sterilised and UHT milk (1): The additives may be added individually or in combination (4): The maximum level is expressed as P2O5 01.2 Unflavoured fermented milk products, including natural unflavoured buttermilk (excluding sterilised buttermilk) non-heat-treated after fermentation 01.3 Unflavoured fermented milk products, heat-treated after fermentation Group I Additives E 200-203 Sorbic acid  sorbates 1 000 (1) (2) only curdled milk (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid 01.4 Flavoured fermented milk products including heat-treated products Group I Additives Group II Colours at quantum satis Group III Colours with combined maximum limit 150 Group IV Polyols quantum satis only energy-reduced products or with no added sugar E 160b Annatto, Bixin, Norbixin 10 E 160d Lycopene 30 E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 300 (1) (2) only non-heat-treated dairy-based desserts E 297 Fumaric acid 4 000 only fruit-flavoured desserts E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 3 000 (1) (4) E 355-357 Adipic acid  adipates 1 000 only fruit-flavoured desserts E 363 Succinic acid 6 000 E 416 Karaya gum 6 000 E 427 Cassia gum 2 500 E 432-436 Polysorbates 1 000 E 473-474 Sucrose esters of fatty acids  sucroglycerides 5 000 E 475 Polyglycerol esters of fatty acids 2 000 E 477 Propane-1,2-diol esters of fatty acids 5 000 E 481-482 Stearoyl-2-lactylates 5 000 E 483 Stearyl tartrate 5 000 E 491-495 Sorbitan esters 5 000 E 950 Acesulfame K 350 only energy-reduced products or with no added sugar E 951 Aspartame 1 000 only energy-reduced products or with no added sugar E 952 Cyclamic acid and its Na and Ca salts 250 (51) only energy-reduced products or with no added sugar E 954 Saccharin and its Na, K and Ca salts 100 (52) only energy-reduced products or with no added sugar E 955 Sucralose 400 only energy-reduced products or with no added sugar E 957 Thaumatin 5 only as flavour enhancer E 959 Neohesperidine DC 50 only energy-reduced products or with no added sugar E 962 Salt of aspartame-acesulfame 350 (11)a (49) (50) only energy-reduced products or with no added sugar E 961 Neotame 32 only energy-reduced products or with no added sugar (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (4): The maximum level is expressed as P2O5 (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (51): Maximum usable levels are expressed in free acid (52): Maximum usable levels are expressed in free imide 01.5 Dehydrated milk as defined by Directive 2001/114/EC Group II Colours at quantum satis quantum satis except unflavoured products E 300 Ascorbic acid quantum satis E 301 Sodium ascorbate quantum satis E 304 Fatty acid esters of ascorbic acid quantum satis E 310-320 Gallates, TBHQ and BHA 200 (1) only milk powder for vending machines E 322 Lecithins quantum satis E 331 Sodium citrates quantum satis E 332 Potassium citrates quantum satis E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 1 000 (1) (4) only partly dehydrated milk with less than 28 % solids E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 1 500 (1) (4) only partly dehydrated milk with more than 28 % solids E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 2 500 (1) (4) only dried milk and dried skimmed milk E 392 Extracts of rosemary 200 (41) (46) only milk powder for vending machines E 392 Extracts of rosemary 30 (46) only dried milk for manufacturing of ice cream E 407 Carrageenan quantum satis E 500(ii) Sodium hydrogen carbonate quantum satis E 501(ii) Potassium hydrogen carbonate quantum satis E 509 Calcium chloride quantum satis (1): The additives may be added individually or in combination (4): The maximum level is expressed as P2O5 (41): Expressed on fat basis (46): As the sum of carnosol and carnosic acid 01.6 Cream and cream powder 01.6.1 Unflavoured pasteurised cream (excluding reduced fat creams) E 401 Sodium alginate quantum satis E 402 Potassium alginate quantum satis E 407 Carrageenan quantum satis E 466 Carboxy methyl cellulose quantum satis E 471 Mono- and diglycerides of fatty acids quantum satis 01.6.2 Unflavoured live fermented cream products and substitute products with a fat content of less than 20 % E 406 Agar quantum satis E 407 Carrageenan quantum satis E 410 Locust bean gum quantum satis E 412 Guar gum quantum satis E 415 Xanthan gum quantum satis E 440 Pectins quantum satis E 460 Cellulose quantum satis E 466 Carboxy methyl cellulose quantum satis E 471 Mono- and diglycerides of fatty acids quantum satis E 1404 Oxidised starch quantum satis E 1410 Monostarch phosphate quantum satis E 1412 Distarch phosphate quantum satis E 1413 Phosphated distarch phosphate quantum satis E 1414 Acetylated distarch phosphate quantum satis E 1420 Acetylated starch quantum satis E 1422 Acetylated distarch adipate quantum satis E 1440 Hydroxy propyl starch quantum satis E 1442 Hydroxy propyl distarch phosphate quantum satis E 1450 Starch sodium octenyl succinate quantum satis E 1451 Acetylated oxidised starch quantum satis 01.6.3 Other creams Group I Additives Group II Colours at quantum satis quantum satis only flavoured creams Group III Colours with combined maximum limit 150 only flavoured creams E 234 Nisin 10 only clotted cream E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 5 000 (1) (4) only sterilised, pasteurised, UHT cream and whipped cream E 473-474 Sucrose esters of fatty acids  sucroglycerides 5 000 (1) only sterilised cream and sterilised cream with reduced fat content (1): The additives may be added individually or in combination (4): The maximum level is expressed as P2O5 01.7 Cheese and cheese products 01.7.1 Unripened cheese excluding products falling in category 16 Group I Additives except mozzarella, and unflavoured live fermented unripened cheese Group II Colours at quantum satis quantum satis only flavoured unripened cheese Group III Colours with combined maximum limit 150 only flavoured unripened cheese E 200-203 Sorbic acid  sorbates 1 000 (1) (2) E 234 Nisin 10 only mascarpone E 260 Acetic acid quantum satis only mozzarella E 270 Lactic acid quantum satis only mozzarella E 330 Citric acid quantum satis only mozzarella E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 2 000 (1) (4) except mozzarella E 460(ii) Powdered cellulose quantum satis only grated and sliced mozzarella E 575 Glucono-delta-lactone quantum satis only mozzarella (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (4): The maximum level is expressed as P2O5 01.7.2 Ripened cheese E 1105 Lysozyme quantum satis E 120 Cochineal, Carminic acid, Carmines 125 only red marbled cheese E 140 Chlorophylls, Chlorophyllins quantum satis only sage Derby cheese E 141 Copper complexes of chlorophylls and chlorophyllins quantum satis only sage Derby cheese E 153 Vegetable carbon quantum satis only morbier cheese E 160a Carotenes quantum satis only ripened orange, yellow and broken-white cheese E 160b Annatto, Bixin, Norbixin 15 only ripened orange, yellow and broken-white cheese E 160b Annatto, Bixin, Norbixin 50 only red Leicester cheese E 160b Annatto, Bixin, Norbixin 35 only Mimolette cheese E 160c Paprika extract, capsanthin, capsorubin quantum satis only ripened range, yellow and broken-white cheese E 163 Anthocyanins quantum satis only red marbled cheese E 170 Calcium carbonate quantum satis E 200-203 Sorbic acid  sorbates 1 000 (1) (2) only cheese, prepacked, sliced and cut; layered cheese and cheese with added foods E 200-203 Sorbic acid  sorbates quantum satis only ripened products surface treatment E 234 Nisin 12,5 (29) E 235 Natamycin 1 (8) only surface treatment of hard, semi-hard and semi-soft cheese E 239 Hexamethylene tetramine 25 mg/kg residual amount, expressed as formaldehyde only Provolone cheese E 251-252 Nitrates 150 (30) only hard, semi-hard and semi-soft cheese E 280-283 Propionic acid  propionates quantum satis surface treatment only E 460 Powdered cellulose quantum satis only sliced and grated ripened cheese E 500(ii) Sodium hydrogen carbonate quantum satis only sour milk cheese E 504 Magnesium carbonates quantum satis E 509 Calcium chloride quantum satis E 551-559 Silicon dioxide  silicates 10 000 (1) only sliced or grated cheese hard and semi-hard cheese E 575 Glucono-delta-lactone quantum satis (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (8): mg/dm2 surface, not present at a depth of 5 mm (29): This substance may be present naturally in certain cheeses as a result of fermentation processes (30): In the cheese milk or equivalent level if added after removal of whey and addition of water 01.7.3 Edible cheese rind Group II Colours at quantum satis quantum satis Group III Colours with combined maximum limit quantum satis E 160d Lycopene 30 E 180 Litholrubine BK quantum satis E 160b Annatto, Bixin, Norbixin 20 01.7.4 Whey cheese Group II Colours at quantum satis quantum satis E 200-203 Sorbic acid  sorbates 1 000 (1), (2) only cheese, prepacked, sliced; layered cheese and cheese and cheese with added foods E 251-252 Nitrates 150 (30) only cheese milk of hard, semi-hard and semi-soft cheese E 260 Acetic acid quantum satis E 270 Lactic acid quantum satis E 330 Citric acid quantum satis E 460(ii) Powdered cellulose quantum satis only grated and sliced cheese E 575 Glucono-delta-lactone quantum satis (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid. (30): In the cheese milk or equivalent level if added after removal of whey and addition of water 01.7.5 Processed cheese Group I Additives Group II Colours at quantum satis quantum satis only flavoured processed cheese E 100 Curcumin 100 (33) only flavoured processed cheese E 102 Tartrazine 100 (33) only flavoured processed cheese E 104 Quinoline Yellow 100 (33) only flavoured processed cheese E 110 Sunset Yellow FCF/Orange Yellow S 100 (33) only flavoured processed cheese E 120 Cochineal, Carminic acid, Carmines 100 (33) only flavoured processed cheese E 122 Azorubine, Carmoisine 100 (33) only flavoured processed cheese E 124 Ponceau 4R, Cochineal Red A 100 (33) only flavoured processed cheese E 160e Beta-apo-8 ²-carotenal (C 30) 100 (33) only flavoured processed cheese E 161b Lutein 100 (33) only flavoured processed cheese E 160d Lycopene 5 only flavoured processed cheese E 160a Carotenes quantum satis E 160c Paprika extract, capsanthin, capsorubin quantum satis E 160b Annatto, Bixin, Norbixin 15 E 200-203 Sorbic acid  sorbates 2 000 (1) (2) E 234 Nisin 12,5 (29) E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 20 000 (1) (4) E 427 Cassia gum 2 500 E 551-559 Silicon dioxide  silicates 10 000 (1) (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (4): The maximum level is expressed as P2O5 (29): This substance may be present naturally in certain cheeses as a result of fermentation processes (33): Maximum individually or for the combination of E 100, E 102, E 104, E 110, E 120, E 122, E 124, E 160e and E 161b 01.7.6 Cheese products (excluding products falling in category 16) Group I Additives Group II Colours at quantum satis quantum satis only flavoured unripened products Group III Colours with combined maximum limit 100 only flavoured unripened products E 1105 Lysozyme quantum satis only ripened products E 120 Cochineal, Carminic acid, Carmines 125 only red marbled products E 160a Carotenes quantum satis only ripened orange, yellow and broken-white products E 160b Annatto, Bixin, Norbixin 15 only ripened orange, yellow and broken-white products E 160c Paprika extract, capsanthin, capsorubin quantum satis only ripened orange, yellow and broken-white products E 163 Anthocyanins quantum satis only red marbled products E 170 Calcium carbonate quantum satis only ripened products E 200-203 Sorbic acid  sorbates 1 000 (1) (2) only unripened products; ripened products, prepacked, sliced; layered ripened products and ripened products with added foods E 200-203 Sorbic acid  sorbates quantum satis only ripened products surface treatment E 234 Nisin 12,5 (29) only ripened and processed products E 235 Natamycin 1 mg/dm2 surface (not present at a depth of 5 mm) only surface treatment of hard, semi-hard and semi-soft products E 251-252 Nitrates 150 (30) only hard, semi-hard and semi-soft ripened products E 280-283 Propionic acid  propionates quantum satis only ripened products surface treatment E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 2 000 (1) (4) only unripened products E 460 Powdered cellulose quantum satis only grated and sliced ripened products and unripened products E 504 Magnesium carbonates quantum satis only ripened products E 509 Calcium chloride quantum satis only ripened products E 551-559 Silicon dioxide  silicates 10 000 (1) only sliced or grated hard and semi-hard products E 575 Glucono-delta-lactone quantum satis only ripened products (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (4): The maximum level is expressed as P2O5 (29): This substance may be present naturally in certain products as a result of fermentation processes (30): In the cheese milk or equivalent level if added after removal of whey and addition of water 01.8 Dairy analogues, including beverage whiteners Group I Additives Group II Colours at quantum satis quantum satis E 200-203 Sorbic acid  sorbates quantum satis (1) (2) only cheese analogues (surface treatment only) E 200-203 Sorbic acid  sorbates 2 000 (1) (2) only analogues of cheese based on protein E 251-252 Nitrates 150 (30) only dairy-based cheese analogue E 280-283 Propionic acid  propionates quantum satis only cheese analogues (surface treatment only) E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 5 000 (1) (4) only whipped cream analogues E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 20 000 (1) (4) only processed cheese analogues E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 30 000 (1) (4) only beverage whiteners E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 50 000 (1) (4) only beverage whiteners for vending machines E 432-436 Polysorbates 5 000 (1) only milk and cream analogues E 473-474 Sucrose esters of fatty acids  sucroglycerides 5 000 (1) only cream analogues E 473-474 Sucrose esters of fatty acids  sucroglycerides 20 000 (1) only beverage whiteners E 475 Polyglycerol esters of fatty acids 5 000 only milk and cream analogues E 475 Polyglycerol esters of fatty acids 500 only beverage whiteners E 477 Propane-1,2-diol esters of fatty acids 1 000 only beverage whiteners E 477 Propane-1,2-diol esters of fatty acids 5 000 only milk and cream analogues E 481-482 Stearoyl-2-lactylates 3 000 (1) only beverage whiteners E 491-495 Sorbitan esters 5 000 (1) only milk and cream analogues; beverage whiteners E 551-559 Silicon dioxide  silicates 10 000 (1) only sliced or grated cheese analogues and processed cheese analogue; beverage whiteners (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (4): The maximum level is expressed as P2O5 (30): In the cheese milk or equivalent level if added after removal of whey and addition of water 02 Fats and oils and fat and oil emulsions 02.1 Fats and oils essentially free from water (excluding anhydrous milkfat) E 100 Curcumin quantum satis only fats E 160a Carotenes quantum satis only fats E 160b Annatto, bixin, norbixin 10 only fats E 270 Lactic acid quantum satis only cooking and/or frying purposes or the preparation of gravy E 300 Ascorbic acid quantum satis only cooking and/or frying purposes or the preparation of gravy E 304 Fatty acid esters of ascorbic acid quantum satis except virgin oils and olive oils E 306 Tocopherol-rich extract quantum satis except virgin oils and olive oils E 307 Alpha-tocopherol quantum satis except virgin oils and olive oils E 307 Alpha-tocopherol 200 only refined olive oils, including olive pomace oil E 308 Gamma tocopherol quantum satis except virgin oils and olive oils E 309 Delta-tocopherol quantum satis except virgin oils and olive oils E 310-320 Gallates, TBHQ and BHA, individually or in combination 200 (1) (41) only fats and oils for the professional manufacture of heat-treated foods; frying oil and frying fat (excluding olive pomace oil) and lard, fish oil, beef, poultry and sheep fat E 321 Butylated hydroxytoluene (BHT) 100 (41) only fats and oils for the professional manufacture of heat-treated foods; frying oil and frying fat (excluding olive an pomace oil) and lard, fish oil, beef, poultry and sheep fat E 322 Lecithins 30 000 except virgin oils and olive oils E 330 Citric acid quantum satis except virgin oils and olive oils E 331 Sodium citrates quantum satis except virgin oils and olive oils E 332 Potassium citrates quantum satis except virgin oils and olive oils E 333 Calcium citrates quantum satis except virgin oils and olive oils E 392 Extracts of rosemary 30 (41) (46) only vegetable oils (excluding virgin oils and olive oils) and fat where content of polyunsaturated fatty acids is higher than 15 % w/w of the total fatty acid, for the use in non-heat-treated food products E 392 Extracts of rosemary 50 (41) (46) only fish oil and algal oil; lard, beef, poultry sheep and porcine fat; fat and oils for the professional manufacture of heat-treated foods; frying oils and frying fat, excluding olive oil and pomace oil E 471 Mono- and diglycerides of fatty acids 10 000 except virgin oils and olive oils E 472c Citric acid esters of mono- and diglycerides of fatty acids quantum satis only for cooking and/or frying purposes or for the preparation of gravy E 900 Dimethyl polysiloxane 10 only oils and fats for frying (1): The additives may be added individually or in combination (41): Expressed on fat basis (46): As the sum of carnosol and carnosic acid 02.2 Fat and oil emulsions mainly of type water-in-oil 02.2.1 Butter and concentrated butter and butter oil and anhydrous milkfat E 160a Carotenes quantum satis except butter from sheep and goats milk E 500 Sodium carbonates quantum satis only soured cream butter E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 2 000 (1) (4) only soured cream butter (1): The additives may be added individually or in combination (4): The maximum level is expressed as P2O5 02.2.2 Other fat and oil emulsions including spreads as defined by Council Regulation (EC) No 1234/2007 and liquid emulsions Group I Additives E 100 Curcumin quantum satis excluding reduced fat butter E 160a Carotenes quantum satis E 160b Annatto, bixin, norbixin 10 excluding reduced fat butter E 200-203 Sorbic acid  sorbates 1 000 (1) (2) only fat emulsions (excluding butter) with a fat content of 60 % or more E 200-203 Sorbic acid  sorbates 2 000 (1) (2) only fat emulsions with a fat content less than 60 % E 310-320 Gallates, TBHQ and BHA, individually or in combination 200 (1) (2) only frying fat E 321 Butylated hydroxytoluene (BHT) 100 only frying fat E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 5 000 (1) (4) only spreadable fats E 385 Calcium disodium ethylene diamine tetra-acetate (Calcium disodium EDTA) 100 only spreadable fats as defined in Article 115 of and Annex XV to Regulation (EC) No 1234/2007, having a fat content of 41 % or less E 405 Propane-1, 2-diol alginate 3 000 E 432-436 Polysorbates 10 000 (1) only fat emulsions for baking E 473-474 Sucrose esters of fatty acids  sucroglycerides 10 000 (1) only fat emulsions for baking E 475 Polyglycerol esters of fatty acids 5 000 E 476 Polyglycerol polyricinoleate 4 000 only spreadable fats as defined in Article 115 of and Annex XV to Regulation (EC) No 1234/2007, having a fat content of 41 % or less and similar spreadable products with a fat content of less than 10 % fat E 477 Propane-1,2-diol esters of fatty acids 10 000 only fat emulsions for baking purposes E 479b Thermally oxidised soya bean oil interacted with mono- and diglycerides of fatty acids 5 000 only fat emulsions for frying purposes E 481-482 Stearoyl-2-lactylates 10 000 (1) E 491-495 Sorbitan esters 10 000 (1) E 551-559 Silicon dioxide  silicates 30 000 (1) only tin greasing products E 900 Dimethyl polysiloxane 10 only oils and fats for frying E 959 Neohesperidine DC 5 only as flavour enhancer, only in the fat groups B & C in Annex XV to Regulation (EC) No 1234/2007 (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (4): The maximum level is expressed as P2O5 02.3 Vegetable oil pan spray Group I Additives E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 30 000 (1) (4) only water-based emulsion sprays for coating baking tins E 392 Extracts of rosemary 50 (41) (46) only fats and oils for the professional manufacture of heat-treated foods E 551-559 Silicon dioxide  silicates 30 000 (1) only tin greasing products E 943a Butane quantum satis only vegetable oil pan spray (for professional use only) and water-based emulsion spray E 943b Isobutane quantum satis only vegetable oil pan spray (for professional use only) and water-based emulsion spray E 944 Propane quantum satis only vegetable oil pan spray (for professional use only) and water-based emulsion spray (1): The additives may be added individually or in combination (4): The maximum level is expressed as P2O5 (41): Expressed on fat basis (46): As the sum of carnosol and carnosic acid 03 Edible ices Group I Additives Group II Colours at quantum satis quantum satis Group III Colours with combined maximum limit 150 (25) Group IV Polyols quantum satis only energy-reduced or with no added sugar E 160b Annatto, Bixin, Norbixin 20 E 160d Lycopene 40 E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 1 000 (1) (4) E 405 Propane-1, 2-diol alginate 3 000 only water-based edible ices E 427 Cassia gum 2 500 E 432-436 Polysorbates 1 000 (1) E 473-474 Sucrose esters of fatty acids  sucroglycerides 5 000 (1) E 477 Propane-1,2-diol esters of fatty acids 3 000 E 491-495 Sorbitan esters 500 (1) E 901 Beeswax, white and yellow quantum satis only prepacked wafers containing ice cream E 950 Acesulfame K 800 only energy-reduced or with no added sugar E 951 Aspartame 800 only energy-reduced or with no added sugar E 954 Saccharin and its Na, K and Ca salts 100 (52) only energy-reduced or with no added sugar E 955 Sucralose 320 only energy-reduced or with no added sugar E 957 Thaumatin 50 only energy-reduced or with no added sugar E 959 Neohesperidine DC 50 only energy-reduced or with no added sugar E 961 Neotame 26 only energy-reduced or with no added sugar E 962 Salt of aspartame-acesulfame 800 (11)b (49) (50) only energy-reduced or with no added sugar (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (4): The maximum level is expressed as P2O5 (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (25): The quantities of each of the colours E 110, E 122, E 124 and E 155 may not exceed 50 mg/kg or mg/l (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (51): Maximum usable levels are expressed in free acid (52): Maximum usable levels are expressed in free imide 04 Fruit and vegetables 04.1 Unprocessed fruit and vegetables 04.1.1 Entire fresh fruit and vegetables E 200-203 Sorbic acid  sorbates 20 only surface treatment of unpeeled fresh citrus fruit E 220-228 Sulphur dioxide  sulphites 10 (3) only table grapes, fresh lychees (measured on edible parts) and blueberries (Vaccinium corymbosum) E 220-228 Sulphur dioxide  sulphites 100 (3) only vacuum-packed sweetcorn E 445 Glycerol esters of wood rosins 50 only surface treatment of citrus fruit E 473-474 Sucrose esters of fatty acids  sucroglycerides quantum satis (1) only fresh fruits, surface treatment E 901 Beeswax, white and yellow quantum satis only surface treatment of citrus fruit, melons, apples, pears, peaches and pineapples and glazing agent on nuts E 902 Candelilla wax quantum satis only surface treatment of citrus fruit, melons, apples, pears, peaches and pineapples and glazing agent on nuts E 903 Carnauba wax 200 only surface treatment of citrus fruit, melons, apples, pears, peaches and pineapples and glazing agent on nuts E 904 Shellac quantum satis only surface treatment of citrus fruit, melons, apples, pears, peaches and pineapples and glazing agent on nuts E 905 Microcrystalline wax quantum satis only surface treatment of melons, papaya, mango, and avocado E 912 Montan acid esters quantum satis only surface treatment of citrus fruit, melons, papaya, mango, avocado and pineapple E 914 Oxidised polyethylene wax quantum satis only surface treatment of citrus fruit, melons, papaya, mango, avocado and pineapple (1): The additives may be added individually or in combination (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present 04.1.2 Peeled, cut and shredded fruit and vegetables E 220-228 Sulphur dioxide  sulphites 50 (3) only peeled potatoes E 220-228 Sulphur dioxide  sulphites 300 (3) only onion, garlic and shallot pulp E 220-228 Sulphur dioxide  sulphites 800 (3) only horseradish pulp E 296 Malic acid quantum satis only prepacked unprocessed and peeled potatoes only E 300 Ascorbic acid quantum satis only refrigerated unprocessed fruit and vegetables ready for consumption and prepacked unprocessed and peeled potatoes E 301 Sodium ascorbate quantum satis only refrigerated unprocessed fruit and vegetables ready for consumption and prepacked unprocessed and peeled potatoes E 302 Calcium ascorbate quantum satis only refrigerated unprocessed fruit and vegetables ready for consumption and prepacked unprocessed and peeled potatoes E 330 Citric acid quantum satis only refrigerated unprocessed fruit and vegetables ready for consumption and prepacked unprocessed and peeled potatoes E 331 Sodium citrates quantum satis only refrigerated unprocessed fruit and vegetables ready for consumption and prepacked unprocessed and peeled potatoes E 332 Potassium citrates quantum satis only refrigerated unprocessed fruit and vegetables ready for consumption and prepacked unprocessed and peeled potatoes E 333 Calcium citrates quantum satis only refrigerated unprocessed fruit and vegetables ready for consumption and prepacked unprocessed and peeled potatoes (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present 04.1.3 Frozen fruit and vegetables E 220-228 Sulphur dioxide  sulphites 50 (3) only white vegetables including mushrooms and white pulses E 220-228 Sulphur dioxide  sulphites 100 (3) only frozen and deep-frozen potatoes E 300 Ascorbic acid quantum satis E 301 Sodium ascorbate quantum satis E 302 Calcium ascorbate quantum satis E 330 Citric acid quantum satis E 331 Sodium citrates quantum satis E 332 Potassium citrates quantum satis E 333 Calcium citrates quantum satis (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present 04.2 Processed fruit and vegetables 04.2.1 Dried fruit and vegetables Group I Additives E 410, E 412, E 415 E 417 may not be used to produce dehydrated foods intended to rehydrate on ingestion E 101 Riboflavins quantum satis only preserves of red fruit E 120 Cochineal, Carminic acid, Carmines 200 (34) only preserves of red fruit E 122 Azorubine, Carmoisine 200 (34) only preserves of red fruit E 124 Ponceau 4R, Cochineal Red A 200 (34) only preserves of red fruit E 129 Allura Red AG 200 (34) only preserves of red fruit E 131 Patent Blue V 200 (34) only preserves of red fruit E 133 Brilliant Blue FCF 200 (34) only preserves of red fruit E 140 Chlorophylls, Chlorophyllins quantum satis only preserves of red fruit E 141 Copper complexes of chlorophylls and chlorophyllins quantum satis only preserves of red fruit E 150a-d Caramels quantum satis only preserves of red fruit E 160a Carotenes quantum satis only preserves of red fruit E 160c Paprika extract, capsanthin, capsorubin quantum satis only preserves of red fruit E 162 Beetroot Red, betanin quantum satis only preserves of red fruit E 163 Anthocyanins quantum satis only preserves of red fruit E 200-203 Sorbic acid  sorbates 1 000 (1) (2) only dried fruit E 220-228 Sulphur dioxide  sulphites 50 (3) only dried coconut E 220-228 Sulphur dioxide  sulphites 50 (3) only white vegetables, processed, including pulses E 220-228 Sulphur dioxide  sulphites 100 (3) only dried mushrooms E 220-228 Sulphur dioxide  sulphites 150 (3) only dried ginger E 220-228 Sulphur dioxide  sulphites 200 (3) only dried tomatoes E 220-228 Sulphur dioxide  sulphites 400 (3) only white vegetables, dried E 220-228 Sulphur dioxide  sulphites 500 (3) only dried fruit and nuts in shell excluding dried apples, pears, bananas, apricots, peaches, grapes, prunes and figs E 220-228 Sulphur dioxide  sulphites 600 (3) only dried apples and pears E 220-228 Sulphur dioxide  sulphites 1 000 (3) only dried bananas E 220-228 Sulphur dioxide  sulphites 2 000 (3) only dried apricots, peaches, grapes, prunes, and figs E 907 Hydrogenated poly-1-decene 2 000 only dried fruit as glazing agent (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (34): Maximum individually or for the combination of E 120, E 122, E 124, E 129, E 131, E 133 04.2.2 Fruit and vegetables in vinegar, oil, or brine Group I Additives E 101 Riboflavins quantum satis only preserves of red fruit E 120 Cochineal, Carminic acid, Carmines 200 (34) only preserves of red fruit E 122 Azorubine, Carmoisine 200 (34) only preserves of red fruit E 124 Ponceau 4R, Cochineal Red A 200 (34) only preserves of red fruit E 129 Allura Red AG 200 (34) only preserves of red fruit E 131 Patent Blue V 200 (34) only preserves of red fruit E 133 Brilliant Blue FCF 200 (34) only preserves of red fruit E 140 Chlorophylls, Chlorophyllins quantum satis only preserves of red fruit E 141 Copper complexes of chlorophylls and chlorophyllins quantum satis only preserves of red fruit E 150a-d Caramels quantum satis only preserves of red fruit E 160a Carotenes quantum satis only preserves of red fruit E 160c Paprika extract, capsanthin, capsorubin quantum satis only preserves of red fruit E 162 Beetroot Red, betanin quantum satis only preserves of red fruit E 163 Anthocyanins quantum satis only preserves of red fruit E 101 Riboflavins quantum satis only vegetables (excluding olives) E 140 Chlorophylls, Chlorophyllins quantum satis only vegetables (excluding olives) E 141 Copper complexes of chlorophylls and chlorophyllins quantum satis only vegetables (excluding olives) E 150a-d Caramels quantum satis only vegetables (excluding olives) E 160a Carotenes quantum satis only vegetables (excluding olives) E 162 Beetroot Red, betanin quantum satis only vegetables (excluding olives) E 163 Anthocyanins quantum satis only vegetables (excluding olives) E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 2 000 (1) (2) only vegetables (excluding olives) E 200-203 Sorbic acid  sorbates 1 000 (1) (2) only olives and olive-based preparations E 210-213 Benzoic acid  benzoates 500 (1) (2) only olives and olive-based preparations E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 1 000 (1) (2) only olives and olive-based preparations E 220-228 Sulphur dioxide  sulphites 100 (3) except olives and golden peppers in brine E 220-228 Sulphur dioxide  sulphites 500 (3) only golden peppers in brine E 579 Ferrous gluconate 150 (56) only olives darkened by oxidation E 585 Ferrous lactate 150 (56) only olives darkened by oxidation E 950 Acesulfame K 200 only sweet-sour preserves of fruit and vegetables E 951 Aspartame 300 only sweet-sour preserves of fruit and vegetables E 954 Saccharin and its Na, K and Ca salts 160 (52) only sweet-sour preserves of fruit and vegetables E 955 Sucralose 180 only sweet-sour preserves of fruit and vegetables E 959 Neohesperidine DC 100 only sweet-sour preserves of fruit and vegetables E 961 Neotame 10 only sweet-sour preserves of fruit and vegetables E 962 Salt of aspartame-acesulfame 200 (11)a (49) (50) only sweet-sour preserves of fruit and vegetables (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (34): Maximum individually or for the combination of E 120, E 122, E 124, E 129, E 131, E 133 (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (52): Maximum usable levels are expressed in free imide (56): Expressed as Fe 04.2.3 Canned or bottled fruit and vegetables E 101 Riboflavins quantum satis only preserves of red fruit E 120 Cochineal, Carminic acid, Carmines 200 (34) only preserves of red fruit E 122 Azorubine, Carmoisine 200 (34) only preserves of red fruit E 124 Ponceau 4R, Cochineal Red A 200 (34) only preserves of red fruit E 129 Allura Red AG 200 (34) only preserves of red fruit E 131 Patent Blue V 200 (34) only preserves of red fruit E 133 Brilliant Blue FCF 200 (34) only preserves of red fruit E 140 Chlorophylls, Chlorophyllins quantum satis only preserves of red fruit E 141 Copper complexes of chlorophylls and chlorophyllins quantum satis only preserves of red fruit E 150a-d Caramels quantum satis only preserves of red fruit E 160a Carotenes quantum satis only preserves of red fruit E 160c Paprika extract, capsanthin, capsorubin quantum satis only preserves of red fruit E 162 Beetroot Red, betanin quantum satis only vegetables (excluding olives) E 163 Anthocyanins quantum satis only preserves of red fruit E 102 Tartrazine 100 only processed mushy and garden peas (canned) E 133 Brilliant Blue FCF 20 only processed mushy and garden peas (canned) E 142 Green S 10 only processed mushy and garden peas (canned) E 127 Erythrosine 200 only cocktail cherries and candied cherries E 127 Erythrosine 150 only bigareaux cherries in syrup and in cocktails E 220-228 Sulphur dioxide  sulphites 50 (3) only white vegetables, including pulses E 220-228 Sulphur dioxide  sulphites 250 (3) only bottled, sliced lemon E 220-228 Sulphur dioxide  sulphites 100 (3) only bottled whiteheart cherries; vacuum-packed sweetcorn E 260 Acetic acid quantum satis E 261 Potassium acetate quantum satis E 262 Sodium acetates quantum satis E 263 Calcium acetate quantum satis E 270 Lactic acid quantum satis E 296 Malic acid quantum satis E 300 Ascorbic acid quantum satis E 301 Sodium ascorbate quantum satis E 302 Calcium ascorbate quantum satis E 325 Sodium lactate quantum satis E 326 Potassium lactate quantum satis E 327 Calcium lactate quantum satis E 330 Citric acid quantum satis E 331 Sodium citrates quantum satis E 332 Potassium citrates quantum satis E 333 Calcium citrates quantum satis E 334 Tartaric acid (L(+)-) quantum satis E 335 Sodium tartrates quantum satis E 336 Potassium tartrates quantum satis E 337 Sodium potassium tartrate quantum satis E 385 Calcium disodium ethylene diamine tetra-acetate (Calcium disodium EDTA) 250 only pulses, legumes, mushrooms and artichokes E 410 Locust bean gum quantum satis only chestnuts in liquid E 412 Guar gum quantum satis only chestnuts in liquid E 415 Xanthan gum quantum satis only chestnuts in liquid E 509 Calcium chloride quantum satis E 512 Stannous chloride 25 (55) only white asparagus E 575 Glucono-delta-lactone quantum satis E 579 Ferrous gluconate 150 (56) only olives darkened by oxidation E 585 Ferrous lactate 150 (56) only olives darkened by oxidation E 900 Dimethyl polysiloxane 10 E 950 Acesulfame K 350 only fruit energy-reduced or with no added sugar E 951 Aspartame 1 000 only fruit energy-reduced or with no added sugar E 952 Cyclamic acid and its Na and Ca salts 1 000 (51) only fruit energy-reduced or with no added sugar E 954 Saccharin and its Na, K and Ca salts 200 (52) only fruit energy-reduced or with no added sugar E 955 Sucralose 400 only fruit energy-reduced or with no added sugar E 959 Neohesperidine DC 50 only fruit energy-reduced or with no added sugar E 961 Neotame 32 only fruit energy-reduced or with no added sugar E 962 Salt of aspartame-acesulfame 350 (11)a (49) (50) only fruit energy-reduced or with no added sugar (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (34): Maximum individually or for the combination of E 120, E 122, E 124, E 129, E 131, E 133 (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (51): Maximum usable levels are expressed in free acid (52): Maximum usable levels are expressed in free imide (55): Expressed as Sn (56): Expressed as Fe 04.2.4 Fruit and vegetable preparations, excluding products covered by 5.4 04.2.4.1 Fruit and vegetable preparations excluding compote Group I Additives Group II Colours at quantum satis quantum satis only mostarda di frutta Group III Colours with combined maximum limit 200 only mostarda di frutta Group IV Polyols quantum satis only energy-reduced or with no added sugar, with the exception of those intended for the manufacture of fruit-juice based drinks E 101 Riboflavins quantum satis only preserves of red fruit E 120 Cochineal, Carminic acid, Carmines 200 (34) only preserves of red fruit E 122 Azorubine, Carmoisine 200 (34) only preserves of red fruit E 124 Ponceau 4R, Cochineal Red A 200 (34) only preserves of red fruit E 129 Allura Red AG 200 (34) only preserves of red fruit E 131 Patent Blue V 200 (34) only preserves of red fruit E 133 Brilliant Blue FCF 200 (34) only preserves of red fruit E 140 Chlorophylls, Chlorophyllins quantum satis only preserves of red fruit E 141 Copper complexes of chlorophylls and chlorophyllins quantum satis only preserves of red fruit E 150a-d Caramels quantum satis only preserves of red fruit E 160a Carotenes quantum satis only preserves of red fruit E 160c Paprika extract, capsanthin, capsorubin quantum satis only preserves of red fruit E 162 Beetroot Red, betanin quantum satis only vegetables (excluding olives) E 163 Anthocyanins quantum satis only preserves of red fruit E 200-203 Sorbic acid  sorbates 1 000 (1) (2) only fruit and vegetable preparations including seaweed based preparations, fruit-based sauces, aspic, excluding purÃ ©e, mousse, compote, salads and similar products, canned or bottled E 210-213 Benzoic acid  benzoates 500 (1) (2) only seaweed preparations, olives and olive-based preparations E 210-213 Benzoic acid  benzoates 2 000 (1) (2) only cooked red beet E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 1 000 (1) (2) only olive-based preparations E 220-228 Sulphur dioxide  sulphites 50 (3) only processed white vegetables and mushrooms E 220-228 Sulphur dioxide  sulphites 100 (3) only rehydrated dried fruit and lychees, mostarda di frutta E 220-228 Sulphur dioxide  sulphites 300 (3) only onion, garlic and shallot pulp E 220-228 Sulphur dioxide  sulphites 800 (3) only horseradish pulp E 220-228 Sulphur dioxide  sulphites 800 (3) only jellying fruit extract, liquid pectin for sale to the final consumer E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 800 (1) (4) only fruit preparations E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 4 000 (1) (4) only glazings for vegetable products E 405 Propane-1, 2-diol alginate 5 000 E 481-482 Stearoyl-2-lactylates 2 000 (1) only mostarda di frutta E 950 Acesulfame K 350 only energy-reduced E 951 Aspartame 1 000 only energy-reduced E 952 Cyclamic acid and its Na and Ca salts 250 (51) only energy-reduced E 954 Saccharin and its Na, K and Ca salts 200 (52) only energy-reduced E 955 Sucralose 400 only energy-reduced E 959 Neohesperidine DC 50 only energy-reduced E 961 Neotame 32 only energy-reduced E 962 Salt of aspartame-acesulfame 350 (11)a (49) (50) only energy-reduced (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (4): The maximum level is expressed as P2O5 (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (34): Maximum individually or for the combination of E 120, E 122, E 124, E 129, E 131, E 133 (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (51): Maximum usable levels are expressed in free acid (52): Maximum usable levels are expressed in free imide 04.2.4.2 Compote, excluding products covered by category 16 E 300 Ascorbic acid quantum satis E 301 Sodium ascorbate quantum satis E 302 Calcium ascorbate quantum satis E 330 Citric acid quantum satis E 331 Sodium citrates quantum satis E 332 Potassium citrates quantum satis E 333 Calcium citrates quantum satis E 440 Pectins quantum satis only fruit compote other than apple E 509 Calcium chloride quantum satis only fruit compote other than apple 04.2.5 Jam, jellies and marmalades and similar products 04.2.5.1 Extra jam and extra jelly as defined by Directive 2001/113/EC Group IV Polyols quantum satis only energy-reduced jams, jellies, marmalades or with no added sugar E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 1 000 (1) (2) only low-sugar and similar low calorie or sugar-free products, mermeladas E 210-213 Benzoic acid  benzoates 500 (1) (2) only low-sugar and similar low calorie or sugar-free products, mermeladas E 220-228 Sulphur dioxide  sulphites 100 (3) only jams, jellies and mermelades made with sulphited fruit E 270 Lactic acid quantum satis E 296 Malic acid quantum satis E 300 Ascorbic acid quantum satis E 327 Calcium lactate quantum satis E 330 Citric acid quantum satis E 331 Sodium citrates quantum satis E 333 Calcium citrates quantum satis E 334 Tartaric acid (L(+)-) quantum satis E 335 Sodium tartrates quantum satis E 350 Sodium malates quantum satis E 440 Pectins quantum satis E 471 Mono- and diglycerides of fatty acids quantum satis E 950 Acesulfame K 1 000 only energy-reduced jams jellies and marmalades E 951 Aspartame 1 000 only energy-reduced jams jellies and marmalades E 952 Cyclamic acid and its Na and Ca salts 1 000 only energy-reduced jams jellies and marmalades E 954 Saccharin and its Na, K and Ca salts 200 (51) only energy-reduced jams jellies and marmalades E 955 Sucralose 400 (52) only energy-reduced jams jellies and marmalades E 959 Neohesperidine DC 50 only energy-reduced jams jellies and marmalades E 961 Neotame 32 only energy-reduced jams jellies and marmalades E 961 Neotame 2 only energy-reduced jams jellies and marmalades, as flavour enhancer E 962 Salt of aspartame-acesulfame 1 000 (11)b (49) (50) only energy-reduced jams jellies and marmalades (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (51): Maximum usable levels are expressed in free acid (52): Maximum usable levels are expressed in free imide 04.2.5.2 Jam, jellies and marmalades and sweetened chestnut purÃ ©e as defined by Directive 2001/113/EC Group IV Polyols quantum satis only energy-reduced or with no added sugar E 100 Curcumin quantum satis except chestnut purÃ ©e E 104 Quinoline Yellow 100 (31) except chestnut purÃ ©e E 110 Sunset Yellow FCF/Orange Yellow S 100 (31) except chestnut purÃ ©e E 120 Cochineal, Carminic acid, Carmines 100 (31) except chestnut purÃ ©e E 124 Ponceau 4R, Cochineal Red A 100 (31) except chestnut purÃ ©e E 140 Chlorophylls, Chlorophyllins quantum satis except chestnut purÃ ©e E 141 Copper complexes of chlorophylls and chlorophyllins quantum satis except chestnut purÃ ©e E 142 Green S 100 (31) except chestnut purÃ ©e E 150a-d Caramels quantum satis except chestnut purÃ ©e E 160a Carotenes quantum satis except chestnut purÃ ©e E 160c Paprika extract, capsanthin, capsorubin quantum satis except chestnut purÃ ©e E 160d Lycopene 10 (31) except chestnut purÃ ©e E 161b Lutein 100 (31) except chestnut purÃ ©e E 162 Beetroot Red, betanin quantum satis except chestnut purÃ ©e E 163 Anthocyanins quantum satis except chestnut purÃ ©e E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 1 000 (1) (2) only low-sugar and similar low calorie or sugar-free products, spreads, mermeladas E 210-213 Benzoic acid  benzoates 500 (1) (2) only low-sugar and similar low calorie or sugar-free products, mermeladas E 220-228 Sulphur dioxide  sulphites 50 (3) E 220-228 Sulphur dioxide  sulphites 100 (3) only jams, jellies and marmalades made with sulphited fruit E 270 Lactic acid quantum satis E 296 Malic acid quantum satis E 300 Ascorbic acid quantum satis E 327 Calcium lactate quantum satis E 330 Citric acid quantum satis E 331 Sodium citrates quantum satis E 333 Calcium citrates quantum satis E 334 Tartaric acid (L(+)-) quantum satis E 335 Sodium tartrates quantum satis E 350 Sodium malates quantum satis E 400-404 Alginic acid  alginates 10 000 (32) E 406 Agar 10 000 (32) E 407 Carrageenan 10 000 (32) E 410 Locust bean gum 10 000 (32) E 412 Guar gum 10 000 (32) E 415 Xanthan gum 10 000 (32) E 418 Gellan gum 10 000 (32) E 440 Pectins quantum satis E 471 Mono- and diglycerides of fatty acids quantum satis E 493 Sorbitan monolaurate 25 only jelly marmalade E 509 Calcium chloride quantum satis E 524 Sodium hydroxide quantum satis E 900 Dimethyl polysiloxane 10 E 950 Acesulfame K 1 000 only energy-reduced jams, jellies and marmalades E 951 Aspartame 1 000 only energy-reduced jams, jellies and marmalades E 952 Cyclamic acid and its Na and Ca salts 1 000 (51) only energy-reduced jams, jellies and marmalades E 954 Saccharin and its Na, K and Ca salts 200 (52) only energy-reduced jams, jellies and marmalades E 955 Sucralose 400 only energy-reduced jams, jellies and marmalades E 959 Neohesperidine DC 50 only energy-reduced jams, jellies and marmalades E 959 Neohesperidine DC 5 only fruit jellies as flavour enhancer E 961 Neotame 32 only energy-reduced jams, jellies and marmalades E 961 Neotame 2 only energy-reduced jams jellies and marmalades, as flavour enhancer E 962 Salt of aspartame-acesulfame 1 000 (11)b (49) (50) only energy-reduced jams, jellies and marmalades (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (51): Maximum usable levels are expressed in free acid (52): Maximum usable levels are expressed in free imide (31): Maximum individually or in combination with E 104, E 110, E 120, E 124, E 142, E 160d and E 161b (32): Maximum individually or in combination with E 400-404, E 406, E 407, E 410, E 412, E 415 and E 418 04.2.5.3 Other similar fruit or vegetable spreads Group II Colours at quantum satis except crÃ ¨me de pruneaux Group IV Polyols quantum satis only energy-reduced or with no added sugar E 100 Curcumin quantum satis except crÃ ¨me de pruneaux E 104 Quinoline Yellow 100 (31) except crÃ ¨me de pruneaux E 110 Sunset Yellow FCF/Orange Yellow S 100 (31) except crÃ ¨me de pruneaux E 120 Cochineal, Carminic acid, Carmines 100 (31) except crÃ ¨me de pruneaux E 124 Ponceau 4R, Cochineal Red A 100 (31) except crÃ ¨me de pruneaux E 142 Green S 100 (31) except crÃ ¨me de pruneaux E 160d Lycopene 10 (31) except crÃ ¨me de pruneaux E 161b Lutein 100 (31) except crÃ ¨me de pruneaux E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 1 000 (1) (2) other fruit-based spreads, mermeladas E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 1 500 (1) (2) only marmelada E 210-213 Benzoic acid  benzoates 500 (1) (2) other fruit-based spreads, mermeladas E 210-213 Benzoic acid  benzoates 1 000 (1) (2) only dulce de membrillo E 220-228 Sulphur dioxide  sulphites 50 (3) E 270 Lactic acid quantum satis E 296 Malic acid quantum satis E 300 Ascorbic acid quantum satis E 327 Calcium lactate quantum satis E 330 Citric acid quantum satis E 331 Sodium citrates quantum satis E 333 Calcium citrates quantum satis E 334 Tartaric acid (L(+)-) quantum satis E 335 Sodium tartrates quantum satis E 350 Sodium malates quantum satis E 400-404 Alginic acid  alginates 10 000 (32) E 406 Agar 10 000 (32) E 407 Carrageenan 10 000 (32) E 410 Locust bean gum 10 000 (32) E 412 Guar gum 10 000 (32) E 415 Xanthan gum 10 000 (32) E 418 Gellan gum 10 000 (32) E 440 Pectins quantum satis E 471 Mono- and diglycerides of fatty acids quantum satis E 509 Calcium chloride quantum satis E 524 Sodium hydroxide quantum satis E 900 Dimethyl polysiloxane 10 E 950 Acesulfame K 1 000 only dried-fruit-based sandwich spreads, energy-reduced or with no added sugar E 951 Aspartame 1 000 only dried-fruit-based sandwich spreads, energy-reduced or with no added sugar E 952 Cyclamic acid and its Na and Ca salts 500 (51) only dried-fruit-based sandwich spreads, energy-reduced or with no added sugar E 954 Saccharin and its Na, K and Ca salts 200 (52) only dried-fruit-based sandwich spreads, energy-reduced or with no added sugar E 955 Sucralose 400 only dried-fruit-based sandwich spreads, energy-reduced or with no added sugar E 959 Neohesperidine DC 50 only dried-fruit-based sandwich spreads, energy-reduced or with no added sugar E 961 Neotame 32 only dried-fruit-based sandwich spreads, energy-reduced or with no added sugar E 962 Salt of aspartame-acesulfame 1 000 (11)b (49) (50) only dried-fruit-based sandwich spreads, energy-reduced or with no added sugar (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (51): Maximum usable levels are expressed in free acid (52): Maximum usable levels are expressed in free imide (31): Maximum individually or in combination with E 104, E 110, E 120, E 124, E 142, E 160d and E 161b (32): Maximum individually or in combination with E 400-404, E 406, E 407, E 410, E 412, E 415 and E 418 04.2.5.4 Nut butters and nut spreads Group I Additives E 310-320 Gallates, TBHQ and BHA 200 (1) (41) only processed nuts E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 5 000 (1), (4) only spreadable fats excluding butter E 392 Extracts of rosemary 200 (41) (46) (1): The additives may be added individually or in combination (4): The maximum level is expressed as P2O5 (41): Expressed on fat basis (46): As the sum of carnosol and carnosic acid 04.2.6 Processed potato products Group I Additives E 100 Curcumin quantum satis only dried potato granules and flakes E 200-203 Sorbic acid  sorbates 2 000 (1) (2) only potato dough and pre-fried potato slices E 220-228 Sulphur dioxide  sulphites 400 (3) only dehydrated potatoes products E 220-228 Sulphur dioxide  sulphites 100 (3) E 310-320 Gallates, TBHQ and BHA 25 (1) only dehydrated potatoes E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 5 000 (1) (4) including pre-fried frozen en deep-frozen potatoes E 392 Extracts of rosemary 200 (46) only dehydrated potatoes products E 426 Soybean hemicellulose 10 000 only prepacked processed potato products (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (4): The maximum level is expressed as P2O5 (46): As the sum of carnosol and carnosic acid 05 Confectionery 05.1 Cocoa and Chocolate products as covered by Directive 2000/36/EC Group I Additives only energy-reduced or with no added sugar Group IV Polyols quantum satis only energy-reduced or with no added sugar E 170 Calcium carbonate 70 000 (*) E 322 Lecithins quantum satis E 330 Citric acid 5 000 E 334 Tartaric acid (L(+)-) 5 000 E 414 Gum arabic (acacia gum) quantum satis as glazing agent only E 422 Glycerol quantum satis E 440 Pectins quantum satis as glazing agent only E 442 Ammonium phosphatides 10 000 E 471 Mono- and diglycerides of fatty acids quantum satis E 472c Citric acid esters of mono- and diglycerides of fatty acids quantum satis E 476 Polyglycerol polyricinoleate 5 000 E 492 Sorbitan tristearate 10 000 E 500-504 Carbonates 70 000 (*) E 524-528 Hydroxides 70 000 (*) E 530 Magnesium oxide 70 000 (*) E 901 Beeswax, white and yellow quantum satis as glazing agent only E 902 Candelilla wax quantum satis as glazing agent only E 903 Carnauba wax 500 as glazing agent only E 904 Shellac quantum satis as glazing agent only E 950 Acesulfame K 500 only energy-reduced or with no added sugar E 951 Aspartame 2 000 only energy-reduced or with no added sugar E 954 Saccharin and its Na, K and Ca salts 500 (52) only energy-reduced or with no added sugar E 955 Sucralose 800 only energy-reduced or with no added sugar E 957 Thaumatin 50 only energy-reduced or with no added sugar E 959 Neohesperidine DC 100 only energy-reduced or with no added sugar E 961 Neotame 65 only energy-reduced or with no added sugar E 962 Salt of aspartame-acesulfame 500 (11)a (49) (50) only energy-reduced or with no added sugar (*) E 170, E 500-504, E 524-528 and E 530: 7 % on dry matter, without fat, expressed as potassium carbonates (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (52): Maximum usable levels are expressed in free imide 05.2 Other confectionery including breath freshening microsweets Group I Additives The substances listed under numbers E 400, E 401, E 402, E 403, E 404, E 406, E 407, 407a, E 410, E 412, E 413, E 414, E 415, E 417, E 418, E 425 and E 440 may not be used in jelly mini-cups, defined, for the purpose of this Regulation, as jelly confectionery of a firm consistence, contained in semi rigid mini-cups or mini-capsules, intended to be ingested in a single bite by exerting pressure on the mini-cups or mini-capsule to project the confectionery into the mouth; E 410, E 412, E 415 E 417 may not be used to produce dehydrated foods intended to rehydrate on ingestion. E425 may not be used in jelly confectionery Group II Colours at quantum satis quantum satis Group III Colours with combined maximum limit 300 (25) except candied fruit and vegetables Group III Colours with combined maximum limit 200 only candied fruit and vegetables Group IV Polyols quantum satis only with no added sugar Group IV Polyols quantum satis only starch-based confectionery energy-reduced or with no added sugar Group IV Polyols quantum satis only cocoa or dried fruit-based, milk or fat-based sandwich spreads, energy-reduced or with no added sugar Group IV Polyols quantum satis only cocoa-based or dried fruit-based confectionery, energy-reduced or with no added sugar Group IV Polyols quantum satis only for crystallised fruit, energy-reduced or with no added sugar E 160d Lycopene 30 E 173 Aluminium quantum satis only external coating of sugar confectionery for the decoration of cakes and pastries E 174 Silver quantum satis only external coating of confectionery E 175 Gold quantum satis only external coating of confectionery E 200-219 Sorbic acid  sorbates; Benzoic acid  benzoates; p-hydroxybenzoates 1 500 (1) (2) (5) except candied, crystallised or glacÃ © fruit and vegetables E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 1 000 (1) (2) only candied, crystallised or glacÃ © fruit and vegetables E 220-228 Sulphur dioxide  sulphites 100 (3) only candied, crystallised or glacÃ © fruit, vegetables, angelica and citrus peel E 220-228 Sulphur dioxide  sulphites 50 (3) only glucose syrup-based confectionery (carry over from the glucose syrup only) E 297 Fumaric acid 1 000 only sugar confectionery E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 5 000 (1) (4) only sugar confectionery, except candied fruit E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 800 (1) (4) only candied fruit E 405 Propane-1, 2-diol alginate 1 500 only sugar confectionery E 426 Soybean hemicellulose 10 000 only jelly confectionery, except jelly mini-cups E 432-436 Polysorbates 1 000 (1) only sugar confectionery E 442 Ammonium phosphatides 10 000 only cocoa-based confectionery E 459 Beta-cyclodextrin quantum satis only foods in tablet and coated tablet form E 473-474 Sucrose esters of fatty acids  sucroglycerides 5 000 only sugar confectionery E 475 Polyglycerol esters of fatty acids 2 000 only sugar confectionery E 476 Polyglycerol polyricinoleate 5 000 only cocoa-based confectionery E 477 Propane-1,2-diol esters of fatty acids 5 000 only sugar confectionery E 481-482 Stearoyl-2-lactylates 5 000 (1) only sugar confectionery E 491-495 Sorbitan esters 5 000 (1) only sugar confectionery E 492 Sorbitan tristearate 10 000 only cocoa-based confectionery E 520-523 Aluminium sulphates 200 (1) (38) only candied, crystallised or glacÃ © fruit and vegetables E 551-559 Silicon dioxide  silicates quantum satis (1) surface treatment only E 900 Dimethyl polysiloxane 10 E 901 Beeswax, white and yellow quantum satis as glazing agent only E 902 Candelilla wax quantum satis as glazing agent only E 903 Carnauba wax 500 as glazing agent only E 904 Shellac quantum satis as glazing agent only E 905 Microcrystalline wax quantum satis surface treatment only E 907 Hydrogenated poly-1-decene 2 000 only as glazing agent for sugar confectionery E 950 Acesulfame K 500 only cocoa or dried fruit-based, energy-reduced or with no added sugar E 951 Aspartame 2 000 only cocoa or dried fruit-based, energy-reduced or with no added sugar E 954 Saccharin and its Na, K and Ca salts 500 only cocoa or dried fruit-based, energy-reduced or with no added sugar E 955 Sucralose 800 only cocoa or dried fruit-based, energy-reduced or with no added sugar E 957 Thaumatin 50 only cocoa or dried fruit-based, energy-reduced or with no added sugar E 959 Neohesperidine DC 100 only cocoa or dried fruit-based, energy-reduced or with no added sugar E 961 Neotame 65 only cocoa or dried fruit-based, energy-reduced or with no added sugar E 962 Salt of aspartame-acesulfame 500 (11)a only cocoa or dried fruit-based, energy-reduced or with no added sugar E 950 Acesulfame K 500 only energy-reduced tablet form confectionery E 955 Sucralose 200 only energy-reduced tablet form confectionery E 961 Neotame 15 only energy-reduced tablet form confectionery E 950 Acesulfame K 1 000 only cocoa, milk, dried fruit or fat-based sandwich spreads, energy-reduced or with no added sugar E 951 Aspartame 1 000 only cocoa, milk, dried fruit or fat-based sandwich spreads, energy-reduced or with no added sugar E 952 Cyclamic acid and its Na and Ca salts 500 (51) only cocoa, milk, dried fruit or fat-based sandwich spreads, energy-reduced or with no added sugar E 954 Saccharin and its Na, K and Ca salts 200 (52) only cocoa, milk, dried fruit or fat-based sandwich spreads, energy-reduced or with no added sugar E 955 Sucralose 400 only cocoa, milk, dried fruit or fat-based sandwich spreads, energy-reduced or with no added sugar E 959 Neohesperidine DC 50 only cocoa, milk, dried fruit or fat-based sandwich spreads, energy-reduced or with no added sugar E 961 Neotame 32 only cocoa, milk, dried fruit or fat-based sandwich spreads, energy-reduced or with no added sugar E 962 Salt of aspartame-acesulfame 1 000 (11)b (49) (50) only cocoa, milk, dried fruit or fat-based sandwich spreads, energy-reduced or with no added sugar E 950 Acesulfame K 1 000 only starch-based confectionery energy-reduced or with no added sugar E 951 Aspartame 2 000 only starch-based confectionery energy-reduced or with no added sugar E 954 Saccharin and its Na, K and Ca salts 300 (52) only starch-based confectionery energy-reduced or with no added sugar E 955 Sucralose 1 000 only starch-based confectionery energy-reduced or with no added sugar E 959 Neohesperidine DC 150 only starch-based confectionery energy-reduced or with no added sugar E 961 Neotame 65 only starch-based confectionery energy-reduced or with no added sugar E 961 Neotame 2 only starch-based confectionery energy-reduced or with no added sugar, as flavour enhancer E 962 Salt of aspartame-acesulfame 1 000 (11)a (49) (50) only starch-based confectionery energy-reduced or with no added sugar E 950 Acesulfame K 500 only confectionery with no added sugar E 951 Aspartame 1 000 only confectionery with no added sugar E 954 Saccharin and its Na, K and Ca salts 500 (52) only confectionery with no added sugar E 955 Sucralose 1 000 only confectionery with no added sugar E 957 Thaumatin 50 only confectionery with no added sugar E 959 Neohesperidine DC 100 only confectionery with no added sugar E 961 Neotame 32 only confectionery with no added sugar E 962 Salt of aspartame-acesulfame 500 (11)a (49) (50) only confectionery with no added sugar E 950 Acesulfame K 2 500 only breath-freshening micro-sweets, with no added sugar E 951 Aspartame 6 000 only breath-freshening micro-sweets, with no added sugar E 954 Saccharin and its Na, K and Ca salts 3 000 (52) only breath-freshening micro-sweets, with no added sugar E 955 Sucralose 2 400 only breath-freshening micro-sweets, with no added sugar E 959 Neohesperidine DC 400 only breath-freshening micro-sweets, with no added sugar E 961 Neotame 200 only breath-freshening micro-sweets, with no added sugar E 961 Neotame 3 only breath-freshening micro-sweets and strongly flavoured throat pastilles with no added sugar, as flavour enhancer E 962 Salt of aspartame-acesulfame 2 500 (11)a (49) (50) only breath-freshening micro-sweets, with no added sugar E 951 Aspartame 2 000 only strongly flavoured freshening throat pastilles with no added sugar E 955 Sucralose 1 000 only strongly flavoured freshening throat pastilles with no added sugar E 961 Neotame 65 only strongly flavoured freshening throat pastilles with no added sugar E 1204 Pullulan quantum satis only breath freshening microsweets in the form of films (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (4): The maximum level is expressed as P2O5 (5): E 214-219: p-hydroxybenzoates (PHB), maximum 300 mg/kg (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (51): Maximum usable levels are expressed in free acid (52): Maximum usable levels are expressed in free imide (25): The quantities of each of the colours E 110, E 122, E 124 and E 155 may not exceed 50 mg/kg or mg/l (38): Expressed as aluminium 05.3 Chewing gum Group I Additives Group II Colours at quantum satis quantum satis Group III Colours with combined maximum limit 300 (25) Group IV Polyols quantum satis only with no added sugar E 160d Lycopene 300 E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 1 500 (1) (2) E 297 Fumaric acid 2 000 E 310-321 Gallates, TBHQ, BHA and BHT 400 (1) E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates quantum satis (1) (4) E 392 Extracts of rosemary 200 (46) E 405 Propane-1, 2-diol alginate 5 000 E 416 Karaya gum 5 000 E 432-436 Polysorbates 5 000 (1) E 473-474 Sucrose esters of fatty acids  sucroglycerides 10 000 (1) E 475 Polyglycerol esters of fatty acids 5 000 E 477 Propane-1,2-diol esters of fatty acids 5 000 E 481-482 Stearoyl-2-lactylates 2 000 (1) E 491-495 Sorbitan esters 5 000 (1) E 551 Silicon dioxide quantum satis surface treatment only E 552 Calcium silicate quantum satis surface treatment only E 553a Magnesium silicate quantum satis surface treatment only E 553b Talc quantum satis E 650 Zinc acetate 1 000 E 900 Dimethyl polysiloxane 100 E 901 Beeswax, white and yellow quantum satis as glazing agent only E 902 Candelilla wax quantum satis as glazing agent only E 903 Carnauba wax 1 200 (47) as glazing agent only E 904 Shellac quantum satis as glazing agent only E 905 Microcrystalline wax quantum satis surface treatment only E 907 Hydrogenated poly-1-decene 2 000 as glazing agent only E 927b Carbamide 30 000 only with no added sugar E 950 Acesulfame K 800 (12) only with added sugar or polyols, as flavour enhancer E 951 Aspartame 2 500 (12) only with added sugar or polyols, as flavour enhancer E 959 Neohesperidine DC 150 (12) only with added sugar or polyols, as flavour enhancer E 957 Thaumatin 10 (12) only with added sugar or polyols, as flavour enhancer E 961 Neotame 3 (12) only with added sugar or polyols, as flavour enhancer E 950 Acesulfame K 2 000 only with no added sugar E 951 Aspartame 5 500 only with no added sugar E 954 Saccharin and its Na, K and Ca salts 1 200 (52) only with no added sugar E 955 Sucralose 3 000 only with no added sugar E 957 Thaumatin 50 only with no added sugar E 959 Neohesperidine DC 400 only with no added sugar E 961 Neotame 250 only with no added sugar E 962 Salt of aspartame-acesulfame 2 000 (11)a (49) (50) only with no added sugar E 1518 Glyceryl triacetate (triacetin) quantum satis (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (4): The maximum level is expressed as P2O5 (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (52): Maximum usable levels are expressed in free imide (12): If E 950, E 951, E 957, E 959 and E 961 are used in combination in chewing gum, the maximum level for each is reduced proportionally (25): The quantities of each of the colours E 110, E 122, E 124 and E 155 may not exceed 50 mg/kg or mg/l (46): As the sum of carnosol and carnosic acid (47): The maximum amount applies to all uses covered by this regulation, including the provisions set out in Annex III 05.4 Decorations, coatings and fillings, except fruit-based fillings covered by category 4.2.4 Group I Additives Group II Colours at quantum satis quantum satis Group III Colours with combined maximum limit 500 only decorations, coatings and sauces, except fillings Group III Colours with combined maximum limit 300 (25) only fillings Group IV Polyols quantum satis only decorations, coatings and fillings with not added sugar Group IV Polyols quantum satis only sauces E 160b Annatto, Bixin, Norbixin 20 only decorations and coatings E 160d Lycopene 30 except red coating of hard-sugar coated chocolate confectionery E 160d Lycopene 200 only red coating of hard-sugar coated chocolate confectionery E 173 Aluminium quantum satis only external coating of sugar confectionery for the decoration of cakes and pastries E 174 Silver quantum satis only decoration of chocolates E 175 Gold quantum satis only decoration of chocolates E 200-203 Sorbic acid  sorbates 1 000 (1) (2) only toppings (syrups for pancakes, flavoured syrups for milkshakes and ice cream; similar products) E 200-219 Sorbic acid  sorbates; Benzoic acid  benzoates; p-hydroxybenzoates 1 500 (1) (2) (5) E 220-228 Sulphur dioxide  sulphites 50 (3) only glucose syrup-based confectionery (carry over from the glucose syrup only) E 220-228 Sulphur dioxide  sulphites 40 (3) only toppings (syrups for pancakes, flavoured syrups for milkshakes and ice cream; similar products) E 220-228 Sulphur dioxide  sulphites 100 (3) only fruit fillings for pastries E 297 Fumaric acid 1 000 E 297 Fumaric acid 2 500 only fillings and toppings for fine bakery ware E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 5 000 (1) (4) E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 3 000 (1) (4) only toppings (syrups for pancakes, flavoured syrups for milkshakes and ice cream; similar products) E 355-357 Adipic acid  adipates 2 000 (1) only fillings and toppings for fine bakery ware E 392 Extracts of rosemary 100 (41) (46) only sauces E 405 Propane-1, 2-diol alginate 1 500 E 405 Propane-1, 2-diol alginate 5 000 only fillings, toppings and coatings for fine bakery wares and desserts E 416 Karaya gum 5 000 only fillings, toppings and coatings for fine bakery wares and desserts E 426 Soybean hemicellulose 10 000 only jelly confectionery (other than jelly mini-cups) E 427 Cassia gum 2 500 only fillings toppings and coatings for fine bakery wares and dessert E 432-436 Polysorbates 1 000 (1) E 442 Ammonium phosphatides 10 000 only cocoa-based confectionery E 473-474 Sucrose esters of fatty acids  sucroglycerides 5 000 E 475 Polyglycerol esters of fatty acids 2 000 E 476 Polyglycerol polyricinoleate 5 000 only cocoa-based confectionery E 477 Propane-1,2-diol esters of fatty acids 5 000 E 477 Propane-1,2-diol esters of fatty acids 30 000 only whipped dessert toppings other than cream E 481-482 Stearoyl-2-lactylates 5 000 (1) E 491-495 Sorbitan esters 5 000 (1) E 492 Sorbitan tristearate 10 000 only cocoa-based confectionery E 551-559 Silicon dioxide  silicates quantum satis surface treatment only E 900 Dimethyl polysiloxane 10 E 901 Beeswax, white and yellow quantum satis as glazing agent only E 902 Candelilla wax quantum satis as glazing agent only E 903 Carnauba wax 500 as glazing agent only E 903 Carnauba wax 200 as glazing agent only for small fine bakery wares, coated with chocolate E 904 Shellac quantum satis as glazing agent only E 905 Microcrystalline wax quantum satis surface treatment only E 907 Hydrogenated poly-1-decene 2 000 as glazing agent only E 950 Acesulfame K 1 000 only starch-based confectionery energy-reduced or with no added sugar E 951 Aspartame 2 000 only starch-based confectionery energy-reduced or with no added sugar E 954 Saccharin and its Na, K and Ca salts 300 (52) only starch-based confectionery energy-reduced or with no added sugar E 955 Sucralose 1 000 only starch-based confectionery energy-reduced or with no added sugar E 959 Neohesperidine DC 150 only starch-based confectionery energy-reduced or with no added sugar E 961 Neotame 65 only starch-based confectionery energy-reduced or with no added sugar E 961 Neotame 2 only starch-based confectionery energy-reduced or with no added sugar, as flavour enhancer E 962 Salt of aspartame-acesulfame 1 000 (11)a (49) (50) only starch-based confectionery energy-reduced or with no added sugar E 950 Acesulfame K 500 only confectionery with no added sugar E 951 Aspartame 1 000 only confectionery with no added sugar E 954 Saccharin and its Na, K and Ca salts 500 (52) only confectionery with no added sugar E 955 Sucralose 1 000 only confectionery with no added sugar E 957 Thaumatin 50 only confectionery with no added sugar E 959 Neohesperidine DC 100 only confectionery with no added sugar E 961 Neotame 32 only confectionery with no added sugar E 962 Salt of aspartame-acesulfame 500 (11)a (49) (50) only confectionery with no added sugar E 950 Acesulfame K 500 only cocoa or dried fruit-based, energy-reduced or with no added sugar E 951 Aspartame 2 000 only cocoa or dried fruit-based, energy-reduced or with no added sugar E 954 Saccharin and its Na, K and Ca salts 500 (52) only cocoa or dried fruit-based, energy-reduced or with no added sugar E 955 Sucralose 800 only cocoa or dried fruit-based, energy-reduced or with no added sugar E 957 Thaumatin 50 only cocoa or dried fruit-based, energy-reduced or with no added sugar E 959 Neohesperidine DC 100 only cocoa or dried fruit-based, energy-reduced or with no added sugar E 961 Neotame 65 only cocoa or dried fruit-based, energy-reduced or with no added sugar E 962 Salt of aspartame-acesulfame 500 (11)a (49) (50) only cocoa or dried fruit-based, energy-reduced or with no added sugar E 950 Acesulfame-K 350 only sauces E 951 Aspartame 350 only sauces E 954 Saccharin and its Na, K and Ca salts 160 (52) only sauces E 955 Sucralose 450 only sauces E 959 Neohesperidine DC 50 only sauces E 961 Neotame 12 only sauces E 961 Neotame 2 only sauces as flavour enhancer E 962 Salt of aspartame-acesulfame 350 (11)b (49) (50) only sauces (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (4): The maximum level is expressed as P2O5 (5): E 214-219: p-hydroxybenzoates (PHB), maximum 300 mg/kg (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (41): Expressed on fat basis (46): As the sum of carnosol and carnosic acid (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (52): Maximum usable levels are expressed in free imide (25): The quantities of each of the colours E 110, E 122, E 124 and E 155 may not exceed 50 mg/kg or mg/l 06 Cereals and cereal products 06.1 Whole, broken, or flaked grain E 220-228 Sulphur dioxide  sulphites 30 (3) only sago and pearl barley E 553b Talc quantum satis only rice (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present 06.2 Flours and other milled products and starches 06.2.1 Flours E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 2 500 (1) (4) E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 20 000 (1) (4) only self-raising flour E 300 Ascorbic acid quantum satis E 920 L-cysteine quantum satis (1): The additives may be added individually or in combination (4): The maximum level is expressed as P2O5 06.2.2 Starches Group I Additives E 220-228 Sulphur dioxide  sulphites 50 (3) excluding starches in infant formulae, follow on formulae and processed cereal-based foods and baby foods (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present 06.3 Breakfast cereals Group I Additives Group II Colours at quantum satis quantum satis only breakfast cereals other than extruded, puffed and/or fruit-flavoured breakfast cereals Group IV Polyols quantum satis only breakfast cereals or cereal-based products, energy-reduced or with no added sugar E 120 Cochineal, Carminic acid, Carmines 200 (53) only fruit-flavoured breakfast cereals E 150c Ammonia caramel quantum satis only extruded puffed and or fruit-flavoured breakfast cereals E 160a Carotenes quantum satis only extruded puffed and or fruit-flavoured breakfast cereals E 160b Annatto, Bixin, Norbixin 25 only extruded puffed and or fruit-flavoured breakfast cereals E 160c Paprika extract, capsanthin, capsorubin quantum satis only extruded puffed and or fruit-flavoured breakfast cereals E 162 Beetroot Red, betanin 200 (53) only fruit-flavoured breakfast cereals E 163 Anthocyanins 200 (53) only fruit-flavoured breakfast cereals E 310-320 Gallates, TBHQ and BHA 200 (1) (13) only pre-cooked cereals E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 5 000 (1) (4) E 475 Polyglycerol esters of fatty acids 10 000 only granola-type breakfast cereal E 481-482 Stearoyl-2-lactylates 5 000 (1) E 950 Acesulfame K 1 200 only breakfast cereals with a fibre content of more than 15 %, and containing at least 20 % bran, energy-reduced or with no added sugar E 951 Aspartame 1 000 only breakfast cereals with a fibre content of more than 15 %, and containing at least 20 % bran, energy-reduced or with no added sugar E 954 Saccharin and its Na, K and Ca salts 100 (52) only breakfast cereals with a fibre content of more than 15 %, and containing at least 20 % bran, energy-reduced or with no added sugar E 955 Sucralose 400 only breakfast cereals with a fibre content of more than 15 %, and containing at least 20 % bran, energy-reduced or with no added sugar E 959 Neohesperidine DC 50 only breakfast cereals with a fibre content of more than 15 %, and containing at least 20 % bran, energy-reduced or with no added sugar E 961 Neotame 32 only breakfast cereals with a fibre content of more than 15 %, and containing at least 20 % bran, energy-reduced or with no added sugar E 962 Salt of aspartame-acesulfame 1 000 (11)b (49) (50) only breakfast cereals with a fibre content of more than 15 %, and containing at least 20 % bran, energy-reduced or with no added sugar (1): The additives may be added individually or in combination (4): The maximum level is expressed as P2O5 (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (13): Maximum limit expressed on fat (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (52): Maximum usable levels are expressed in free imide (53): E 120, E 162 and E 163 may be added individually or in combination 06.4 Pasta 06.4.1 Fresh pasta E 270 Lactic acid quantum satis E 300 Ascorbic acid quantum satis E 301 Sodium ascorbate quantum satis E 322 Lecithins quantum satis E 330 Citric acid quantum satis E 334 Tartaric acid (L(+)-) quantum satis E 471 Mono- and diglycerides of fatty acids quantum satis E 575 Glucono-delta-lactone quantum satis 06.4.2 Dry pasta Group I Additives only gluten free and/or pasta intended for hypoproteic diets in accordance with Directive 2009/39/EC 06.4.3 Fresh pre-cooked pasta E 270 Lactic acid quantum satis E 300 Ascorbic acid quantum satis E 301 Sodium ascorbate quantum satis E 322 Lecithins quantum satis E 330 Citric acid quantum satis E 334 Tartaric acid (L(+)-) quantum satis E 471 Mono- and diglycerides of fatty acids quantum satis E 575 Glucono-delta-lactone quantum satis 06.4.4 Potato Gnocchi Group I Additives E 200-203 Sorbic acid  sorbates 1 000 (1) 06.4.5 Fillings of stuffed pasta (ravioli and similar) Group I Additives E 200-203 Sorbic acid  sorbates 1 000 (1) (2) (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid 06.5 Noodles group I Additives group II Colours at quantum satis quantum satis E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 2 000 (1) (4) E 426 Soybean hemicellulose 10 000 only prepackaged ready to eat oriental noodles intended for retail sale (1): The additives may be added individually or in combination (4): The maximum level is expressed as P2O5 06.6 Batters Group I Additives Group II Colours at quantum satis quantum satis Group III Colours with combined maximum limit 500 only batters for coating E 160b Annatto, Bixin, Norbixin 20 only batters for coating E 160d Lycopene 30 only batters for coating E 200-203 Sorbic acid  sorbates 2 000 (1) (2) E 200-203 Sorbic acid  sorbates 2 000 (1) (2) E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 12 000 (1) (4) E 900 Dimethyl polysiloxane 10 (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (4): The maximum level is expressed as P2O5 06.7 Pre-cooked or processed cereals Group I Additives Group II Colours at quantum satis quantum satis E 200-203 Sorbic acid  sorbates 200 (1) (2) only polenta E 200-203 Sorbic acid  sorbates 2 000 (1) (2) only semmelknÃ ¶delteig E 310-320 Gallates, TBHQ and BHA 200 (1) only pre-cooked cereals E 426 Soybean hemicellulose 10 000 only prepackaged ready to eat rice and rice products intended for retail sale E 471 Mono- and diglycerides of fatty acids quantum satis only quick-cook rice E 472a Acetic acid esters of mono- and diglycerides of fatty acids quantum satis only quick-cook rice E 481-482 Stearoyl-2-lactylates 4 000 (2) only quick-cook rice (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid 07 Bakery wares 07.1 Bread and rolls Group I Additives except products in 7.1.1 and 7.1.2 E 150a-d Caramels quantum satis only malt bread E 200-203 Sorbic acid  sorbates 2 000 (1) (2) only prepacked sliced bread and rye-bread, partially baked, prepacked bakery wares intended for retail sale and energy-reduced bread intended for retail sale E 280-283 Propionic acid  propionates 3 000 (1) (6) only prepacked sliced bread and rye bread E 280-283 Propionic acid  propionates 2 000 (1) (6) only energy-reduced bread, partially baked prepacked bread and prepacked rolls and pitta, prepacked polsebrod, boller and dansk flutes E 280-283 Propionic acid  propionates 1 000 (1) (6) only prepacked bread E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 20 000 (1) (4) only soda bread E 481-482 Stearoyl-2-lactylates 3 000 (1) except products in 7.1.1 and 7.1.2 E 483 Stearyl tartrate 4 000 except products in 7.1.1 and 7.1.2 (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (4): The maximum level is expressed as P2O5 (6): Propionic acid and its salts may be present in certain fermented products resulting from the fermentation process following good manufacturing practice 07.1.1 Bread prepared solely with the following ingredients: wheat flour, water, yeast or leaven, salt E 260 Acetic acid quantum satis E 261 Potassium acetate quantum satis E 262 Sodium acetates quantum satis E 263 Calcium acetate quantum satis E 270 Lactic acid quantum satis E 300 Ascorbic acid quantum satis E 301 Sodium ascorbate quantum satis E 302 Calcium ascorbate quantum satis E 304 Fatty acid esters of ascorbic acid quantum satis E 322 Lecithins quantum satis E 325 Sodium lactate quantum satis E 326 Potassium lactate quantum satis E 327 Calcium lactate quantum satis E 471 Mono- and diglycerides of fatty acids quantum satis E 472a Acetic acid esters of mono- and diglycerides of fatty acids quantum satis E 472d Tartaric acid esters of mono- and diglycerides of fatty acids quantum satis E 472e Mono- and diacety tartaric acid esters of mono- and diglycerides of fatty acids quantum satis E 472f Mixed acetic and tartaric acid esters of mono- and diglycerides of fatty acids quantum satis 07.1.2 Pain courant franÃ §ais; Friss bÃ ºzakenyÃ ©r, fehÃ ©r Ã ©s fÃ ©lbarna kenyerek E 260 Acetic acid quantum satis E 261 Potassium acetate quantum satis only Friss bÃ ºzakenyÃ ©r, fehÃ ©r Ã ©s fÃ ©lbarna kenyerek E 262 Sodium acetates quantum satis only Friss bÃ ºzakenyÃ ©r, fehÃ ©r Ã ©s fÃ ©lbarna kenyerek E 263 Calcium acetate quantum satis only Friss bÃ ºzakenyÃ ©r, fehÃ ©r Ã ©s fÃ ©lbarna kenyerek E 270 Lactic acid quantum satis only Friss bÃ ºzakenyÃ ©r, fehÃ ©r Ã ©s fÃ ©lbarna kenyerek E 300 Ascorbic acid quantum satis E 301 Sodium ascorbate quantum satis only Friss bÃ ºzakenyÃ ©r, fehÃ ©r Ã ©s fÃ ©lbarna kenyerek E 302 Calcium ascorbate quantum satis only Friss bÃ ºzakenyÃ ©r, fehÃ ©r Ã ©s fÃ ©lbarna kenyerek E 304 Fatty acid esters of ascorbic acid quantum satis only Friss bÃ ºzakenyÃ ©r, fehÃ ©r Ã ©s fÃ ©lbarna kenyerek E 322 Lecithins quantum satis E 325 Sodium lactate quantum satis only Friss bÃ ºzakenyÃ ©r, fehÃ ©r Ã ©s fÃ ©lbarna kenyerek E 326 Potassium lactate quantum satis only Friss bÃ ºzakenyÃ ©r, fehÃ ©r Ã ©s fÃ ©lbarna kenyerek E 327 Calcium lactate quantum satis only Friss bÃ ºzakenyÃ ©r, fehÃ ©r Ã ©s fÃ ©lbarna kenyerek E 471 Mono- and diglycerides of fatty acids quantum satis 07.2 Fine bakery wares Group I Additives Group II Colours at quantum satis quantum satis Group III Colours with combined maximum limit 200 (25) Group IV Polyols quantum satis only energy-reduced or with no added sugar E 160b Annatto, Bixin, Norbixin 10 E 160d Lycopene 25 E 200-203 Sorbic acid  sorbates 2 000 (1) (2) only with a water activity of more than 0,65 E 220-228 Sulphur dioxide  sulphites 50 only dry biscuits E 280-283 Propionic acid  propionates 2 000 (1) (6) only prepacked fine bakery wares, (including flour confectionery) with a water activity of more than 0,65 E 310-320 Gallates, TBHQ and BHA 200 (1) only cake mixes E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 20 000 (1) (4) E 392 Extracts of rosemary 200 (41) (46) E 405 Propane-1, 2-diol alginate 2 000 E 426 Soybean hemicellulose 10 000 only prepackaged fine bakery wares intended for retail sale E 432-436 Polysorbates 3 000 (1) E 473-474 Sucrose esters of fatty acids  sucroglycerides 10 000 (1) E 475 Polyglycerol esters of fatty acids 10 000 E 477 Propane-1,2-diol esters of fatty acids 5 000 E 481-482 Stearoyl-2-lactylates 5 000 (1) E 483 Stearyl tartrate 4 000 E 491-495 Sorbitan esters 10 000 (1) E 541 Sodium aluminium phosphate acidic 1 000 (38) only scones and sponge wares E 901 Beeswax, white and yellow quantum satis only as glazing agents only for small products of fine bakery wares coated with chocolate E 902 Candelilla wax quantum satis only as glazing agents only for small products of fine bakery wares coated with chocolate E 903 Carnauba wax 200 only as glazing agents only for small products of fine bakery wares coated with chocolate E 904 Shellac quantum satis only as glazing agents only for small products of fine bakery wares coated with chocolate E 950 Acesulfame K 2 000 only cornets and wafers, for ice-cream, with no added sugar E 954 Saccharin and its Na, K and Ca salts 800 (52) only cornets and wafers, for ice-cream, with no added sugar E 955 Sucralose 800 only cornets and wafers, for ice-cream, with no added sugar E 959 Neohesperidine DC 50 only cornets and wafers, for ice-cream, with no added sugar E 961 Neotame 60 only cornets and wafers, for ice-cream, with no added sugar E 950 Acesulfame K 2 000 only essoblaten  wafer paper E 951 Aspartame 1 000 only essoblaten  wafer paper E 954 Saccharin and its Na, K and Ca salts 800 (52) only essoblaten  wafer paper E 955 Sucralose 800 only essoblaten  wafer paper E 961 Neotame 60 only essoblaten  wafer paper E 962 Salt of aspartame-acesulfame 1 000 (11)b (49) (50) only essoblaten  wafer paper E 950 Acesulfame K 1 000 only fine bakery products for special nutritional uses E 951 Aspartame 1 700 only fine bakery products for special nutritional uses E 952 Cyclamic acid and its Na and Ca salts 1 600 (51) only fine bakery products for special nutritional uses E 954 Saccharin and its Na, K and Ca salts 170 (52) only fine bakery products for special nutritional uses E 955 Sucralose 700 only fine bakery products for special nutritional uses E 959 Neohesperidine DC 150 only fine bakery products for special nutritional uses E 961 Neotame 55 only fine bakery products for special nutritional uses E 962 Salt of aspartame-acesulfame 1 000 (11)a (49) (50) only fine bakery products for special nutritional uses (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (4): The maximum level is expressed as P2O5 (6): Propionic acid and its salts may be present in certain fermented products resulting from the fermentation process following good manufacturing practice (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (41): Expressed on fat basis (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (51): Maximum usable levels are expressed in free acid (52): Maximum usable levels are expressed in free imide (25): The quantities of each of the colours E 110, E 122, E 124 and E 155 may not exceed 50 mg/kg or mg/l (38): Expressed as aluminium (46): As the sum of carnosol and carnosic acid 08 Meat 08.1 Unprocessed meat 08.1.1 Unprocessed meat other than meat preparations as defined by Regulation (EC) No 853/2004 E 129 Allura Red AG quantum satis only for the purpose of health marking E 133 Brilliant Blue FCF quantum satis only for the purpose of health marking E 155 Brown HT quantum satis only for the purpose of health marking 08.1.2 Meat preparations as defined by Regulation (EC) No 853/2004 E 120 Cochineal, Carminic acid, Carmines 100 only breakfast sausages with a minimum cereal content of 6 % and burger meat with a minimum vegetable and/or cereal content of 4 % mixed within the meat; In these products, the meat is minced in such a way so that the muscle and fat tissue are completely dispersed, so that fibre makes an emulsion with the fat, giving those products their typical appearance E 129 Allura Red AG 25 only breakfast sausages with a minimum cereal content of 6 % and burger meat with a minimum vegetable and/or cereal content of 4 % mixed within the meat; In these products, the meat is minced in such a way so that the muscle and fat tissue are completely dispersed, so that fibre makes an emulsion with the fat, giving those products their typical appearance E 150a-d Caramels quantum satis only breakfast sausages with a minimum cereal content of 6 % and burger meat with a minimum vegetable and/or cereal content of 4 % mixed within the meat; In these products, the meat is minced in such a way so that the muscle and fat tissue are completely dispersed, so that fibre makes an emulsion with the fat, giving those products their typical appearance E 220-228 Sulphur dioxide  sulphites 450 (1) (3) only breakfast sausages; Burger meat with a minimum vegetable and/or cereal content of 4 % mixed within the meat E 220-228 Sulphur dioxide  sulphites 450 (1) (3) only salsicha fresca, longaniza fresca, butifarra fresca E 261 Potassium acetate quantum satis only prepacked preparations of fresh minced meat E 262 Sodium acetates quantum satis only prepacked preparations of fresh minced meat E 300 Ascorbic acid quantum satis only gehakt and prepacked preparations of fresh minced meat E 301 Sodium ascorbate quantum satis only gehakt and prepacked preparations of fresh minced meat E 302 Calcium ascorbate quantum satis only gehakt and prepacked preparations of fresh minced meat E 325 Sodium lactate quantum satis only prepacked preparations of fresh minced meat E 326 Potassium lactate quantum satis only prepacked preparations of fresh minced meat E 330 Citric acid quantum satis only gehakt and prepacked preparations of fresh minced meat E 331 Sodium citrates quantum satis only gehakt and prepacked preparations of fresh minced meat E 332 Potassium citrates quantum satis only gehakt and prepacked preparations of fresh minced meat E 333 Calcium citrates quantum satis only gehakt and prepacked preparations of fresh minced meat E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 5 000 (1) (4) only breakfast sausages; in this product, the meat is minced in such a way so that the muscle and fat tissue are completely dispersed, so that fibre makes an emulsion with the fat, giving the product its typical appearance E 553b Talc quantum satis only surface treatment of sausages (1): The additives may be added individually or in combination (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (4): The maximum level is expressed as P2O5 08.2 Processed meat 08.2.1 Non-heat-treated processed meat Group I Additives E 100 Curcumin 20 only sausages E 100 Curcumin quantum satis only pasturmas E 101 Riboflavins quantum satis only pasturmas E 110 Sunset yellow FCF/Orange Yellow S 135 only sobrasada E 120 Cochineal, Carminic acid, Carmines 100 only sausages E 120 Cochineal, Carminic acid, Carmines 200 only chorizo sausage/salchichon E 120 Cochineal, Carminic acid, Carmines quantum satis only pasturmas E 124 Ponceau 4R, Cochineal Red A 250 only chorizo sausage/salchichon E 124 Ponceau 4R, Cochineal Red A 200 only sobrasada E 150a-d Caramels quantum satis only sausages E 160a Carotenes 20 only sausages E 160c Paprika extract, capsanthin, capsorubin 10 only sausages E 162 Beetroot Red, betanin quantum satis only sausages E 200-219 Sorbic acid  sorbates; Benzoic acid  benzoates; p-hydroxybenzoates quantum satis (1) (2) only surface treatment of dried meat products E 235 Natamycin 1 (8) only surface treatment of dried cured sausages E 249-250 Nitrites 150 (7) E 251-252 Nitrates 150 (7) E 315 Erythorbic acid 500 only cured meat products and preserved meat products E 316 Sodium erythorbate 500 only cured meat products and preserved meat products E 310-320 Gallates, TBHQ and BHA 200 (1) (13) only dehydrated meat E 315 Erythorbic acid 500 (9) only cured products and preserved products E 316 Sodium erythorbate 500 (9) only cured products and preserved products E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 5 000 (1) (4) E 392 Extracts of rosemary 100 (46) only dried sausages E 392 Extracts of rosemary 150 (41) (46) excluding dried sausages E 392 Extracts of rosemary 150 (46) only dehydrated meat E 553b Talc quantum satis surface treatment of sausages E 959 Neohesperidine DC 5 as flavour enhancer only (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (4): The maximum level is expressed as P2O5 (7): Maximum amount that may be added during manufacturing (8): mg/dm2 surface, not present at a depth of 5 mm (9): E 315 and E 316 are authorised individually or in combination, maximum limit is expressed as erythorbic acid (13): Maximum limit expressed on fat (41): Expressed on fat basis (46): As the sum of carnosol and carnosic acid 08.2.2 Heat-treated processed meat Group I Additives except foie gras, foie gras entier, blocs de foie gras, LibamÃ ¡j, libamÃ ¡j egÃ ©szben, libamÃ ¡j tÃ ¶mbben E 100 Curcumin 20 only sausages, pÃ ¢tÃ ©s and terrines E 120 Cochineal, Carminic acid, Carmines 100 only sausages, pÃ ¢tÃ ©s and terrines E 129 Allura Red AG 25 only luncheon meat E 150a-d Caramels quantum satis only sausages, pÃ ¢tÃ ©s and terrines E 160a Carotenes 20 only sausages, pÃ ¢tÃ ©s and terrines E 160c Paprika extract, capsanthin, capsorubin 10 only sausages, pÃ ¢tÃ ©s and terrines E 162 Beetroot Red, betanin quantum satis only sausages, pÃ ¢tÃ ©s and terrines E 200-203; 214-219 Sorbic acid  sorbates; p-hydroxybenzoates 1 000 (1) (2) only pÃ ¢tÃ © E 200-203 Sorbic acid  sorbates 1 000 (1) (2) only aspic E 210-213 Benzoic acid  benzoates 500 (1) (2) only aspic E 249-250 Nitrites 150 (7) (59) Except sterilised meat products (Fo > 3,00) E 249-250 Nitrites 100 (7) (58) (59) only sterilised meat products (Fo > 3,00) E 300 Ascorbic acid quantum satis only foie gras, foie gras entier, blocs de foie gras / LibamÃ ¡j, libamÃ ¡j egÃ ©szben, libamÃ ¡j tÃ ¶mbben E 301 Sodium ascorbate quantum satis only foie gras, foie gras entier, blocs de foie gras / LibamÃ ¡j, libamÃ ¡j egÃ ©szben, libamÃ ¡j tÃ ¶mbben E 315 Erythorbic acid 500 (9) only cured meat products and preserved meat products E 316 Sodium erythorbate 500 (9) only cured meat products and preserved meat products E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 5 000 (1) (4) except foie gras, foie gras entier, blocs de foie gras, LibamÃ ¡j, libamÃ ¡j egÃ ©szben, libamÃ ¡j tÃ ¶mbben E 385 Calcium disodium ethylene diamine tetra-acetate (Calcium disodium EDTA) 250 only libamÃ ¡j, libamÃ ¡j egÃ ©szben, libamÃ ¡j tÃ ¶mbben E 392 Extracts of rosemary 150 (41) (46) excluding dried sausages E 392 Extracts of rosemary 100 (46) only dried sausages E 392 Extracts of rosemary 150 (46) Only dehydrated meat E 427 Cassia gum 1 500 E 473-474 Sucrose esters of fatty acids  sucroglycerides 5 000 (1), (41) except foie gras, foie gras entier, blocs de foie gras, LibamÃ ¡j, libamÃ ¡j egÃ ©szben, libamÃ ¡j tÃ ¶mbben E 481-482 Stearoyl-2-lactylates 4 000 (1) only minced and diced canned meat products E 553b Talc quantum satis surface treatment of sausages only E 959 Neohesperidine DC 5 as flavour enhancer only, except for foie gras, foie gras entier, blocs de foie gras, LibamÃ ¡j, libamÃ ¡j egÃ ©szben, libamÃ ¡j tÃ ¶mbben (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (4): The maximum level is expressed as P2O5 (7): Maximum amount that may be added during manufacturing (9): E 315 and E 316 are authorised individually or in combination, maximum limit is expressed as erythorbic acid (41): Expressed on fat basis (46): As the sum of carnosol and carnosic acid (58): Fo-value 3 is equivalent to 3 minutes heating at 121 °C (reduction of the bacterial load of one billion spores in each 1 000 cans to one spore in a thousand cans) (59): Nitrates may be present in some heat-treated meat products resulting from natural conversion of nitrites to nitrates in a low-acid environment 08.2.3 Casings and coatings and decorations for meat Group I Additives Group II Colours at quantum satis quantum satis except edible external coating of pasturmas Group III Colours with combined maximum limit 500 only decorations and coatings except edible external coating of pasturmas Group III Colours with combined maximum limit quantum satis only edible casings E 100 Curcumin quantum satis only edible external coating of pasturmas E 101 Riboflavins quantum satis only edible external coating of pasturmas E 120 Cochineal, Carminic acid, Carmines quantum satis only edible external coating of pasturmas E 160b Annatto, Bixin, Norbixin 20 E 160d Lycopene 500 only decorations and coatings except edible external coating of pasturmas E 160d Lycopene 30 only edible casings E 200-203 Sorbic acid  sorbates quantum satis only collagen-based casings with water activity greater than 0,6 E 200-203; 214-219 Sorbic acid  sorbates; p-hydroxybenzoates 1 000 (1) (2) only jelly coatings of meat products (cooked, cured or dried) E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 4 000 (1) (4) only glazings for meat (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (4): The maximum level is expressed as P2O5 08.2.4 Traditionally cured meat products with specific provisions concerning nitrites and nitrates 08.2.4.1 Traditional immersion cured products (Meat products cured by immersion in a curing solution containing nitrites and/or nitrates, salt and other components) E 249-250 Nitrites 175 (39) only Wiltshire bacon and similar products: Meat is injected with curing solution followed by immersion curing for 3 to 10 days. The immersion brine solution also includes microbiological starter cultures E 251-252 Nitrates 250 (39) (59) only Wiltshire bacon and similar products: Meat is injected with curing solution followed by immersion curing for 3 to 10 days. The immersion brine solution also includes microbiological starter cultures E 249-250 Nitrites 100 (39) only Wiltshire ham and similar products: Meat is injected with curing solution followed by immersion curing for 3 to 10 days. The immersion brine solution also includes microbiological starter cultures E 251-252 Nitrates 250 (39) (59) only Wiltshire ham and similar products: Meat is injected with curing solution followed by immersion curing for 3 to 10 days. The immersion brine solution also includes microbiological starter cultures E 249-250 Nitrites 175 (39) only Entremeada, entrecosto, chispe, orelheira e cabeca (salgados), toucinho fumado and similar products: Immersion cured for 3 to 5 days. Product is not heat-treated and has a high water activity E 251-252 Nitrates 250 (39) (59) only Entremeada, entrecosto, chispe, orelheira e cabeca (salgados), toucinho fumado and similar products: Immersion cured for 3 to 5 days. Product is not heat-treated and has a high water activity E 249-250 Nitrites 50 (39) only cured tongue : Immersion cured for at least 4 days and pre-cooked E 251-252 Nitrates 10 (39) (59) only cured tongue : Immersion cured for at least 4 days and pre-cooked E 249-250 Nitrites 150 (7) only kylmÃ ¢savustettu poronliha/kallrÃ ¶kt renkÃ ¶tt : Meat is injected with curing solution followed by immersion curing. Curing time is 14 to 21 days followed by maturation in cold-smoke for 4 to 5 weeks E 251-252 Nitrates 300 (7) only kylmÃ ¢savustettu poronliha/kallrÃ ¶kt renkÃ ¶tt : Meat is injected with curing solution followed by immersion curing. Curing time is 14 to 21 days followed by maturation in cold-smoke for 4 to 5 weeks E 249-250 Nitrites 150 (7) only bacon, filet de bacon and similar products: Immersion cured for 4 to 5 days at 5 to 7 °C, matured for typically 24 to 40 hours at 22 °C, possibly smoked for 24 hrs at 20 to 25 °C and stored for 3 to 6 weeks at 12 to 14 °C E 251-252 Nitrates 250 (7) (40) (59) only bacon, filet de bacon and similar products: Immersion cured for 4 to 5 days at 5 to 7 °C, matured for typically 24 to 40 hours at 22 °C, possibly smoked for 24 hrs at 20 to 25 °C and stored for 3 to 6 weeks at 12 to 14 °C. E 249-250 Nitrites 50 (39) only rohschinken, nassgepÃ ¶kelt and similar products: Curing time depending on the shape and weight of meat pieces for approximately 2 days/kg followed by stabilisation/maturation E 251-252 Nitrates 250 (39) only rohschinken, nassgepÃ ¶kelt and similar products: Curing time depending on the shape and weight of meat pieces for approximately 2 days/kg followed by stabilisation/maturation (7): Maximum added amount (39): Maximum residual amount, residue level at the end the production process (40): Without added nitrites (59): Nitrates may be present in some heat-treated meat products resulting from natural conversion of nitrites to nitrates in a low-acid environment 08.2.4.2 Traditional dry cured products. (Dry curing process involves dry application of curing mixture containing nitrites and/or nitrates, salt and other components to the surface of the meat followed by a period of stabilisation/maturation). E 249-250 Nitrites 175 (39) only dry cured bacon and similar products Dry curing followed by maturation for at least 4 days E 251-252 Nitrates 250 (39) (59) only dry cured bacon and similar products: Dry curing followed by maturation for at least 4 days E 249-250 Nitrites 100 (39) only dry cured ham and similar products: Dry curing followed by maturation for at least 4 days E 251-252 Nitrates 250 (39) (59) only dry cured ham and similar products: Dry curing followed by maturation for at least 4 days E 251-252 Nitrates 250 (39) (59) only jamon curado, paleta curada, lomo embuchado y cecina and similar products: Dry curing with a stabilisation period of at least 10 days and a maturation period of more than 45 days E 249-250 Nitrites 100 (39) only presunto, presunto da pa and paio do lombo and similar products: Dry cured for 10 to 15 days followed by a 30 to 45-day stabilisation period and a maturation period of at least 2 month E 251-252 Nitrates 250 (39) (59) only presunto, presunto da pa and paio do lombo and similar products: Dry cured for 10 to 15 days followed by a 30 to 45-day stabilisation period and a maturation period of at least 2 months E 251-252 Nitrates 250 (39) (40) (59) only jambon sec, jambon sel and other similar dried cured products: Dry cured for 3 days + 1 day/kg followed by a 1-week post-salting period and an ageing/ripening period of 45 days to 18 months E 249-250 Nitrites 50 (39) only rohschinken, trockengepÃ ¶kelt and similar products: Curing time depending on the shape and weight of meat pieces for approximately 10 to 14 days followed by stabilisation/maturation E 251-252 Nitrates 250 (39) (59) only rohschinken, trockengepÃ ¶kelt and similar products: Curing time depending on the shape and weight of meat pieces for approximately 10 to 14 days followed by stabilisation/maturation (39): Maximum residual amount, residue level at the end the production process (40): Without added nitrites (59): Nitrates may be present in some heat-treated meat products resulting from natural conversion of nitrites to nitrates in a low-acid environment 08.2.4.3 Other traditionally cured products. (Immersion and dry cured processes used in combination or where nitrite and/or nitrate is included in a compound product or where the curing solution is injected into the product prior to cooking) E 249-250 Nitrites 50 (39) only rohschinken, trocken-/nasgepÃ ¶kelt and similar products: Dry curing and immersion curing used in combination (without injection of curing solution). Curing time depending on the shape and weight of meat pieces for approximately 14 to 35 days followed by stabilisation/maturation E 251-252 Nitrates 250 (39) (59) only rohschinken, trocken-/nasgepÃ ¶kelt and similar products: Dry curing and immersion curing used in combination (without injection of curing solution). Curing time depending on the shape and weight of meat pieces for approximately 14 to 35 days followed by stabilisation/maturation E 249-250 Nitrites 50 (39) only jellied veal and brisket : Injection of curing solution followed, after a minimum of 2 days, by cooking in boiling water for up to 3 hours E 251-252 Nitrates 10 (39) (59) only jellied veal and brisket : Injection of curing solution followed, after a minimum of 2 days, by cooking in boiling water for up to 3 hours E 251-252 Nitrates 300 (40) (7) only rohwÃ ¼rste (salami and kantwurst) : Product has a minimum 4-week maturation period and a water/protein ratio of less than 1,7 E 251-252 Nitrates 250 (40) (7) (59) only Salchichon y chorizo traducionales de larga curacion and similar products: Maturation period of at least 30 days E 249-250 Nitrites 180 (7) only vysoÃ ina, selskÃ ½ salÃ ¡m, turistickÃ ½ trvanlivÃ ½ salÃ ¡m, poliÃ an, herkules, loveckÃ ½ salÃ ¡m, dunjaskÃ ¡ klobÃ ¡sa, paprikÃ ¡s and similar products: Dried product cooked to 70 °C followed by 8 to 12-day drying and smoking process. Fermented product subject to 14 to 30-day three-stage fermentation process followed by smoking E 251-252 Nitrates 250 (40) (7) (59) only saucissons sec and similar products : raw fermented dried sausage without added nitrites. Product is fermented at temperatures in the range of 18 to 22 °C or lower (10 to 12 °C) and then has a minimum ageing/ripening period of 3 weeks. Product has a water/protein ratio of less than 1,7 (7): Maximum added amount (39): Maximum residual amount, residue level at the end the production process (40): Without added nitrites (59): Nitrates may be present in some heat-treated meat products resulting from natural conversion of nitrites to nitrates in a low-acid environment 09 Fish and fisheries products 09.1 Unprocessed fish and fisheries products 09.1.1 Unprocessed fish Group IV Polyols quantum satis only frozen and deep-frozen unprocessed fish for purposes other than sweetening E 300 Ascorbic acid quantum satis E 301 Sodium ascorbate quantum satis E 302 Calcium ascorbate quantum satis E 315 Erythorbic acid 1 500 (9) only frozen and deep-frozen fish with red skin E 316 Sodium erythorbate 1 500 (9) only frozen and deep-frozen fish with red skin E 330 Citric acid quantum satis E 331 Sodium citrates quantum satis E 332 Potassium citrates quantum satis E 333 Calcium citrates quantum satis E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 5 000 (1) (4) only frozen and deep-frozen fish fillets (1): The additives may be added individually or in combination (4): The maximum level is expressed as P2O5 (9): E 315 and E 316 are authorised individually or in combination, maximum limit is expressed as erythorbic acid 09.1.2 Unprocessed molluscs and crustaceans Group IV Polyols quantum satis only frozen and deep-frozen unprocessed crustaceans, molluscs and cephalopods; for purposes other than sweetening E 220-228 Sulphur dioxide  sulphites 150 (3) (10) only fresh, frozen and deep-frozen crustaceans and cephalopods; crustaceans of the Penaeidae, Solenoceridae and Aristaeidae family up to 80 units E 220-228 Sulphur dioxide  sulphites 200 (3) (10) only crustaceans of the Penaeidae, Solenoceridae and Aristaeidae family between 80 and 120 units E 220-228 Sulphur dioxide  sulphites 300 (3) (10) only crustaceans of the Penaeidae, Solenoceridae and Aristaeidae family over 120 units E 300 Ascorbic acid quantum satis E 301 Sodium ascorbate quantum satis E 302 Calcium ascorbate quantum satis E 330 Citric acid quantum satis E 331 Sodium citrates quantum satis E 332 Potassium citrates quantum satis E 333 Calcium citrates quantum satis E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 5 000 (1) (4) only frozen and deep-frozen molluscs and crustaceans E 385 Calcium disodium ethylene diamine tetra-acetate (Calcium disodium EDTA) (75) only frozen and deep-frozen crustaceans E 586 4-Hexylresorcinol 2 (42) only in fresh, frozen or deep-frozen crustacean meat (1): The additives may be added individually or in combination (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (4): The maximum level is expressed as P2O5 (10): Maximum limits in edible parts (42): As a residue 09.2 Processed fish and fishery products including molluscs and crustaceans Group I Additives Group II Colours at quantum satis quantum satis only surimi and similar products and salmon substitutes Group III Colours with combined maximum limit 500 only surimi and similar products and salmon substitutes E 100 Curcumin quantum satis only fish paste and crustacean paste E 101 Riboflavins quantum satis only fish paste and crustacean paste E 102 Tartrazine 100 (35) only fish paste and crustacean paste E 104 Quinoline Yellow 100 (35) only fish paste and crustacean paste E 110 Sunset Yellow FCF/Orange Yellow S 100 (35) only fish paste and crustacean paste E 120 Cochineal, Carminic acid, Carmines 100 (35) only fish paste and crustacean paste E 122 Azorubine, Carmoisine 100 (35) only fish paste and crustacean paste E 124 Ponceau 4R, Cochineal Red A 100 (35) only fish paste and crustacean paste E 140 Chlorophylls, Chlorophyllins quantum satis only fish paste and crustacean paste E 141 Copper complexes of chlorophylls and chlorophyllins quantum satis only fish paste and crustacean paste E 142 Green S 100 (35) only fish paste and crustacean paste E 150a-d Caramels quantum satis only fish paste and crustacean paste E 151 Brilliant Black BN, Black BN 100 (35) only fish paste and crustacean paste E 153 Vegetable carbon quantum satis only fish paste and crustacean paste E 160a Carotenes quantum satis only fish paste and crustacean paste E 160c Paprika extract, capsanthin, capsorubin quantum satis only fish paste and crustacean paste E 160e Beta-apo-8 ²-carotenal (C 30) 100 (35) only fish paste and crustacean paste E 161b Lutein 100 (35) only fish paste and crustacean paste E 162 Beetroot Red, betanin quantum satis only fish paste and crustacean paste E 163 Anthocyanins quantum satis only fish paste and crustacean paste E 170 Calcium carbonate quantum satis only fish paste and crustacean paste E 171 Titanium dioxide quantum satis only fish paste and crustacean paste E 172 Iron oxides and hydroxides quantum satis only fish paste and crustacean paste E 100 Curcumin 250 (36) only precooked crustacean E 101 Riboflavins quantum satis only precooked crustacean E 102 Tartrazine 250 (36) only precooked crustacean E 110 Sunset Yellow FCF/Orange Yellow S 250 (36) only precooked crustacean E 120 Cochineal, Carminic acid, Carmines 250 (36) only precooked crustacean E 122 Azorubine, Carmoisine 250 (36) only precooked crustacean E 124 Ponceau 4R, Cochineal Red A 250 (36) only precooked crustacean E 129 Allura Red AG 250 (36) only precooked crustacean E 140 Chlorophylls, Chlorophyllins quantum satis only precooked crustacean E 141 Copper complexes of chlorophylls and chlorophyllins quantum satis only precooked crustacean E 142 Green S 250 (36) only precooked crustacean E 150a-d Caramels quantum satis only precooked crustacean E 151 Brilliant Black BN, Black BN 250 (36) only precooked crustacean E 153 Vegetable carbon quantum satis only precooked crustacean E 155 Brown HT quantum satis only precooked crustacean E 160a Carotenes quantum satis only precooked crustacean E 160c Paprika extract, capsanthin, capsorubin quantum satis only precooked crustacean E 160e Beta-apo-8 ²-carotenal (C 30) 250 (36) only precooked crustacean E 161b Lutein 250 (36) only precooked crustacean E 162 Beetroot Red, betanin quantum satis only precooked crustacean E 163 Anthocyanins quantum satis only precooked crustacean E 171 Titanium dioxide quantum satis only precooked crustacean E 100 Curcumin quantum satis only smoked fish E 101 Riboflavins quantum satis only smoked fish E 102 Tartrazine 100 (37) only smoked fish E 110 Sunset Yellow FCF/Orange Yellow S 100 (37) only smoked fish E 120 Cochineal, Carminic acid, Carmines 100 (37) only smoked fish E 124 Ponceau 4R, Cochineal Red A 100 (37) only smoked fish E 141 Copper complexes of chlorophylls and chlorophyllins quantum satis only smoked fish E 151 Brilliant Black BN, Black BN 100 (37) only smoked fish E 153 Vegetable carbon quantum satis only smoked fish E 160a Carotenes quantum satis only smoked fish E 160b Annatto, Bixin, Norbixin 10 only smoked fish E 160c Paprika extract, capsanthin, capsorubin quantum satis only smoked fish E 160e Beta-apo-8 ²-carotenal (C 30) 100 (37) only smoked fish E 171 Titanium dioxide quantum satis E 172 Iron oxides and hydroxides quantum satis E 163 Anthocyanins quantum satis (37) only smoked fish E 160d Lycopene 10 only salmon substitute E 160d Lycopene 30 only fish and crustacean paste, pre-cooked crustaceans, surimi, smoked fish E 200-203 Sorbic acid  sorbates 1 000 (1) (2) aspic E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 200 (1) (2) only salted, dried fish E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 2 000 (1) (2) only semi-preserved fish and fisheries products including crustaceans, molluscs, surimi and fish/crustacean paste; cooked crustaceans and molluscs E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 6 000 only cooked Crangon crangon and Crangon vulgaris E 210-213 Benzoic acid  benzoates 1 000 (1) (2) only cooked crustaceans and molluscs E 220-228 Sulphur dioxide  sulphites 50 (3) (10) only cooked crustaceans and cephalopods E 220-228 Sulphur dioxide  sulphites 135 (3) (10) only cooked crustaceans of the Penaeidae, Solenoceridae and Aristaeidae family up to 80 units E 220-228 Sulphur dioxide  sulphites 180 (3) (10) only cooked crustaceans of the Penaeidae, Solenoceridae and Aristaeidae family between 80 and 120 units E 220-228 Sulphur dioxide  sulphites 200 (3) only dried salted fish of the Gadidae  species E 220-228 Sulphur dioxide  sulphites 270 (3) (10) only cooked crustaceans of the Penaeidae, Solenoceridae and Aristaeidae family over 120 units E 251-252 Nitrates 500 only pickled herring and sprat E 315 Erythorbic acid 1 500 (9) only preserved and semi-preserved fish products E 316 Sodium erythorbate 1 500 (9) only preserved and semi-preserved fish products E 392 Extracts of rosemary 150 (41) (46) E 950 Acesulfame K 200 only sweet-sour preserves and semi-preserves of fish and marinades of fish, crustaceans and molluscs E 951 Aspartame 300 only sweet-sour preserves and semi-preserves of fish and marinades of fish, crustaceans and molluscs E 954 Saccharin and its Na, K and Ca salts 160 only sweet-sour preserves and semi-preserves of fish and marinades of fish, crustaceans and molluscs E 955 Sucralose 120 only sweet-sour preserves and semi-preserves of fish and marinades of fish, crustaceans and molluscs E 959 Neohesperidine DC 30 only sweet-sour preserves and semi-preserves of fish and marinades of fish, crustaceans and molluscs E 961 Neotame 10 only sweet-sour preserves and semi-preserves of fish and marinades of fish, crustaceans and molluscs E 962 Salt of aspartame-acesulfame 200 (11)a only sweet-sour preserves and semi-preserves of fish and marinades of fish, crustaceans and molluscs E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 1 000 (1) (4) only canned crustaceans products; surimi and similar products E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 5 000 (1) (4) only fish and crustacean paste and in processed frozen and deep-frozen molluscs and crustaceans E 385 Calcium disodium ethylene diamine tetra-acetate (Calcium disodium EDTA) 75 only canned and bottled fish, crustaceans and molluscs (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (4): The maximum level is expressed as P2O5 (9): E 315 and E 316 are authorised individually or in combination, maximum limit is expressed as erythorbic acid (10): Maximum limits in edible parts (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (35): Maximum individually or for the combination of E 102, E 104, E 110, E 120, E 122, E 124, E 142, E 151, E 160e, E 161b (36): Maximum individually or for the combination of E 102, E 110, E 120, E 122, E 124, E 129, E 142, E 151, E 160e, E 161b (37): Maximum individually or for the combination of E 102, E 110, E 120, E 124, E 151, E 160e (41): Expressed on fat basis (46): As the sum of carnosol and carnosic acid 09.3 Fish roe Group I Additives only processed fish roe Group II Colours at quantum satis quantum satis except Sturgeons eggs (Caviar) Group III Colours with combined maximum limit 300 except Sturgeons eggs (Caviar) E 123 Amaranth 30 except Sturgeons eggs (Caviar) E 160d Lycopene 30 except Sturgeons eggs (Caviar) E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 2 000 (1) (2) only semi-preserved fish products including fish roe products E 284 Boric acid 4 000 (54) only Sturgeons eggs (Caviar) E 285 Sodium tetraborate (borax) 4 000 (54) only Sturgeons eggs (Caviar) E 315 Erythorbic acid 1 500 (9) only preserved and semi-preserved fish products E 316 Sodium erythorbate 1 500 (9) only preserved and semi-preserved fish products (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (9): E 315 and E 316 are authorised individually or in combination, maximum limit is expressed as erythorbic acid (54): Expressed as boric acid 10 Eggs and egg products 10.1 Unprocessed eggs The food colours listed in Annex II, part B 1 may be used for the decorative colouring of egg shells or for the stamping of egg shells as provided in Regulation (EC) No 589/2008 10.2 Processed eggs and egg products The food colours listed in part B 1 of this Annex may be used for the decorative colouring of egg shells Group I Additives E 1505 Triethyl citrate quantum satis only dried egg white E 200-203 Sorbic acid  sorbates 1 000 (1) (2) only dehydrated and concentrated frozen and deep frozen egg products E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 5 000 (1) (2) only liquid egg (white, yolk or whole egg) E 234 Nisin 6,25 only pasteurised liquid egg (white, yolk or whole egg) E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 10 000 (1) (4) only liquid egg (white, yolk or whole egg) E 392 Extracts of rosemary 200 (46) E 426 Soybean hemicellulose 10 000 only dehydrated and concentrated frozen and deep frozen egg products E 475 Polyglycerol esters of fatty acids 1 000 E 520-523 Aluminium sulphates 30 (1) (38) only egg white E 1505 Triethyl citrate quantum satis (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (4): The maximum level is expressed as P2O5 (38): Expressed as aluminium (46): As the sum of carnosol and carnosic acid 11 Sugars, syrups, honey and table-top sweeteners 11.1 Sugars and syrups as defined by Directive 2001/111/EC E 220-228 Sulphur dioxide  sulphites 10 (3) only sugars, except glucose syrup E 220-228 Sulphur dioxide  sulphites 20 (3) only glucose syrup, whether or not dehydrated E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 10 000 (4) only dried powdered foods E 551-559 Silicon dioxide  silicates quantum satis (1) only foods in tablet and coated tablet form E 551-559 Silicon dioxide  silicates 10 000 (1) only dried powdered foods (1): The additives may be added individually or in combination (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (4): The maximum level is expressed as P2O5 11.2 Other sugars and syrups Group I Additives E 220-228 Sulphur dioxide  sulphites 40 (3) E 220-228 Sulphur dioxide  sulphites 70 (3) only treacle and molasses (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present 11.3 Honey as defined in Directive 2001/110/EC 11.4 Table-top sweeteners 11.4.1 Table-top sweeteners in liquid form Group IV Polyols quantum satis E 950 Acesulfame K quantum satis E 951 Aspartame quantum satis E 952 Cyclamic acid and its Na and Ca salts quantum satis E 954 Saccharin and its Na, K and Ca salts quantum satis E 955 Sucralose quantum satis E 957 Thaumatin quantum satis E 959 Neohesperidine DC quantum satis E 961 Neotame quantum satis E 962 Salt of aspartame-acesulfame quantum satis E 200-219 Sorbic acid  sorbates; Benzoic acid  benzoates; p-hydroxybenzoates 500 (1) (2) only if the water content higher than 75 % E 330 Citric acid quantum satis E 331 Sodium citrates quantum satis E 407 Carrageenan quantum satis E 410 Locust bean gum quantum satis E 412 Guar gum quantum satis E 413 Tragacanth quantum satis E 414 Gum arabic (acacia gum) quantum satis E 415 Xanthan gum quantum satis E 418 Gellan gum quantum satis E 422 Glycerol quantum satis E 440 Pectins quantum satis E 460(i) Microcrystalline cellulose quantum satis E 463 Hydroxypropyl cellulose quantum satis E 464 Hydroxypropyl methyl cellulose quantum satis E 465 Ethyl methyl cellulose quantum satis E 466 Carboxy methyl cellulose quantum satis E 500 Sodium carbonates quantum satis E 501 Potassium carbonates quantum satis E 575 Glucono-delta-lactone quantum satis E 640 Glycine and its sodium salt quantum satis (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid 11.4.2 Table-top sweeteners in powder form Group IV Polyols quantum satis E 950 Acesulfame K quantum satis E 951 Aspartame quantum satis E 952 Cyclamic acid and its Na and Ca salts quantum satis E 954 Saccharin and its Na, K and Ca salts quantum satis E 955 Sucralose quantum satis E 957 Thaumatin quantum satis E 959 Neohesperidine DC quantum satis E 961 Neotame quantum satis E 962 Salt of aspartame-acesulfame quantum satis E 327 Calcium lactate quantum satis E 330 Citric acid quantum satis E 331 Sodium citrates quantum satis E 336 Potassium tartrates quantum satis E 341 Calcium phosphates quantum satis E 407 Carrageenan quantum satis E 410 Locust bean gum quantum satis E 412 Guar gum quantum satis E 413 Tragacanth quantum satis E 414 Gum arabic (acacia gum) quantum satis E 415 Xanthan gum quantum satis E 418 Gellan gum quantum satis E 440 Pectins quantum satis E 460 Cellulose quantum satis E 461 Methyl cellulose quantum satis E 463 Hydroxypropyl cellulose quantum satis E 464 Hydroxypropyl methyl cellulose quantum satis E 465 Ethyl methyl cellulose quantum satis E 466 Carboxy methyl cellulose quantum satis E 468 Cross-linked sodium carboxy methyl cellulose 50 000 E 500 Sodium carbonates quantum satis E 501 Potassium carbonates quantum satis E 551-559 Silicon dioxide  silicates 10 000 (1) E 575 Glucono-delta-lactone quantum satis E 576 Sodium gluconate quantum satis E 577 Potassium gluconate quantum satis E 578 Calcium gluconate quantum satis E 640 Glycine and its sodium salt quantum satis E 1200 Polydextrose quantum satis E 1521 Polyethylene glycol quantum satis (1): The additives may be added individually or in combination 11.4.3 Table-top sweeteners in tablets Group IV Polyols quantum satis E 950 Acesulfame K quantum satis E 951 Aspartame quantum satis E 952 Cyclamic acid and its Na and Ca salts quantum satis E 954 Saccharin and its Na, K and Ca salts quantum satis E 955 Sucralose quantum satis E 957 Thaumatin quantum satis E 959 Neohesperidine DC quantum satis E 961 Neotame quantum satis E 962 Salt of aspartame-acesulfame quantum satis E 296 Malic acid quantum satis E 330 Citric acid quantum satis E 331 Sodium citrates quantum satis E 334 Tartaric acid (L(+)-) quantum satis E 336 Potassium tartrates quantum satis E 414 Gum arabic (acacia gum) quantum satis E 440 Pectins quantum satis E 460 Cellulose quantum satis E 460(i) Microcrystalline cellulose quantum satis E 460(ii) Powdered cellulose quantum satis E 461 Methyl cellulose quantum satis E 463 Hydroxypropyl cellulose quantum satis E 464 Hydroxypropyl methyl cellulose quantum satis E 465 Ethyl methyl cellulose quantum satis E 466 Carboxy methyl cellulose quantum satis E 468 Cross-linked sodium carboxy methyl cellulose 50 000 E 470a Sodium, potassium and calcium salts of fatty acids quantum satis E 470b Magnesium salts of fatty acids quantum satis E 471 Mono- and diglycerides of fatty acids quantum satis E 500 Sodium carbonates quantum satis E 501 Potassium carbonates quantum satis E 551-559 Silicon dioxide  silicates quantum satis E 575 Glucono-delta-lactone quantum satis E 576 Sodium gluconate quantum satis E 577 Potassium gluconate quantum satis E 578 Calcium gluconate quantum satis E 640 Glycine and its sodium salt quantum satis E 1200 Polydextrose quantum satis E 1201 Polyvinylpyrrolidone quantum satis E 1202 Polyvinylpolypyrrolidone quantum satis E 1521 Polyethylene glycol quantum satis 12 Salts, spices, soups, sauces, salads and protein products 12.1 Salt and salt substitutes 12.1.1 Salt E 170 Calcium carbonate quantum satis E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 10 000 (1) (4) E 535-538 Ferrocyanides 20 (1) (57) E 500 Sodium carbonates quantum satis E 504 Magnesium carbonates quantum satis E 511 Magnesium chloride quantum satis only sea-salt E 530 Magnesium oxide quantum satis E 551-559 Silicon dioxide  silicates 10 000 (1): The additives may be added individually or in combination (4): The maximum level is expressed as P2O5 (57): The maximum level is expressed as anhydrous potassium ferrocyanide 12.1.2 Salt substitutes Group I Additives E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 10 000 (1) (4) E 535-538 Ferrocyanides 20 (1) (57) E 551-559 Silicon dioxide  silicates 20 000 E 620-625 Glutamic acid  glutamates quantum satis E 626-635 Ribonucleotides quantum satis (1): The additives may be added individually or in combination (4): The maximum level is expressed as P2O5 (57): The maximum level is expressed as anhydrous potassium ferrocyanide 12.2 Herbs, spices, seasonings 12.2.1 Herbs and spices E 220-228 Sulphur dioxide  sulphites 150 (3) only cinnamon (Cinnamomum ceylanicum) E 460 Cellulose quantum satis only when dried E 470a Sodium, potassium and calcium salts of fatty acids quantum satis only when dried (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present 12.2.2 Seasonings and condiments Group I Additives Group II Colours at quantum satis quantum satis only seasonings, for example curry powder, tandoori Group III Colours with combined maximum limit 500 only seasonings, for example curry powder, tandoori E 160d Lycopene 50 E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 1 000 (1) (2) E 220-228 Sulphur dioxide  sulphites 200 (3) only citrus-juice-based seasonings E 310-321 Gallates, TBHQ, BHA and BHT 200 (1) (13) E 392 Extracts of rosemary 200 (41) (46) E 551-559 Silicon dioxide  silicates 30 000 (1) only seasoning E 620-625 Glutamic acid  glutamates quantum satis E 626-635 Ribonucleotides quantum satis (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (13): Maximum limit expressed on fat (41): Expressed on fat basis (46): As the sum of carnosol and carnosic acid 12.3 Vinegars Group I Additives E 150a-d Caramels quantum satis E 220-228 Sulphur dioxide  sulphites 170 (3) only fermentation vinegar (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present 12.4 Mustard Group I Additives Group II Colours at quantum satis quantum satis Group III Colours with combined maximum limit 300 Group IV Polyols quantum satis E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 1 000 (1) (2) E 220-228 Sulphur dioxide  sulphites 250 (3) excluding Dijon mustard E 220-228 Sulphur dioxide  sulphites 500 (3) only Dijon mustard E 392 Extracts of rosemary 100 (41) (46) E 950 Acesulfame K 350 E 951 Aspartame 350 E 954 Saccharin and its Na, K and Ca salts 320 (52) E 955 Sucralose 140 E 959 Neohesperidine DC 50 E 961 Neotame 12 E 962 Salt of aspartame-acesulfame 350 (11)b (49) (50) (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (41): Expressed on fat basis (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (52): Maximum usable levels are expressed in free imide (46): As the sum of carnosol and carnosic acid 12.5 Soups and broths Group I Additives Group II Colours at quantum satis quantum satis Group III Colours with combined maximum limit 50 E 160d Lycopene 20 E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 500 (1) (2) only liquid soups and broths (excluding canned) E 310-320 Gallates, TBHQ and BHA 200 (1) (13) only dehydrated soups and broths E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 3 000 (1) (4) E 363 Succinic acid 5 000 E 392 Extracts of rosemary 50 (46) E 427 Cassia gum 2 500 only dehydrated soups and broths E 432-436 Polysorbates 1 000 (1) only soups E 473-474 Sucrose esters of fatty acids  sucroglycerides 2 000 (1) E 900 Dimethyl polysiloxane 10 E 950 Acesulfame K 110 only energy-reduced soups E 951 Aspartame 110 only energy-reduced soups E 954 Saccharin and its Na, K and Ca salts 110 (52) only energy-reduced soups E 955 Sucralose 45 only energy-reduced soups E 959 Neohesperidine DC 50 only energy-reduced soups E 961 Neotame 5 only energy-reduced soups E 962 Salt of aspartame-acesulfame 110 (11)b (49) (50) only energy-reduced soups (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (4): The maximum level is expressed as P2O5 (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (52): Maximum usable levels are expressed in free imide (13): Maximum limit expressed on fat (46): As the sum of carnosol and carnosic acid 12.6 Sauces Group I Additives Group II Colours at quantum satis quantum satis excluding tomato-based sauces Group III Colours with combined maximum limit 500 including pickles, relishes, chutney and piccalilli; excluding tomato-based sauces Group IV Polyols quantum satis E 160d Lycopene 50 excluding tomato-based sauces E 200-203 Sorbic acid  sorbates 2 000 (1) (2) only emulsified sauces with a fat content of less than 60 % E 200-203 Sorbic acid  sorbates 1 000 (1) (2) only emulsified sauces with a fat content of 60 % or more E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 1 000 (1) (2) only emulsified sauces with a fat content of 60 % or more; non-emulsified sauces E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 2 000 (1) (2) only emulsified sauces with a fat content of less than 60 % E 210-213 Benzoic acid  benzoates 1 000 (1) (2) only emulsified sauces with a fat content of less than 60 % E 210-213 Benzoic acid  benzoates 500 (1) (2) only emulsified sauces with a fat content of 60 % or more E 310-320 Gallates, TBHQ and BHA 200 (1) (13) E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 5 000 (1) (4) E 385 Calcium disodium ethylene diamine tetra-acetate (Calcium disodium EDTA) 75 only emulsified sauces E 392 Extracts of rosemary 100 (41) (46) E 427 Cassia gum 2 500 E 405 Propane-1, 2-diol alginate 8 000 E 416 Karaya gum 10 000 only emulsified sauces E 426 Soybean hemicellulose 30 000 only emulsified sauces E 432-436 Polysorbates 5 000 (1) only emulsified sauces E 473-474 Sucrose esters of fatty acids  sucroglycerides 10 000 (1) E 476 Polyglycerol polyricinoleate 4 000 only dressings E 491-495 Sorbitan esters 5 000 (1) only emulsified sauces E 950 Acesulfame K 350 E 951 Aspartame 350 E 954 Saccharin and its Na, K and Ca salts 160 (52) E 955 Sucralose 450 E 959 Neohesperidine DC 50 E 961 Neotame 12 E 961 Neotame 2 only as flavour enhancer E 962 Salt of aspartame-acesulfame 350 (11)b (49) (50) (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (4): The maximum level is expressed as P2O5 (41): Expressed on fat basis (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (52): Maximum usable levels are expressed in free imide (13): Maximum limit expressed on fat (46): As the sum of carnosol and carnosic acid 12.7 Salads and savoury-based sandwich spreads Group I Additives Group II Colours at quantum satis quantum satis E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 1 500 (1) (2) E 950 Acesulfame K 350 only Feinkostsalat E 951 Aspartame 350 only Feinkostsalat E 954 Saccharin and its Na, K and Ca salts 160 (52) only Feinkostsalat E 955 Sucralose 140 only Feinkostsalat E 959 Neohesperidine DC 50 only Feinkostsalat E 961 Neotame 12 only Feinkostsalat E 962 Salt of aspartame-acesulfame 350 (11)b (49) (50) only Feinkostsalat (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (52): Maximum usable levels are expressed in free imide 12.8 Yeast and yeast products Group I Additives E 491-495 Sorbitan esters quantum satis only dry yeast and yeast for baking 12.9 Protein products, excluding products covered in category 1.8 Group I Additives Group II Colours at quantum satis quantum satis Group III Colours with combined maximum limit 100 only meat and fish analogues based on vegetable proteins E 160d Lycopene 30 only meat and fish analogues based on vegetable proteins E 200-203 Sorbic acid  sorbates 2 000 (1) (2) only analogues of meat, fish, crustaceans and cephalopods and cheese based on protein E 220-228 Sulphur dioxide  sulphites 200 (3) only analogues of meat, fish, crustaceans and cephalopods E 220-228 Sulphur dioxide  sulphites 50 (3) only gelatine E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 20 000 (1) (4) only vegetable protein drinks E 959 Neohesperidine DC 5 only vegetable protein products, only as flavour enhancer (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (4): The maximum level is expressed as P2O5 13 Foods intended for particular nutritional uses as defined by Directive 2009/39/EC 13.1 Foods for infants and young children INTRODUCTION PART, APPLIES TO ALL SUBCATEGORIES The maximum levels of use indicated refer to foods ready for consumption prepared following manufacturers instructions E 307, E 325, E 330, E 331, E 332, E 333, E 338, E 340, E 410, E472c and E 1450 shall be used in conformity with the limits set in the Annexes to Directive 2006/141/EC 13.1.1 Infant formulae as defined by Directive 2006/141/EC Note: For the manufacture of acidified milks, non-pathogenic L(+)-lactic acid producing cultures may be used E 270 Lactic acid quantum satis only L(+)-form E 304(i) L-ascorbyl palmitate 10 E 306 Tocopherol-rich extract 10 (16) E 307 Alpha-tocopherol 10 (16) E 308 Gamma-tocopherol 10 (16) E 309 Delta-tocopherol 10 (16) E 322 Lecithins 1 000 (14) E 330 Citric acid quantum satis E 331 Sodium citrates 2 000 (43) E 332 Potassium citrates (43) E 338 Phosphoric acid 1 000 (4) (44) E 339 Sodium phosphates 1 000 (4) (15) E 340 Potassium phosphates (4) (15) E 412 Guar gum 1 000 only where the liquid product contains partially hydrolysed proteins E 471 Mono- and diglycerides of fatty acids 4 000 (14) E 472c Citric acid esters of mono- and diglycerides of fatty acids 7 500 (14) only when sold as powder E 472c Citric acid esters of mono- and diglycerides of fatty acids 9 000 (14) only sold as liquid where the products contain partially hydrolysed proteins, peptides or amino acids E 473 Sucrose esters of fatty acids 120 (14) only products containing hydrolysed proteins, peptides or amino acids (4): The maximum level is expressed as P2O5 (14): If more than one of the substances E 322, E 471, E 472c and E 473 are added to a foodstuff, the maximum level established for that foodstuff for each of those substances is lowered with that relative part as is present of the other substances together in that foodstuff (15): E 339 and E 340 are authorised individually or in combination and in conformity with the limits set in Directives 2006/141/EC, 2006/125/EC, 1999/21/EC (16): E 306, E 307, E 308 and E 309 are authorised individually or in combination (43): E 331 and E 332 are authorised individually or in combination and in conformity with the limits set in Directives 2006/141/EC, 2006/125/EC, 1999/21/EC (44): In conformity with the limits set in Directives 2006/141/EC, 2006/125/EC, 1999/21/EC 13.1.2 Follow-on formulae as defined by Directive 2006/141/EC Note: For the manufacture of acidified milks, non-pathogenic L(+)-lactic acid producing cultures may be used E 270 Lactic acid quantum satis only L(+)-form E 304(i) L-ascorbyl palmitate 10 E 306 Tocopherol-rich extract 10 (16) E 307 Alpha-tocopherol 10 (16) E 308 Gamma-tocopherol 10 (16) E 309 Delta-tocopherol 10 (16) E 322 Lecithins 1 000 (14) E 330 Citric acid quantum satis E 331 Sodium citrates 2 000 (43) E 332 Potassium citrates quantum satis (43) E 338 Phosphoric acid (4) (44) E 339 Sodium phosphates 1 000 (4) (15) E 340 Potassium phosphates (4) (15) E 407 Carrageenan 300 (17) E 410 Locust bean gum 1 000 (17) E 412 Guar gum 1 000 (17) E 440 Pectins 5 000 only acidified follow-on formulae E 471 Mono- and diglycerides of fatty acids 4 000 (14) E 472c Citric acid esters of mono- and diglycerides of fatty acids 7 500 (14) only when sold as powder E 472c Citric acid esters of mono- and diglycerides of fatty acids 9 000 (14) only when sold as liquid where the products contain partially hydrolysed proteins, peptides or amino acids E 473 Sucrose esters of fatty acids 120 (14) only products containing hydrolysed proteins, peptides or amino acids (4): The maximum level is expressed as P2O5 (14): If more than one of the substances E 322, E 471, E 472c and E 473 are added to a foodstuff, the maximum level established for that foodstuff for each of those substances is lowered with that relative part as is present of the other substances together in that foodstuff (15): E 339 and E 340 are authorised individually or in combination and in conformity with the limits set in Directives 2006/141/EC, 2006/125/EC, 1999/21/EC (16): E 306, E 307, E 308 and E 309 are authorised individually or in combination (17): If more than one of the substances E 407, E 410 and E 412 is added to a foodstuff, the maximum level established for that foodstuff for each of those substances is lowered with that relative part as is present of the other substances together in that foodstuff (43): E 331 and E 332 are authorised individually or in combination and in conformity with the limits set in Directives 2006/141/EC, 2006/125/EC, 1999/21/EC (44): In conformity with the limits set in Directives 2006/141/EC, 2006/125/EC, 1999/21/EC 13.1.3 Processed cereal-based foods and baby foods for infants and young children as defined by Directive 2006/125/EC E 170 Calcium carbonate quantum satis only processed cereal-based foods and baby foods, only for pH adjustment E 260 Acetic acid quantum satis only processed cereal-based foods and baby foods, only for pH adjustment E 261 Potassium acetate quantum satis only processed cereal-based foods and baby foods, only for pH adjustment E 262 Sodium acetates quantum satis only processed cereal-based foods and baby foods, only for pH adjustment E 263 Calcium acetate quantum satis only processed cereal-based foods and baby foods, only for pH adjustment E 270 Lactic acid quantum satis only processed cereal-based foods and baby foods, only for pH adjustment, L(+)-form only E 296 Malic acid quantum satis only processed cereal-based foods and baby foods, only for pH adjustment, L(+)-form only E 300 L-ascorbic acid 200 (18) only fat-containing cereal-based foods including biscuits and rusks and baby foods E 301 Sodium L-ascorbate 200 (18) only fat-containing cereal-based foods including biscuits and rusks and baby foods E 302 Calcium L-ascorbate 200 (18) only fat-containing cereal-based foods including biscuits and rusks and baby foods E 304(i) L-ascorbyl palmitate 100 (19) only fat-containing cereal-based foods including biscuits and rusks and baby foods E 306 Tocopherol-rich extract 100 (19) only fat-containing cereal-based foods including biscuits and rusks and baby foods E 307 Alpha-tocopherol 100 (19) only fat-containing cereal-based foods including biscuits and rusks and baby foods E 308 Gamma-tocopherol 100 (19) only fat-containing cereal-based foods including biscuits and rusks and baby foods E 309 Delta-tocopherol 100 (19) only fat-containing cereal-based foods including biscuits and rusks and baby foods E 322 Lecithins 10 000 only biscuits and rusks, cereal-based foods, baby foods E 325 Sodium lactate quantum satis only processed cereal-based foods and baby foods, only for pH adjustment, L(+)-form only E 326 Potassium lactate quantum satis only processed cereal-based foods and baby foods, only for pH adjustment, L(+)-form only E 327 Calcium lactate quantum satis only processed cereal-based foods and baby foods, only for pH adjustment, L(+)-form only E 330 Citric acid quantum satis only processed cereal-based foods and baby foods, only for pH adjustment E 331 Sodium citrates quantum satis only processed cereal-based foods and baby foods, only for pH adjustment E 332 Potassium citrates quantum satis only processed cereal-based foods and baby foods, only for pH adjustment E 333 Calcium citrates quantum satis only processed cereal-based foods and baby foods, only for pH adjustment E 334 Tartaric acid (L(+)-) 5 000 (42) only L(+)-form; only biscuits and rusks and baby foods E 335 Sodium tartrates 5 000 (42) only L(+)-form; only biscuits and rusks and baby foods E 336 Potassium tartrates 5 000 (42) only L(+)-form; only biscuits and rusks and baby foods E 338 Phosphoric acid 1 000 (4) only processed cereal-based foods and baby foods, only for pH adjustment E 339 Sodium phosphates 1 000 (4) (20) only cereals E 340 Potassium phosphates 1 000 (4) (20) only cereals E 341 Calcium phosphates 1 000 (4) (20) only cereals E 341 Calcium phosphates 1 000 (4) only in fruit-based desserts E 354 Calcium tartrate 5 000 (42) only L(+)-form; only biscuits and rusks E 400 Alginic acid 500 (23) only deserts and puddings E 401 Sodium alginate 500 (23) only deserts and puddings E 402 Potassium alginate 500 (23) only deserts and puddings E 404 Calcium alginate 500 (23) only deserts and puddings E 410 Locust bean gum 10 000 (21) only processed cereal-based foods and baby foods E 412 Guar gum 10 000 (21) only processed cereal-based foods and baby foods E 414 Gum arabic (acacia gum) 10 000 (21) only processed cereal-based foods and baby foods E 415 Xanthan gum 10 000 (21) only processed cereal-based foods and baby foods E 440 Pectin 10 000 (21) only processed cereal-based foods and baby foods E 410 Locust bean gum 20 000 (21) only gluten-free cereal-based foods E 412 Guar gum 20 000 (21) only gluten-free cereal-based foods E 414 Gum arabic (acacia gum) 20 000 (21) only gluten-free cereal-based foods E 415 Xanthan gum 20 000 (21) only gluten-free cereal-based foods E 440 Pectin 20 000 (21) only gluten-free cereal-based foods E 450 Diphosphates 5 000 (4) (42) only biscuits and rusks E 471 Mono- and diglycerides of fatty acids 5 000 (22) only biscuits and rusks, cereal-based foods, baby foods E 472a Acetic acid esters of mono- and diglycerides of fatty acids 5 000 (22) only biscuits and rusks, cereal-based foods, baby foods E 472b Lactic acid esters of mono- and diglycerides of fatty acids 5 000 (22) only biscuits and rusks, cereal-based foods, baby foods E 472c Citric acid esters of mono- and diglycerides of fatty acids 5 000 (22) only biscuits and rusks, cereal-based foods, baby foods E 500 Sodium carbonates quantum satis only as rising agent E 501 Potassium carbonates quantum satis only as rising agent E 503 Ammonium carbonates quantum satis only as rising agent E 507 Hydrochloric acid quantum satis only processed cereal-based foods and baby foods, only for pH adjustment E 524 Sodium hydroxide quantum satis only processed cereal-based foods and baby foods, only for pH adjustment E 525 Potassium hydroxide quantum satis only processed cereal-based foods and baby foods, only for pH adjustment E 526 Calcium hydroxide quantum satis only processed cereal-based foods and baby foods, only for pH adjustment E 551 Silicon dioxide 2 000 only Dry cereals E 575 Glucono-delta-lactone 5 000 (42) only biscuits and rusks E 920 L-cysteine 1 000 only biscuits for infants and young children E 1404 Oxidized starch 50 000 only processed cereal-based foods and baby foods E 1410 Monostarch phosphate 50 000 only processed cereal-based foods and baby foods E 1412 Distarch phosphate 50 000 only processed cereal-based foods and baby foods E 1413 Phosphated distarch phosphate 50 000 only processed cereal-based foods and baby foods E 1414 Acetylated distarch phosphate 50 000 only processed cereal-based foods and baby foods E 1420 Acetylated starch 50 000 only processed cereal-based foods and baby foods E 1422 Acetylated distarch adipate 50 000 only processed cereal-based foods and baby foods E 1450 Starch sodium octenyl succinate 50 000 only processed cereal-based foods and baby foods E 1451 Acetylated oxidised starch 50 000 only processed cereal-based foods and baby foods E 300 Ascorbic acid 300 (18) only fruit  and vegetable based drinks, juices and baby foods E 301 Sodium ascorbate 300 (18) only fruit  and vegetable based drinks, juices and baby foods E 302 Calcium ascorbate 300 (18) only fruit  and vegetable based drinks, juices and baby foods E 333 Calcium citrates quantum satis only low sugar fruit-based products (1): The additives may be added individually or in combination (4): The maximum level is expressed as P2O5 (18): E 300, E 301 and E 302 are authorised individually or in combination, levels expressed as ascorbic acid (19): E 304, E 306, E 307, E 308 and E 309 are authorised individually are in combination (20): E 339, E 340 and E 341 are authorised individually or in combination (21): E 410, E 412, E 414, E 415 and E 440 are authorised individually or in combination (22): E 471, E 472a, E 472b and E 472c are authorised individually or in combination (23): E 400, E 401, E 402 and E 404 are authorised individually or in combination (42): As a residue 13.1.4 Other foods for young children Note: For the manufacture of acidified milks, non-pathogenic L(+)-lactic acid producing cultures may be used E 270 Lactic acid quantum satis only L(+)-form E 304(i) L-ascorbyl palmitate 100 (19) E 306 Tocopherol-rich extract 100 (19) E 307 Alpha-tocopherol 100 (19) E 308 Gamma-tocopherol 100 (19) E 309 Delta-tocopherol 100 (19) E 322 Lecithins 10 000 (14) E 330 Citric acid quantum satis E 331 Sodium citrates 2 000 E 332 Potassium citrates E 338 Phosphoric acid (1) (4) E 339 Sodium phosphates 1 000 (1) (4) (15) E 340 Potassium phosphates 1 000 (1) (4) (15) E 407 Carrageenan 300 E 410 Locust bean gum 10 000 (21) E 412 Guar gum 10 000 (21) E 414 Gum arabic (acacia gum) 10 000 (21) E 415 Xanthan gum 10 000 (21) E 440 Pectins 5 000 (21) E 471 Mono- and diglycerides of fatty acids 4 000 (14) E 472c Citric acid esters of mono- and diglycerides of fatty acids 7 500 (14) only when sold as powder E 472c Citric acid esters of mono- and diglycerides of fatty acids 9 000 (14) only when sold as liquid where the products contain partially hydrolysed proteins, peptides or amino acids E 473 Sucrose esters of fatty acids 120 (14) only in products containing hydrolysed proteins, peptides or amino acids E 500 Sodium carbonates quantum satis E 501 Potassium carbonates quantum satis E 503 Ammonium carbonates quantum satis E 507 Hydrochloric acid quantum satis only for pH adjustment E 524 Sodium hydroxide quantum satis only for pH adjustment E 525 Potassium hydroxide quantum satis only for pH adjustment E 1404 Oxidized starch 50 000 E 1410 Monostarch phosphate 50 000 E 1412 Distarch phosphate 50 000 E 1413 Phosphated distarch phosphate 50 000 E 1414 Acetylated distarch phosphate 50 000 E 1420 Acetylated starch 50 000 E 1422 Acetylated distarch adipate 50 000 E 1450 Starch sodium octenyl succinate 50 000 (1): The additives may be added individually or in combination (4): The maximum level is expressed as P2O5 (14): If more than one of the substances E 322, E 471, E 472c and E 473 are added to a foodstuff, the maximum level established for that foodstuff for each of those substances is lowered with that relative part as is present of the other substances together in that foodstuff (15): E 339 and E 340 are authorised individually or in combination and in conformity with the limits set in Directives 2006/141/EC, 2006/125/EC, 1999/21/EC (16): E 304, E 306, E 307, E 308 and E 309 are authorised individually are in combination (21): E 410, E 412, E 414, E 415 and E 440 are authorised individually or in combination 13.1.5 Dietary foods for infants and young children for special medical purposes as defined by Directive 1999/21/EC and special formulae for infants 13.1.5.1 Dietary foods for infants for special medical purposes and special formulae for infants The additives of categories 13.1.1 and 13.1.2 are applicable E 170 Calcium carbonate quantum satis E 304(i) L-ascorbyl palmitate 100 E 331 Sodium citrates quantum satis E 332 Potassium citrates quantum satis E 333 Calcium citrates quantum satis E 338 Phosphoric acid 1 000 (1) (4) only for pH adjustment E 339 Sodium phosphates 1 000 (1) (4) (20) E 340 Potassium phosphates 1 000 (1) (4) (20) E 341 Calcium phosphates 1 000 (1) (4) (20) E 401 Sodium alginate 1 000 From four months onwards in special food products with adapted composition, required for metabolic disorders and for general tube-feeding E 405 Propane-1, 2-diol alginate 200 From 12 months onwards in specialised diets intended for young children who have cows milk intolerance or inborn errors of metabolism E 410 Locust bean gum 10 000 From birth onwards in products for reduction of gastro-oesophageal reflux E 412 Guar gum 10 000 From birth onwards in products in liquid formulae containing hydrolysed proteins, peptides or amino acids E 415 Xanthan gum 1 200 From birth onwards for use in products based on amino acids or peptides for use with patients who have problems with impairment of the gastrointestinal tract, protein mal-absorption or inborn errors of metabolism E 440 Pectins 10 000 From birth onwards in products used in case of gastro-intestinal disorders E 466 Carboxy methyl cellulose 10 000 From birth onwards in products for the dietary management of metabolic disorders E 471 Mono- and diglycerides of fatty acids 5 000 From birth onwards in specialised diets, particularly those devoid of proteins E 472c Citric acid esters of mono- and diglycerides of fatty acids 7 500 only when sold as powder; From birth onwards E 472c Citric acid esters of mono- and diglycerides of fatty acids 9 000 only when sold as liquid; From birth onwards E 473 Sucrose esters of fatty acids 120 only products containing hydrolysed proteins, peptides and amino acids E 500 Sodium carbonates quantum satis only as rising agent E 501 Potassium carbonates quantum satis only as rising agent E 507 Hydrochloric acid quantum satis only as rising agent E 524 Sodium hydroxide quantum satis only for pH adjustment E 525 Potassium hydroxide quantum satis only for pH adjustment E 526 Calcium hydroxide quantum satis only for pH adjustment E 1450 Starch sodium octenyl succinate 20 000 only in infant formulae and follow-on formulae (1): The additives may be added individually or in combination (4): The maximum level is expressed as P2O5 (20): E 339, E 340 and E 341 are authorised individually or in combination 13.1.5.2 Dietary foods for babies and young children for special medical purposes as defined in Directive 1999/21/EC The additives of category 13.1.3 are applicable, except for E 270, E 333, E 341 E 401 Sodium alginate 1 000 From four months onwards in special food products with adapted composition, required for metabolic disorders and for general tube-feeding E 405 Propane-1, 2-diol alginate 200 From 12 months onwards in specialised diets intended for young children who have cows milk intolerance or inborn errors of metabolism E 410 Locust bean gum 10 000 From birth onwards in products for reduction of gastro-oesophageal reflux E 412 Guar gum 10 000 From birth onwards in products in liquid formulae containing hydrolysed proteins, peptides or amino acids E 415 Xanthan gum 1 200 From birth onwards for use in products based on amino acids or peptides for use with patients who have problems with impairment of the gastrointestinal tract, protein mal-absorption or inborn errors of metabolism E 440 Pectins 10 000 From birth onwards in products used in case of gastro-intestinal disorders E 466 Carboxy methyl cellulose 10 000 From birth onwards in products for the dietary management of metabolic disorders E 471 Mono- and diglycerides of fatty acids 5 000 From birth onwards in specialised diets, particularly those devoid of proteins E 472c Citric acid esters of mono- and diglycerides of fatty acids 7 500 only when sold as powder; From birth onwards E 472c Citric acid esters of mono- and diglycerides of fatty acids 9 000 only when sold as liquid; From birth onwards E 473 Sucrose esters of fatty acids 120 only products containing hydrolysed proteins, peptides and amino acids E 1450 Starch sodium octenyl succinate 20 000 13.2 Dietary foods for special medical purposes defined in Directive 1999/21/EC (excluding products from food category 13.1.5) Products in this category can also contain additives that are allowed in the corresponding food categories Group I Additives Group II Colours at quantum satis quantum satis Group III Colours with combined maximum limit 50 Group IV Polyols quantum satis E 160d Lycopene 30 E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 1 500 (1) (2) E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 5 000 (1) (4) E 405 Propane-1, 2-diol alginate 1 200 E 406 Agar quantum satis only foods in tablet and coated tablet form E 432-436 Polysorbates 1 000 (1) E 473-474 Sucrose esters of fatty acids  sucroglycerides 5 000 (1) E 475 Polyglycerol esters of fatty acids 5 000 E 477 Propane-1,2-diol esters of fatty acids 1 000 E 481-482 Stearoyl-2-lactylates 2 000 (1) E 491-495 Sorbitan esters 5 000 (1) E 950 Acesulfame K 450 E 951 Aspartame 1 000 E 952 Cyclamic acid and its Na and Ca salts 400 (51) E 954 Saccharin and its Na, K and Ca salts 200 (52) E 955 Sucralose 400 E 959 Neohesperidine DC 100 E 961 Neotame 32 E 962 Salt of aspartame-acesulfame 450 (11)a (49) (50) (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (4): The maximum level is expressed as P2O5 (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (51): Maximum usable levels are expressed in free acid (52): Maximum usable levels are expressed in free imide 13.3 Dietary foods for weight control diets intended to replace total daily food intake or an individual meal (the whole or part of the total daily diet) Group I Additives Group II Colours at quantum satis quantum satis Group III Colours with combined maximum limit 50 Group IV Polyols quantum satis E 160d Lycopene 30 E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 1 500 (1) (2) E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 5 000 (1) (4) E 405 Propane-1, 2-diol alginate 1 200 E 432-436 Polysorbates 1 000 (1) E 473-474 Sucrose esters of fatty acids  sucroglycerides 5 000 (1) E 475 Polyglycerol esters of fatty acids 5 000 E 477 Propane-1,2-diol esters of fatty acids 1 000 E 481-482 Stearoyl-2-lactylates 2 000 (1) E 491-495 Sorbitan esters 5 000 (1) E 950 Acesulfame K 450 E 951 Aspartame 800 E 952 Cyclamic acid and its Na and Ca salts 400 (51) E 954 Saccharin and its Na, K and Ca salts 240 (52) E 955 Sucralose 320 E 959 Neohesperidine DC 100 E 961 Neotame 26 E 962 Salt of aspartame-acesulfame 450 (11)a (49) (50) (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (4): The maximum level is expressed as P2O5 (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (51): Maximum usable levels are expressed in free acid (52): Maximum usable levels are expressed in free imide 13.4 Foods suitable for people intolerant to gluten as defined by Regulation (EC) No 41/2009 Products in this category can also use additives that are allowed in the corresponding food counterparts categories Group I Additives including dry pasta Group II Colours at quantum satis quantum satis Group IV Polyols quantum satis E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 5 000 (1) (4) In addition, all additives in the gluten containing counterparts are authorised (1): The additives may be added individually or in combination (4): The maximum level is expressed as P2O5 14 Beverages 14.1 Non-alcoholic beverages 14.1.1 Water, including natural mineral water as defined in Directive 2009/54/EC and spring water and all other bottled or packed waters E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 500 (1) (4) only prepared table waters (1): The additives may be added individually or in combination (4): The maximum level is expressed as P2O5 (48): Mineral salts added to prepared table waters for standardisation are not classified as additives 14.1.2 Fruit juices as defined by Directive 2001/112/EC and vegetable juices Group I Additives only vegetable juices E 170 Calcium carbonate quantum satis only grape juice E 200-203 Sorbic acid  sorbates 500 (1) (2) only SÃ ¸d ¦ saft and sÃ ¸det ¦ saft E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 2 000 (1) (2) only grape juice, unfermented, for sacramental use E 210-213 Benzoic acid  benzoates 200 (1) (2) only SÃ ¸d ¦ saft and sÃ ¸det ¦ saft E 220-228 Sulphur dioxide  sulphites 2 000 (3) only concentrated grape juice for home wine-making E 220-228 Sulphur dioxide  sulphites 50 (3) only orange, grapefruit, apple and pineapple juice for bulk dispensing in catering establishments E 220-228 Sulphur dioxide  sulphites 350 (3) only lime and lemon juice E 220-228 Sulphur dioxide  sulphites 70 (3) only grape juice, unfermented, for sacramental use E 296 Malic acid 3 000 only pineapple juice E 300 Ascorbic acid quantum satis E 330 Citric acid 3 000 E 336 Potassium tartrates quantum satis only grape juice E 440 Pectins 3 000 only pineapple and passion fruit juice E 900 Dimethyl polysiloxane 10 only pineapple juice and SÃ ¸d ¦ saft and sÃ ¸det ¦ saft (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present 14.1.3 Fruit nectars as defined by Directive 2001/112/EC and vegetable nectars and similar products Group I Additives only vegetable nectars, E 420, E421, E 953, E965, E 966, E 967 and E 968 may not be used E 200-203 Sorbic acid  sorbates 300 (1) (2) only traditional Swedish and Finnish fruit syrups E 200-203 Sorbic acid  sorbates 250 (1) (2) only traditional Swedish fruit syrups, maximum applies if E 210-213, benzoic acid  benzoates, have also been used is E 210-213 Benzoic acid  benzoates 150 (1) (2) only traditional Swedish and Finnish fruit syrups E 270 Lactic acid 5 000 E 296 Malic acid quantum satis only traditional Swedish and Finnish fruit syrups E 300 Ascorbic acid quantum satis E 330 Citric acid 5 000 E 440 Pectins 3 000 only pineapple and passion fruit E 466 Carboxy methyl cellulose quantum satis only traditional Swedish and Finnish fruit syrups from citrus E 950 Acesulfame K 350 only energy-reduced or with no added sugar E 951 Aspartame 600 only energy-reduced or with no added sugar E 952 Cyclamic acid and its Na and Ca salts 250 (51) only energy-reduced or with no added sugar E 954 Saccharin and its Na, K and Ca salts 80 (52) only energy-reduced or with no added sugar E 955 Sucralose 300 only energy-reduced or with no added sugar E 959 Neohesperidine DC 30 only energy-reduced or with no added sugar E 961 Neotame 20 only energy-reduced or with no added sugar E 962 Salt of aspartame-acesulfame 350 (11)a (49) (50) only energy-reduced or with no added sugar (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (51): Maximum usable levels are expressed in free acid (52): Maximum usable levels are expressed in free imide 14.1.4 Flavoured drinks Group I Additives E 420, E421, E 953, E965, E 966, E 967 and E 968 may not be used Group II Colours at quantum satis quantum satis excluding chocolate milk and malt products Group III Colours with combined maximum limit 100 (25) excluding chocolate milk and malt products E 160d Lycopene 12 excluding dilutable drinks E 200-203 Sorbic acid  sorbates 300 (1) (2) excluding dairy-based drinks E 200-203 Sorbic acid  sorbates 250 (1) (2) maximum applies if E 210-213, benzoic acid  benzoates, have also been used is E 210-213 Benzoic acid  benzoates 150 (1) (2) excluding dairy-based drinks E 220-228 Sulphur dioxide  sulphites 20 (3) only carry over from concentrates in non-alcoholic flavoured drinks containing fruit juice E 220-228 Sulphur dioxide  sulphites 50 (3) only non-alcoholic flavoured drinks containing at least 235 g/l glucose syrup E 220-228 Sulphur dioxide  sulphites 350 (3) only concentrates based on fruit juice and containing not less than 2,5 % barley (barley water) E 220-228 Sulphur dioxide  sulphites 250 (3) only other concentrates based on fruit juice or comminuted fruit; capilÃ ©, groselha E 242 Dimethyl dicarbonate 250 (24) E 297 Fumaric acid 1 000 only instant powders for fruit-based drinks E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 700 (1) (4) E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 500 (1) (4) only sport drinks E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 4 000 (1) (4) only whey protein containing sport drinks E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 20 000 (1) (4) only vegetable protein drinks E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 2 000 (1) (4) only chocolate and malt dairy-based drinks E 355-357 Adipic acid  adipates 10 000 (1) only powders for home preparation of drinks E 363 Succinic acid 3 000 only powders for home preparation of drinks E 405 Propane-1, 2-diol alginate 300 E 426 Soybean hemicellulose 5 000 only dairy-based drinks intended for retail sale E 444 Sucrose acetate isobutyrate 300 only cloudy drinks E 445 Glycerol esters of wood rosins 100 only cloudy drinks E 459 Beta-cyclodextrin 500 only flavoured powdered instant drinks E 473-474 Sucrose esters of fatty acids  sucroglycerides 5 000 (1) only aniseed-based, dairy-based, coconut and almond drinks E 473-474 Sucrose esters of fatty acids  sucroglycerides 10 000 (1) only powders for the preparation of hot beverages E 481-482 Sodium and Calcium stearoyl-2-lactylates 2 000 (1) only powders for the preparation of hot beverages E 900 Dimethyl polysiloxane 10 E 950 Acesulfame K 350 only energy-reduced or with no added sugar E 951 Aspartame 600 only energy-reduced or with no added sugar E 952 Cyclamic acid and its Na and Ca salts 250 (51) only energy-reduced or with no added sugar E 954 Saccharin and its Na, K and Ca salts 80 (52) only energy-reduced or with no added sugar E 954 Saccharin and its Na, K and Ca salts 100 (52) only gaseosa  energy-reduced or with no added sugar E 955 Sucralose 300 only energy-reduced or with no added sugar E 959 Neohesperidine DC 30 only energy-reduced or with no added sugar, except milk and milk derivative based flavoured drinks E 959 Neohesperidine DC 50 only milk and milk derivative based flavoured drinks, energy-reduced or with no added sugar E 957 Thaumatin 0,5 only water based flavoured non-alcoholic drinks, as flavour enhancer only E 961 Neotame 20 only energy-reduced or with no added sugar E 961 Neotame 2 only energy-reduced or with no added sugar, as flavour enhancer E 962 Salt of aspartame-acesulfame 350 (11)a (49) (50) only energy-reduced or with no added sugar E 999 Quillaia extract 200 (45) (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (4): The maximum level is expressed as P2O5 (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (51): Maximum usable levels are expressed in free acid (52): Maximum usable levels are expressed in free imide (24): Ingoing amount, residues not detectable (25): The quantities of each of the colours E 110, E 122, E 124 and E 155 may not exceed 50 mg/kg or mg/l (45): Calculated as anhydrous extract 14.1.5 Coffee, tea, herbal and fruit infusions, chicory; tea, herbal and fruit infusions and chicory extracts; tea, plant, fruit and cereal preparations for infusions, as well as mixes and instant mixes of these products 14.1.5.1 Coffee, coffee extracts E 901 Beeswax, white and yellow quantum satis only coffee beans, as glazing agent E 902 Candelilla wax quantum satis only coffee beans, as glazing agent E 903 Carnauba wax 200 only coffee beans, as glazing agent E 904 Shellac quantum satis only coffee beans, as glazing agent 14.1.5.2 Other Group I Additives excluding unflavoured leaf tea; including flavoured instant coffee; E 420, E421, E 953, E965, E 966, E 967 and E 968 may not be used in drinks E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 600 (1) (2) only liquid tea concentrates and liquid fruit and herbal infusion concentrates E 242 Dimethyl dicarbonate 250 (24) only liquid tea concentrate E 297 Fumaric acid 1 000 only instant products for preparation of flavoured tea and herbal infusions E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 2 000 (1) (4) only coffee-based drinks for vending machines; Instant tea and instant herbal infusions E 355-357 Adipic acid  adipates 10 000 (1) only powders for home preparation of drinks E 363 Succinic acid 3 000 only powders for home preparation of drinks E 473-474 Sucrose esters of fatty acids  sucroglycerides 1 000 (1) only canned liquid coffee E 473-474 Sucrose esters of fatty acids  sucroglycerides 10 000 (1) only powders for the preparation of hot beverages E 481-482 Sodium and calcium Stearoyl-2-lactylate 2 000 (1) only powders for the preparation of hot beverages E 491-495 Sorbitan esters 500 (1) only liquid tea concentrates and liquid fruit and herbal infusion concentrates (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (4): The maximum level is expressed as P2O5 (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (24): Ingoing amount, residues not detectable 14.2 Alcoholic beverages, including alcohol-free and low-alcohol counterparts 14.2.1 Beer and malt beverages E 150a-d Caramels quantum satis only beer E 210-213 Benzoic acid  benzoates 200 (1) (2) only alcohol-free beer; beer in kegs containing more than 0,5 % added fermentable sugar and/or fruit juices or concentrates E 200-203 Sorbic acid  sorbates 200 (1) (2) only beer in kegs containing more than 0,5 % added fermentable sugar and/or fruit juices or concentrates E 220-228 Sulphur dioxide  sulphites 20 (3) E 220-228 Sulphur dioxide  sulphites 50 only beer with a second fermentation in the cask E 270 Lactic acid quantum satis E 300 Ascorbic acid quantum satis E 301 Sodium ascorbate quantum satis E 330 Citric acid quantum satis E 405 Propane-1, 2-diol alginate 100 E 414 Gum arabic (acacia gum) quantum satis E 950 Acesulfame K 350 only alcohol-free beer or with an alcohol content not exceeding 1,2 % vol; BiÃ ¨re de table/Tafelbier/Table beer  (original wort content less than 6 %) except for ObergÃ ¤riges Einfachbier ; Beers with a minimum acidity of 30 milli-equivalents expressed as NaOH; Brown beers of the oud bruin  type E 951 Aspartame 600 only alcohol-free beer or with an alcohol content not exceeding 1,2 % vol; BiÃ ¨re de table/Tafelbier/Table beer  (original wort content less than 6 %) except for ObergÃ ¤riges Einfachbier ; Beers with a minimum acidity of 30 milli-equivalents expressed as NaOH; Brown beers of the oud bruin  type E 954 Saccharin and its Na, K and Ca salts 80 (52) only alcohol-free beer or with an alcohol content not exceeding 1,2 % vol; BiÃ ¨re de table/Tafelbier/Table beer  (original wort content less than 6 %) except for ObergÃ ¤riges Einfachbier ; Beers with a minimum acidity of 30 milli-equivalents expressed as NaOH; Brown beers of the oud bruin  type E 955 Sucralose 250 only alcohol-free beer or with an alcohol content not exceeding 1,2 % vol; BiÃ ¨re de table/Tafelbier/Table beer  (original wort content less than 6 %) except for ObergÃ ¤riges Einfachbier ; Beers with a minimum acidity of 30 milli-equivalents expressed as NaOH; Brown beers of the oud bruin  type E 959 Neohesperidine DC 10 only alcohol-free beer or with an alcohol content not exceeding 1,2 % vol; BiÃ ¨re de table/Tafelbier/Table beer  (original wort content less than 6 %) except for ObergÃ ¤riges Einfachbier ; Beers with a minimum acidity of 30 milli-equivalents expressed as NaOH; Brown beers of the oud bruin  type E 961 Neotame 20 only alcohol-free beer or with an alcohol content not exceeding 1,2 % vol; BiÃ ¨re de table/Tafelbier/Table beer  (original wort content less than 6 %) except for ObergÃ ¤riges Einfachbier ; Beers with a minimum acidity of 30 milli-equivalents expressed as NaOH; Brown beers of the oud bruin  type E 962 Salt of aspartame-acesulfame 350 (11)a (49) (50) only alcohol-free beer or with an alcohol content not exceeding 1,2 % vol; BiÃ ¨re de table/Tafelbier/Table beer  (original wort content less than 6 %) except for ObergÃ ¤riges Einfachbier ; Beers with a minimum acidity of 30 milli-equivalents expressed as NaOH; Brown beers of the oud bruin  type E 950 Acesulfame K 25 (52) only energy-reduced beer E 951 Aspartame 25 only energy-reduced beer E 955 Sucralose 10 only energy-reduced beer E 959 Neohesperidine DC 10 only energy-reduced beer E 961 Neotame 1 only energy-reduced beer E 962 Salt of aspartame-acesulfame 25 (11)b (49) (50) only energy-reduced beer (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (52): Maximum usable levels are expressed in free imide 14.2.2 Wine and other products defined by Regulation (EC) No 1234/2007, and alcohol-free counterparts The use of additives is authorised in accordance with Council Regulation (EC) No 1234/2007, Council Decision 2006/232/EC and Commission Regulation (EC) No 606/2009 and their implementing measures E 200-203 Sorbic acid  sorbates 200 (1) (2) only alcohol-free E 220-228 Sulphur dioxide  sulphites 200 (3) only alcohol-free E 242 Dimethyl dicarbonate 250 (24) only alcohol-free (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (3): Maximum levels are expressed as SO2relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (24): Ingoing amount, residues not detectable 14.2.3 Cider and perry Group I Additives E 420, E421, E 953, E965, E 966, E 967 and E 968 may not be used Group II Colours at quantum satis quantum satis excluding cidre bouchÃ © Group III Colours with combined maximum limit 200 excluding cidre bouchÃ © E 150a-d Caramels quantum satis only cidre bouchÃ © E 200-203 Sorbic acid  sorbates 200 (1) (2) E 220-228 Sulphur dioxide  sulphites 200 (3) E 242 Dimethyl dicarbonate 250 (24) E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 1 000 (1) (4) E 405 Propane-1, 2-diol alginate 100 excluding cidre bouchÃ © E 473-474 Sucrose esters of fatty acids  sucroglycerides 5 000 (1) E 900 Dimethyl polysiloxane 10 excluding cidre bouchÃ © E 950 Acesulfame K 350 E 951 Aspartame 600 E 954 Saccharin and its Na, K and Ca salts 80 (52) E 955 Sucralose 50 E 959 Neohesperidine DC 20 E 961 Neotame 20 E 962 Salt of aspartame-acesulfame 350 (11)a (49) (50) E 999 Quillaia extract 200 (45) excluding cidre bouchÃ © (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (4): The maximum level is expressed as P2O5 (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (52): Maximum usable levels are expressed in free imide (24): Ingoing amount, residues not detectable (45): Calculated as anhydrous extract 14.2.4 Fruit wine and made wine Group I Additives E 420, E421, E 953, E965, E 966, E 967 and E 968 may not be used Group II Colours at quantum satis quantum satis Group III Colours with combined maximum limit 200 E 160d Lycopene 10 E 200-203 Sorbic acid  sorbates 200 (1) (2) E 220-228 Sulphur dioxide  sulphites 200 (3) E 220-228 Sulphur dioxide  sulphites 260 (3) only made wine E 242 Dimethyl dicarbonate 250 (24) only fruit wines and alcohol-reduced wine E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 1 000 (1) (4) E 353 Metatartaric acid 100 only made wine E 473-474 Sucrose esters of fatty acids  sucroglycerides 5 000 (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (4): The maximum level is expressed as P2O5 (24): Ingoing amount, residues not detectable 14.2.5 Mead Group I Additives E 420, E421, E 953, E965, E 966, E 967 and E 968 may not be used Group II Colours at quantum satis quantum satis E 200-203 Sorbic acid  sorbates 200 (1) (2) E 220-228 Sulphur dioxide  sulphites 200 (3) E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 1 000 (1) (4) E 473-474 Sucrose esters of fatty acids  sucroglycerides 5 000 (24) (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (4): The maximum level is expressed as P2O5 (24): Ingoing amount, residues not detectable 14.2.6 Spirit drinks as defined in Regulation (EC) No 110/2008 Group I Additives except whisky or whiskey; E 420, E421, E 953, E965, E 966, E 967 and E 968 may not be used except in liqueurs Group II Colours at quantum satis quantum satis except: spirit drinks as defined in article 5(1) and sales denominations listed in Annex II, paragraphs 1-14 of Regulation (EC) No 110/2008 and spirits (preceded by the name of the fruit) obtained by maceration and distillation, London Gin, Sambuca, Maraschino, Marrasquino or Maraskino and MistrÃ Group III Colours with combined maximum limit 200 except: spirit drinks as defined in article 5(1) and sales denominations listed in Annex II, paragraphs 1-14 of Regulation (EC) No 110/2008 and spirits (preceded by the name of the fruit) obtained by maceration and distillation, London Gin, Sambuca, Maraschino, Marrasquino or Maraskino and MistrÃ E 123 amaranth 30 except: spirit drinks as defined in article 5(1) and sales denominations listed in Annex II, paragraphs 1-14 of Regulation (EC) No 110/2008 and spirits (preceded by the name of the fruit) obtained by maceration and distillation, London Gin, Sambuca, Maraschino, Marrasquino or Maraskino and MistrÃ E 150a-d Caramels quantum satis except: fruit spirits, spirits (preceded by the name of the fruit) obtained by maceration and distillation, London Gin, Sambuca, Maraschino, Marrasquino or Maraskino and MistrÃ . Whisky, whiskey can only contain E 150a E 160b Annatto, Bixin, Norbixin 10 only liqueurs E 174 Silver quantum satis only liqueurs E 175 Gold quantum satis only liqueurs E 220-228 Sulphur dioxide  sulphites 50 (3) only distilled alcoholic beverages containing whole pears E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 1 000 (1) (4) except: whisky, whiskey E 405 Propane-1, 2-diol alginate 10 000 only emulsified liqueurs E 416 Karaya gum 10 000 only egg-based liqueurs E 445 Glycerol esters of wood rosins 100 only cloudy spirit drinks E 473-474 Sucrose esters of fatty acids  sucroglycerides 5 000 (1) except: whisky, whiskey E 475 Polyglycerol esters of fatty acids 5 000 only emulsified liqueurs E 481-482 Stearoyl-2-lactylates 8 000 (1) only emulsified liqueurs (1): The additives may be added individually or in combination (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (4): The maximum level is expressed as P2O5 14.2.7 Aromatised wine-based products as defined by Regulation (EEC) No 1601/91 14.2.7.1 Aromatised wines Group I Additives E 420, E421, E 953, E965, E 966, E 967 and E 968 may not be used Group II Colours at quantum satis Except americano, bitter vino Group III Colours with combined maximum limit 200 Except americano, bitter vino E 150a-d Caramels quantum satis E 100 Curcumin 100 (26) (27) only americano, bitter vino E 101 Riboflavins 100 (26) (27) only americano, bitter vino E 102 Tartrazine 100 (26) (27) only americano, bitter vino E 104 Quinoline Yellow 100 (26) (27) only americano, bitter vino E 110 Sunset Yellow FCF/Orange Yellow S 100 (27) only bitter vino E 120 Cochineal, Carminic acid, Carmines 100 (26) (27) only americano, bitter vino E 122 Azorubine, Carmoisine 100 (26) (27) only americano, bitter vino E 123 Amaranth 100 (26) (27) only americano, bitter vino E 124 Ponceau 4R, Cochineal Red A 100 (26) (27) only americano, bitter vino E 129 Allura Red AG 100 (27) only bitter vino E 123 Amaranth 30 only aperitif wines E 150a-d Caramels quantum satis only americano, bitter vino E 160d Lycopene 10 E 200-203 Sorbic acid  sorbates 200 (1) (2) E 242 Dimethyl dicarbonate 250 (24) E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 1 000 (1) (4) E 473-474 Sucrose esters of fatty acids  sucroglycerides 5 000 (1) (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (4): The maximum level is expressed as P2O5 (24): Ingoing amount, residues not detectable (26): In americano E 100, E 101, E 102, E 104, E 120, E 122, E 123, E 124 are authorised individually or in combination (27): In bitter vino E 100, E 101, E 102, E 104, E 110, E 120, E 122, E 123, E 124, E 129 are authorised individually or in combination 14.2.7.2 Aromatised wine-based drinks Group I Additives E 420, E421, E 953, E965, E 966, E 967 and E 968 may not be used Group II Colours at quantum satis quantum satis except bitter soda, sangria, claria, zurra Group III Colours with combined maximum limit 200 except bitter soda, sangria, claria, zurra E 100 Curcumin 100 (28) only bitter soda E 101 Riboflavins 100 (28) only bitter soda E 102 Tartrazine 100 (28) only bitter soda E 104 Quinoline Yellow 100 (28) only bitter soda E 110 Sunset Yellow FCF/Orange Yellow S 100 (28) only bitter soda E 120 Cochineal, Carminic acid, Carmines 100 (28) only bitter soda E 122 Azorubine, Carmoisine 100 (28) only bitter soda E 123 Amaranth 100 (28) only bitter soda E 124 Ponceau 4R, Cochineal Red A 100 (28) only bitter soda E 129 Allura Red AG 100 (28) only bitter soda E 150a-d Caramels quantum satis only bitter soda E 160d Lycopene 10 E 200-203 Sorbic acid  sorbates 200 (1) (2) E 242 Dimethyl dicarbonate 250 (24) E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 1 000 (1) (4) E 473-474 Sucrose esters of fatty acids  sucroglycerides 5 000 (1) (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (4): The maximum level is expressed as P2O5 (24): Ingoing amount, residues not detectable (28): In bitter soda E 100, E 101, E 102, E 104, E 110, E 120, E 122, E 123, E 124, E 129 are authorised individually or in combination 14.2.7.3 Aromatised wine-product cocktails Group I Additives E 420, E421, E 953, E965, E 966, E 967 and E 968 may not be used Group II Colours at quantum satis quantum satis Group III Colours with combined maximum limit 200 E 160d Lycopene 10 E 200-203 Sorbic acid  sorbates 200 (1) (2) E 242 Dimethyl dicarbonate 250 (24) E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 1 000 (1) (4) E 473-474 Sucrose esters of fatty acids  sucroglycerides 5 000 (1) (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (4): The maximum level is expressed as P2O5 (24): Ingoing amount, residues not detectable 14.2.8 Other alcoholic drinks including mixtures of alcoholic drinks with non-alcoholic drinks and spirits with less than 15 % of alcohol Group I Additives E 420, E421, E 953, E965, E 966, E 967 and E 968 may not be used Group II Colours at quantum satis quantum satis Group III Colours with combined maximum limit 200 only alcoholic drinks with less than 15 % of alcohol E 123 Amaranth 30 only alcoholic drinks with less than 15 % of alcohol E 160b Annatto, Bixin, Norbixin 10 only alcoholic drinks with less than 15 % of alcohol E 160d Lycopene 30 E 200-203 Sorbic acid  sorbates 200 (1) (2) only alcoholic drinks with less than 15 % of alcohol E 210-213 Benzoic acid  benzoates 200 (1) (2) only alcoholic drinks with less than 15 % of alcohol E 242 Dimethyl dicarbonate 250 (24) only wine-based drinks E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 1 000 (1) (4) E 444 Sucrose acetate isobutyrate 300 only flavoured cloudy alcoholic drinks containing less than 15 % of alcohol E 445 Glycerol esters of wood rosins 100 only flavoured cloudy alcoholic drinks containing less than 15 % of alcohol E 473-474 Sucrose esters of fatty acids  sucroglycerides 5 000 (1) E 481-482 Stearoyl-2-lactylates 8 000 (1) only flavoured drinks containing less than 15 % of alcohol E 950 Acesulfame K 350 E 951 Aspartame 600 E 952 Cyclamic acid and its Na and Ca salts 250 (51) only mixtures of alcoholic drinks with non-alcoholic drinks E 954 Saccharin and its Na, K and Ca salts 80 (52) E 955 Sucralose 250 E 959 Neohesperidine DC 30 E 961 Neotame 20 E 962 Salt of aspartame-acesulfame 350 (11)a (49) (50) (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (4): The maximum level is expressed as P2O5 (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (51): Maximum usable levels are expressed in free acid (52): Maximum usable levels are expressed in free imide (24): Ingoing amount, residues not detectable 15 Ready-to-eat savouries and snacks 15.1 Potato-, cereal-, flour- or starch-based snacks Group I Additives Group II Colours at quantum satis quantum satis Group III Colours with combined maximum limit 100 excluding extruded or expanded savoury snack products Group III Colours with combined maximum limit 200 only extruded or expanded savoury snack products E 160b Annatto, Bixin, Norbixin 10 excluding extruded or expanded savoury snack products E 160b Annatto, Bixin, Norbixin 20 only extruded or expanded savoury snack products E 160d Lycopene 30 E 200-203; 214-219 Sorbic acid  sorbates; p-hydroxybenzoates 1 000 (1) (2) (5) E 220-228 Sulphur dioxide  sulphites 50 (3) only cereal- and potato-based snacks E 310-320 Gallates, TBHQ and BHA 200 (1) only cereal-based snack foods E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 5 000 (1) (4) E 392 Extracts of rosemary 50 (41) (46) E 405 Propane-1, 2-diol alginate 3 000 only cereal- and potato-based snacks E 416 Karaya gum 5 000 only cereal- and potato-based snacks E 481-482 Stearoyl-2-lactylates 2 000 (1) only cereal-based snacks E 481-482 Stearoyl-2-lactylates 5 000 (1) only cereal- and potato-based snacks E 901 Beeswax, white and yellow quantum satis as glazing agents only E 902 Candelilla wax quantum satis as glazing agents only E 903 Carnauba wax 200 as glazing agents only E 904 Shellac quantum satis as glazing agents only E 950 Acesulfame K 350 E 951 Aspartame 500 E 954 Saccharin and its Na, K and Ca salts 100 (52) E 955 Sucralose 200 E 959 Neohesperidine DC 50 E 961 Neotame 18 E 961 Neotame 2 as flavour enhancer only E 962 Salt of aspartame-acesulfame 500 (11)b (49) (50) (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (4): The maximum level is expressed as P2O5 (5): E 214-219: p-hydroxybenzoates (PHB), maximum 300 mg/kg (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (41): Expressed on fat basis (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (52): Maximum usable levels are expressed in free imide (46): As the sum of carnosol and carnosic acid 15.2 Processed nuts Group I Additives Group II Colours at quantum satis quantum satis Group III Colours with combined maximum limit 100 only savoury-coated nuts E 160b Annatto, Bixin, Norbixin 10 only savoury-coated nuts E 160d Lycopene 30 E 200-203; 214-219 Sorbic acid  sorbates; p-hydroxybenzoates 1 000 (1) (2) (5) only coated nuts E 220-228 Sulphur dioxide  sulphites 50 (3) only marinated nuts E 310-320 Gallates, TBHQ and BHA 200 (1) (13) E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 5 000 (1) (4) E 392 Extracts of rosemary 200 (41) (46) E 416 Karaya gum 10 000 only coating for nuts E 901 Beeswax, white and yellow quantum satis as glazing agents only E 902 Candelilla wax quantum satis as glazing agents only E 903 Carnauba wax 200 as glazing agents only E 904 Shellac quantum satis as glazing agents only E 950 Acesulfame K 350 E 951 Aspartame 500 E 954 Saccharin and its Na, K and Ca salts 100 (52) E 955 Sucralose 200 E 959 Neohesperidine DC 50 E 961 Neotame 18 E 961 Neotame 2 as flavour enhancer only E 962 Salt of aspartame-acesulfame 500 (11)b (49) (50) (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (3): Maximum levels are expressed as SO2 relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present (4): The maximum level is expressed as P2O5 (5): E 214-219: p-hydroxybenzoates (PHB), maximum 300 mg/kg (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (13): Maximum limit expressed on fat (41): Expressed on fat basis (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (52): Maximum usable levels are expressed in free imide (46): As the sum of carnosol and carnosic acid 16 Desserts excluding products covered in categories 1, 3 and 4 Group I Additives Group II Colours at quantum satis quantum satis Group III Colours with combined maximum limit 150 Group IV Polyols quantum satis only energy-reduced or with no added sugar E 160b Annatto, Bixin, Norbixin 10 E 160d Lycopene 30 E 200-203 Sorbic acid  sorbates 1 000 (1) (2) only frugtgrÃ ¸d, rote GrÃ ¼tze and pasha E 200-203 Sorbic acid  sorbates 2 000 (1) (2) only ostkaka E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 300 (1) (2) only non-heat-treated dairy-based desserts E 210-213 Benzoic acid  benzoates 500 (1) (2) only frugtgrÃ ¸d and rote GrÃ ¼tze E 234 Nisin 3 only semolina and tapioca puddings and similar products E 280-283 Propionic acid  propionates 1 000 (1) (6) only Christmas pudding E 297 Fumaric acid 4 000 only gel-like desserts, fruit-flavoured desserts, dry powdered dessert mixes E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 3 000 (1) (4) E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 7 000 (1) (4) only dry powdered dessert mixes E 355-357 Adipic acid  adipates 1 000 (1) only dry powdered dessert mixes E 355-357 Adipic acid  adipates 6 000 (1) only gel-like desserts E 355-357 Adipic acid  adipates 1 000 (1) only fruit-flavoured desserts E 363 Succinic acid 6 000 E 416 Karaya gum 6 000 E 427 Cassia gum 2 500 only for dairy-based dessert and similar products E 432-436 Polysorbates 3 000 (1) E 473-474 Sucrose esters of fatty acids  sucroglycerides 5 000 (1) E 475 Polyglycerol esters of fatty acids 2 000 E 477 Propane-1,2-diol esters of fatty acids 5 000 E 481-482 Stearoyl-2-lactylates 5 000 (1) E 483 Stearyl tartrate 5 000 E 491-495 Sorbitan esters 5 000 (1) E 950 Acesulfame K 350 only energy-reduced or with no added sugar E 951 Aspartame 1 000 only energy-reduced or with no added sugar E 952 Cyclamic acid and its Na and Ca salts 250 (51) only energy-reduced or with no added sugar E 954 Saccharin and its Na, K and Ca salts 100 (52) only energy-reduced or with no added sugar E 955 Sucralose 400 only energy-reduced or with no added sugar E 957 Thaumatin 5 as flavour enhancer only E 959 Neohesperidine DC 50 only energy-reduced or with no added sugar E 961 Neotame 32 only energy-reduced or with no added sugar E 962 Salt of aspartame-acesulfame 350 (11)a (49) (50) only energy-reduced or with no added sugar (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (4): The maximum level is expressed as P2O5 (6): Propionic acid and its salts may be present in certain fermented products resulting from the fermentation process following good manufacturing practice (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (51): Maximum usable levels are expressed in free acid (52): Maximum usable levels are expressed in free imide 17 Food supplements as defined in Directive 2002/46/EC excluding food supplements for infants and young children 17.1 Food supplements supplied in a solid form including capsules and tablets and similar forms, excluding chewable forms Group I Additives E 410, E 412, E 415 E 417 may not be used to produce dehydrated foods intended to rehydrate on ingestion Group II Colours at quantum satis quantum satis Group III Colours with combined maximum limit 300 Group IV Polyols quantum satis E 160d Lycopene 30 E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 1 000 (1) (2) only when supplied in dried form and containing preparations of vitamin A and of combinations of vitamins A and D E 310-321 Gallates, TBHQ, BHA and BHT 400 (1) E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates quantum satis E 392 Extracts of rosemary 400 (46) E 405 Propane-1, 2-diol alginate 1 000 E 416 Karaya gum quantum satis E 426 Soybean hemicellulose 1 500 E 432-436 Polysorbates quantum satis E 459 Beta-cyclodextrin quantum satis only foods in tablet and coated tablet form E 468 Cross-linked sodium carboxy methyl cellulose 30 000 E 473-474 Sucrose esters of fatty acids  sucroglycerides quantum satis (1) E 475 Polyglycerol esters of fatty acids quantum satis E 491-495 Sorbitan esters quantum satis (1) E 551-559 Silicon dioxide  silicates 10 000 E 901 Beeswax, white and yellow quantum satis E 902 Candelilla wax quantum satis E 903 Carnauba wax 200 E 904 Shellac quantum satis E 950 Acesulfame K 500 E 951 Aspartame 2 000 E 952 Cyclamic acid and its Na and Ca salts 500 (51) E 954 Saccharin and its Na, K and Ca salts 500 (52) E 955 Sucralose 800 E 959 Neohesperidine DC 100 E 961 Neotame 60 E 961 Neotame 2 only as flavour enhancer E 962 Salt of aspartame-acesulfame 500 (11)a (49) (50) E 1201 Polyvinylpyrrolidone quantum satis only foods in tablet and coated tablet form E 1202 Polyvinylpolypyrrolidone quantum satis only foods in tablet and coated tablet form E 1203 Polyvinyl alcohol (PVA) 18 000 only in capsule and tablet form E 1204 Pullulan quantum satis only in capsule and tablet form E 1205 Basic methacrylate copolymer 100 000 E 1505 Triethyl citrate 3 500 only in capsule and tablet form E 1521 Polyethylene glycol 10 000 only in capsule and tablet form (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (51): Maximum usable levels are expressed in free acid (52): Maximum usable levels are expressed in free imide (46): As the sum of carnosol and carnosic acid 17.2 Food supplements supplied in a liquid form Group I Additives Group II Colours at quantum satis quantum satis Group III Colours with combined maximum limit 100 E 160d Lycopene 30 E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 2 000 (1) (2) E 310-321 Gallates, TBHQ, BHA and BHT 400 (1) E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates quantum satis E 392 Extracts of rosemary 400 (46) E 405 Propane-1, 2-diol alginate 1 000 E 416 Karaya gum quantum satis E 426 Soybean hemicellulose 1 500 E 432-436 Polysorbates quantum satis E 473-474 Sucrose esters of fatty acids  sucroglycerides quantum satis (1) E 475 Polyglycerol esters of fatty acids quantum satis E 491-495 Sorbitan esters quantum satis E 551-559 Silicon dioxide  silicates 10 000 E 950 Acesulfame K 350 E 951 Aspartame 600 E 952 Cyclamic acid and its Na and Ca salts 400 (51) E 954 Saccharin and its Na, K and Ca salts 80 (52) E 955 Sucralose 240 E 959 Neohesperidine DC 50 E 961 Neotame 20 E 961 Neotame 2 only as flavour enhancer E 962 Salt of aspartame-acesulfame 350 (11)a (49) (50) (1): The additives may be added individually or in combination (2): The maximum level is applicable to the sum and the levels are expressed as the free acid (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (51): Maximum usable levels are expressed in free acid (52): Maximum usable levels are expressed in free imide (46): As the sum of carnosol and carnosic acid 17.3 Food supplements supplied in a syrup-type or chewable form Group I Additives Group II Colours at quantum satis quantum satis Group IV Polyols quantum satis Group III Colours with combined maximum limit 300 only solid food supplements Group III Colours with combined maximum limit 100 only liquid food supplements E 160d Lycopene 30 E 310-321 Gallates, TBHQ, BHA and BHT 400 (1) E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates quantum satis E 392 Extracts of rosemary 400 (46) E 405 Propane-1, 2-diol alginate 1 000 E 416 Karaya gum quantum satis E 426 Soybean hemicellulose 1 500 E 432-436 Polysorbates quantum satis E 473-474 Sucrose esters of fatty acids  sucroglycerides quantum satis (1) E 475 Polyglycerol esters of fatty acids quantum satis E 491-495 Sorbitan esters quantum satis E 551-559 Silicon dioxide  silicates 10 000 E 901 Beeswax, white and yellow quantum satis E 902 Candelilla wax quantum satis E 903 Carnauba wax 200 E 904 Shellac quantum satis E 950 Acesulfame K 2 000 E 951 Aspartame 5 500 E 952 Cyclamic acid and its Na and Ca salts 1 250 (51) E 954 Saccharin and its Na, K and Ca salts 1 200 (52) E 955 Sucralose 2 400 E 957 Thaumatin 400 E 959 Neohesperidine DC 400 E 961 Neotame 185 E 961 Neotame 2 only food supplements based on vitamin and/or mineral elements, as flavour enhancer E 962 Salt of aspartame-acesulfame 2 000 (11)a (49) (50) (1): The additives may be added individually or in combination (11): Limits are expressed as (a) acesulfame K equivalent or (b) aspartame equivalent (49): The maximum usable levels are derived from the maximum usable levels for its constituent parts, aspartame (E 951) and acesulfame-K (E 950) (50): The levels for both E 951 and E 950 are not to be exceeded by use of the salt of aspartame-acesulfame, either alone or in combination with E 950 or E 951 (51): Maximum usable levels are expressed in free acid (52): Maximum usable levels are expressed in free imide (46): As the sum of carnosol and carnosic acid 18 Processed foods not covered by categories 1 to 17, excluding foods for infants and young children Group I Additives (1) OJ L 10, 12.1.2002, p. 47. (2) OJ L 164, 26.6.2009, p. 45. (3) OJ L 10, 12.1.2002, p. 53. (4) OJ L 124, 20.5.2009, p. 21. (5) OJ L 15, 17.1.2002, p. 19. (6) OJ L 10, 12.1.2002, p. 58. (7) OJ L 10, 12.1.2002, p. 67. (8) OJ L 197, 3.8.2000, p. 19. (9) OJ L 299, 16.11.2007, p. 1. (10) OJ L 39, 13.2.2008, p. 16. (11) OJ L 149, 14.6.1991, p. 1. (12) The term caramel relates to products of a more or less intense brown colour which are intended for colouring. It does not correspond to the sugary aromatic product obtained from heating sugars and which is used for flavouring food (e.g. confectionery, pastry, alcoholic drinks). (13) Canthaxanthin is not authorised in the food categories listed in Part D and E. The substance is in list B1 because it is used in medicinal products in accordance with Directive 2009/35/EC of the European Parliament and of the Council (OJ L 109, 30.4.2009, p. 10). (14) Benzoic acid may be present in certain fermented products resulting from the fermentation process following good manufacturing practice. (15) May not be used in jelly mini-cups. (16) May not be used to produce dehydrated foods intended to rehydrate on ingestion. (17) May not be used in jelly confectionery. (18) OJ L 401, 30.12.2006, p. 1. (19) OJ L 339, 6.12.2006, p. 16. (20) OJ L 91, 7.4.1999, p. 29. (21) OJ L 16, 21.1.2009, p. 3. (22) OJ L 183, 12.7.2002, p. 51.